Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 1 of 117 PageID #: 1220




   EXHIBIT II -CURRICULUM VITAE


                                         STEVEN D. ASHLEY
                                                        15 Custer Court
                                                     Monroe, Michigan 48161

    Voice: 517.548.2275            Cell: 248.467 .1541         Facsimile: 734.749.1321
         E-Mail: Steve@PoliceRisk.com               Web Site: www.PoliceRisk.com
                        NOTE'. IN THE   PDF VERSION, CLICK TO INDEX IN THE FOOTER OF EACH PAGE TO RETURN TO THIS INDEX.
                                               CLICK TOC TO RETURN TO THE MAIN TABLE OF CONTENTS.

                                                   Last Reviewed/Updated June 30, 2021

                                                                CV INDEX
   Special Qualifications                                                                                                            64
   Formal Education                                                                                                                  66
   Current Employment                                                                                                                66
   Employment History                                                                                                                67
   Expert Case Consultation                                                                                                          69
   Membership Associations & Volunteer Activities                                                                                    69
   Instructor/ Armorer Certifications Completed/Earned                                                                               71
   Certificate Instructor Program Completed/Earned                                                                                   73
   Career Certifications Completed/Earned                                                                                            73
   Awards and Recognition                                                                                                            74
   Publications                                                                                                                      74
   Guest Lecturer                                                                                                                    79
   Training Videos & Multimedia Productions                                                                                          84
   Book Chapter                                                                                                                      84


   SPECIAL QUALIFICATIONS

          •   15 Years as a full-time, sworn, law enforcement officer and manager.266
          •   12 Years as a full-time risk management professional, specializing in law
              enforcement, criminal justice, security, and corrections risk management.
          •   Over 45 years as a criminal justice trainer in the areas of high-risk activity,
              police driving, use of force, training, and training management.
          •   Completed over 6,000 hours oflaw enforcement, emergency management, risk
              management, and public safety related training.
          •   Personally delivered over 150,000 man hours of training to over 16,500 law
              enforcement and corrections officers and managers, more than 30,000 man-hours
              of which was instructor- or Master-level training.
          •   Earned and received certification as a Master Use of Force Instructor, Advanced
              Force Science Specialist, Master Force and Control Instructor, Certified Force

   266   Many of the following time frames overlap in various ways.

    CURRICULUM VITAE -STEVEN D. ASHLEY                 TOC          PAGE 64         TO INDEX        CASE NO. 2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 2 of 117 PageID #: 1221




              Science Analyst, Master Excited Delirium/Agitated Chaotic Event Instructor, and
              TASER Senior Master Instructor.
          •   Instructor Graduate of the Law ofSelfDefense Instructor Program, Law of Self
              Defense Institute.
          •   10 years as Police Academy Use of Force/Driver Training Coordinator.
          •   Earned and received state approval as lead police academy Firearms Instructor.
          •   Earned and received state approval as lead police academy Driving Instructor.
          •   Designed and developed many training programs, presentations, and curricula.
          •   15 years management experience spanning both the public and private sectors.
          •   Personally conducted on-site risk management reviews of more than 400 law
              enforcement agencies and jails in more than seven states, examining all aspects of
              law enforcement and corrections management, practices, and operations.
          •   Personal critical reviews of more than 500 law enforcement and corrections
              Policy and Procedure Manuals, from agencies across the United States.
          •   Advisory Board Member(§ 1701), curriculum developer, and quality assurance
              specialist, for the OSS Academy, a Texas state-licensed education provider,
              approved by the Texas Commission on Law Enforcement267 to provide required
              in-service training as well as other courses.
          •   Subject Matter Expert for the Michigan Law Enforcement Officers Training
              Council,268 in the development of the Michigan Emergencv Vehicle Operations
              Instructor Manual.
          •   Subject Matter Expert and Content Review Specialist for the Michigan Law
              Enforcement Officers Training Council, in the development of the Michigan Law
              Enforcement Driver Training Reference Guide.
          •   Subject Matter Expert for the Mississippi Department of Public Safety, Standards
              and Training Division, in the development of the Mississippi Detention
              Officer Course.
          •   Subject Matter Expert for the Mississippi Department of Public Safety, Public
              Safety Planning Division, in the development of the Mississippi Model Law
              Enforcement Policies & Procedures program.
          •   Subject Matter Expert for the Mississippi Department of Public Safety, Public
              Safety Planning Division, in the development of the Mississippi Model Jail
              Policies & Procedures program.
          •   Subject Matter Expert for the Michigan Law Enforcement Officers Training
              Council, in the development of the Michigan Law Enforcement Officer-Subject
              Control Continuum.


   267   TCOLE, i.e., the Texas Commission on Law Enforcement, was formerly known by the acronym
         TCLEOSE, i.e., the Texas Commission on Law Enforcement Officer Standards and Education.
   268   Originally known by the initialism MLEOTC; MLEOTC was rebranded as the Michigan Commission
         on Law Enforcement Standards (MCOLES) in 1996.

    CURRICULUM VITAE -STEVEN D. ASHLEY    TOC     PAGE 65    TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 3 of 117 PageID #: 1222




       •   Subject Matter Expert for the Illuminating Engineering Society of North America,
           Security Lighting Committee and Security Lighting Committee on
           Lighting and Crime.
       •   Published author and frequent guest lecturer on the subjects of management of
           high-risk police and corrections activity, including, inter alia, use of force and
           deadly force, pursuit driving and vehicle operations, law enforcement and
           corrections procedures and practices, training, training management, risk
           management, and other public safety related topics.
       •   Author, columnist, and contributor, to criminal justice publications, including,
           inter alia, Law Officer, PoliceMag.com, Law and Order, Police and Security
           News, The ASLET Trainer, Law Enforcement Technology, Police Magazine,
           Answering the Call, The ILEETA Review, The ILEETA Chronicle, and
           Officer.com.

   FORMAL EDUCATION

    Associate in Risk Management / Public Entities, Insurance Institute of America                 2000
    Master of Liberal Studies in Technology [CJ], Eastern Michigan University                      2000
    Associate in Risk Management, Insurance Institute of America                                   1991
    Master of Science in Criminal Justice [Management], Michigan State University                  1988
    School of Police Staff and Command, Northwestern University                                    1987
    Bachelor of Arts in Communications, Michigan State University                                  1982
    Police Officer Certification, Southeast Regional Criminal Justice Training Center              1976


   CURRENT EMPLOYMENT

   1993 to Present -- CIRMAT, Inc., Monroe, Michigan
       Owner. Specializing in law enforcement and corrections risk management and
       consulting services, and training of criminal justice operators, trainers, and
       managers. Case consultation services specializing in police and corrections high-risk
       activity, with primary emphasis in management of force/control, motor vehicle
       operations, and arrest procedures.
   2005 to Present -- OSS - Law Enforcement Advisors®, Spring, Texas
       Law Enforcement Advisor®. Contracted law enforcement advisor and risk manager,
       providing services, assessments, and consultation, to other law enforcement and
       corrections professionals, adjusters, and legal professionals.
       OSS Academy" - TCOLE Advisory Board Member of the OSS Academy, which is a
       Texas state-licensed education provider. In addition to serving on the Board, I am an
       instructor, curriculum developer, and Quality Assurance Specialist. Curriculum
       includes both instructor-led training and E-leaming for law enforcement, corrections,
       security, telecommunications, and public-sector risk managers.



    CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 66   TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 4 of 117 PageID #: 1223



   EMPLOYMENT HISTORY

   2013 to 2021 -- Concordia University, Ann Arbor, Michigan
       Adjunct Professor. Justice & Public Policy, Haab School of Business. Teach various
       law enforcement, corrections, juvenile justice, criminal justice, risk management,
       and public policy subjects to undergraduate and graduate students at a traditional,
       brick-and-mortar university. Actively assist with program and curriculum
       development. Courses taught included, inter alia, Administration of Justice,
       Corrections Theory and Practice, Ethics in Criminal Justice, Foundations of Justice,
       Juvenile Justice Theory, Law Enforcement Policy and Practices, Management of
       Law Enforcement Agencies, Public Safety Risk Management, and Report
       Writing & Documentation.
   2004 to 2008 -- Northrop-Grumman Corporation, Galloway, New Jersey
       Instructional Technologist. Deliver training on security procedures to transportation
       security personnel at airports across the United States. Train and certify Screeners in
       the use of equipment and techniques for screening checked baggage. Certified to
       train on equipment currently in use by Transportation Security Administration
       Baggage Screeners.
   2001 to 2009 -- Police Policy Studies Council, Spofford, New Hampshire
       Staff member and Researcher/Trainer. Served as a police use of force, motor vehicle
       operations, and arrest techniques, trainer and consultant. Developed and delivered
       training programs to police, corrections, and other municipal executives and trainers.
       Consulted in police use of force cases, police driving, arrest tactics, and general law
       enforcement procedures.
   1986 to 2008 -- Washtenaw Community College, Ann Arbor, Michigan
       Force management, firearms, use-of-force, and police driving instructor. Appointed
       as Police Academy Use of Force/Driver Training Coordinator from 1996 to 2005.
       Chief Firearms Instructor and Chief Driving Instructor. Responsible for
       conceptualizing, planning, developing, and delivering, many training programs at the
       academy, in-service, and advanced in-service levels, for police, corrections, security,
       and Natural Resources officers, including instructor training and certification in
       various use of force disciplines, as well as police driving.
   2002 to 2003 - AIS, Inc., Renton, Washington
       Master Instructor. Last assignment was as a subcontractor with Boeing Corporation,
       conducting baggage screener training throughout the United States. One of only 35
       ( out of 1,600) training staff that were transitioned to Boeing from AIS, for the
       purpose of fulfilling the federal "bridge" contract for baggage screener training.
       Initially employed under a U.S. Government contract for the Transportation Security
       Administration. Certified as one of only 30 BST Master Instructors, with
       responsibility for training and supervising baggage screeners and baggage screener
       trainers throughout the United States. Certified to train on screening machines in use
       by federal transportation security baggage screeners.



    CURRICULUM VITAE   -STEVEN D. ASHLEY   TOC   PAGE 67   TO INDEX   CASE NO. 2:20-€v-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 5 of 117 PageID #: 1224



   2000 to 2003 - Legal Defense Manual, East Lansing, Michigan
        Co-Owner and Executive Editor. Responsible for writing articles, as well as editing
        and publishing a periodical that focused on legal and managerial issues in law
        enforcement and corrections.
   1999 to 2001 -- American Risk Pooling Consultants, Inc., Southfield, Michigan
       Manager ofLoss Control Development and Director of Law Enforcement Risk
        Control. Direct responsibility for management of two company subsidiaries located
       in Iowa and Ohio, providing direction and supervision to loss control employees.
       Conducted specialized field loss control assessments of law enforcement agencies,
       jails, and other municipal practices and facilities. Created, developed, and
       coordinated, a law enforcement advisory committee of criminal justice executives,
       attorneys, trainers, and risk management specialists, for the purpose of developing
       recommended procedural guidelines i.e., policies - for law enforcement and
       corrections entities associated with municipal insurance pools and programs.
   1992 to 2002- Smith & Wesson Academy, Springfield, Massachusetts
       Adjunct Faculty. Develop and present training programs geared toward use of force
       management skills. Develop curricula and present training in advanced use of force
       and firearms skills for police, security, and corrections trainers, as well as training
       managers.
   1991 to 1998- Meadowbrook Insurance Group, Southfield, Michigan
       Public Entity Loss Control Manager. Direct management responsibility for loss
       control staff members, and coordination of Public Entity oriented loss control
       programs for insurance coverage pools and individual public entity and private
       clients in six states. Planned and structured delivery of services to approximately 50
       client corporations, developed and assisted with the presentation of new marketing
       approaches, assured coordinated communications between internal company units,
       and with external customers and fellow contractors. Conducted specialized field loss
       control assessments of municipalities, law enforcement agencies, and jails. Other
       responsibilities included development of service plans and budgeting for multiple
       programs, coordination of personnel and resources to fulfill diverse client needs, and
       allocation/utilization of resources.
       Formerly, Director of Law Enforcement Risk Control. Created a law
       enforcement/corrections risk control program from scratch. Responsibilities included
       day-to-day, hands-on management, development of service plans, coordination,
       budget management, and frequent interaction with both internal company units and
       clients. Primary responsibility for the design and implementation of a risk control
       program for approximately 900 law enforcement and corrections agencies in five
       states. Conducted many on-site risk assessments of police and public safety agencies,
       jails, and other municipal facilities and practices. Created, developed and
       coordinated law enforcement advisory committees of criminal justice executives,
       attorneys, trainers, and risk management specialists, for the purpose of developing
       recommended procedural guidelines - i.e., policies - for law enforcement and
       corrections entities associated with municipal insurance pools and programs.


    CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 68   TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 6 of 117 PageID #: 1225



    1989 to 1991 -- Governmental Risk Managers, Inc., Plymouth, Michigan
       Risk Control Manager. Direct responsibility for planning, implementation, and
       delivery, ofrisk control services to two public entity insurance pools that collectively
       represented approximately 1,200 governmental jurisdictions. Responsibilities
       included day-to-day hands-on management, development of service plans,
       budgeting, coordination of service delivery, marketing assistance, assessment of
       results, and resource allocation. Conducted specialized field loss control assessments
       of municipalities, police and public safety agencies, and jails.
       Previously served as a Risk Control Consultant, specializing in law enforcement and
       corrections risk management, general liability, administration, personnel practices,
       training, and program development. Conducted many specialized field loss control
       assessments of municipalities, police and public safety agencies, and jails. Assumed
       responsibility for coordination and on-going development of two law enforcement
       advisory committees of criminal justice executives, attorneys, trainers, and risk
       management specialists, for the purpose of continuing development of recommended
       procedural guidelines -i.e., policies - for law enforcement and corrections entities
       associated with municipal insurance pools and programs.
    1978 to 1989- Livingston County Sheriff Department, Howell, Michigan
       Served as a road patrol deputy sheriff on all three shifts, and as afternoon shift
       commander. Final five-year assignment was as Staff Services Administrator, with
       department-wide responsibility for training all law enforcement, corrections, and
       civilian, staff; community service/crime prevention programs for Michigan's fastest
       growing county; training, liaison, and oversight, of the Sheriff's volunteer/reserve
       Mounted Patrol Division; departmental policy research, development, and
       implementation; and departmental county-wide emergency management.
    1974 to 1978- Various police employment as a Patrol Officer and Sergeant,
       at smaller departments, including Fowlerville, Pinckney, Webberville, and Perry,
       Michigan. My duties included patrol, investigations, training, and supervision of
       other officers and volunteer/reserve officers.

   EXPERT CASE CONSULTATION

   I have provided expert consultation and review in more than 170 cases since 1994,
   approximately 75% of which have been defense cases. During the same years, I have
   testified as an expert - at deposition, hearing, or trial 50 times in 43 cases,
   approximately 65% of which have been defense cases.

   MEMBERSHIP ASSOCIATIONS               & VOLUNTEER ACTIVITIES
        •    Alpha Phi Sigma, National Criminal Justice Honor Society
        •    American Civil Liberties Union Former Member
        •    American Jail Association Professional Member
        •    American MENSA



    CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 69   TO INDEX   CASE NO. 2:20-€v-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 7 of 117 PageID #: 1226



           •    American Red Cross -- Livingston County Chapter, Board of
                Directors -- Former Member
           •    American Society of Law Enforcement Trainers (ASLET)- Charter Member
                (former Region 5 Director; formerly Michigan State Director)
           •    American Society of Safety Engineers?" Former Professional Member
           •    American Society for Testing and Materials, International (ASTM)- Voting
                Member
           •    Association of Force Investigators Founding Member
           •    Concerns of Police Survivors (COPS) Family/Survivor Member
           •    Illuminating Engineering Society of North America- Professional Member
           •    International Association of Chiefs of Police (IACP) - Academic Member
           •    International Association of Correctional Training Personnel
                (IACTP) Professional Member
           •    International Association of Directors of Law Enforcement Standards and
                Training (IADLEST)
           •    International Association of Law Enforcement Emergency Vehicle Response
                Trainers (ALERT)
           •    International Association of Law Enforcement Firearms Instructors (IALEFI)
           •    International Foundation for Protection Officers -Professional Member
           •    International Law Enforcement Educators and Trainers Association
                (ILEETA)-Advisory Board, Managing Editor Emeritus, and Founding
                Member
           •    Lakewood Research Training Group - Former Member
           •    Law Enforcement & Emergency Services Video Association
                International (LEVA)
           •    Michigan Academy of Science, Arts & Letters (MASAL) -Affiliate Member
           •    Michigan Association of Chiefs of Police (MACP) Active Member
           •    Michigan Commission on Law Enforcement Standards Former Member,
                Training Advisory Committee (Ad-Hoc)
           •    Michigan News Broadcasters Association-Former Member
           •    Michigan Sheriffs' Association --Professional Member
           •    Mississippi Department of Public Safety, Public Safety Planning
                Division Subject Matter Expert
           •    Mississippi Department of Public Safety, Standards & Training
                Division Subject Matter Expert
           •    MSU Alumni Association -- Life Member
           •    National Law Enforcement Academy Resource Network (NLEARN) Member
           •    National Rifle Association (NRA)- Benefactor (Life) Member
           •    National Sheriffs' Association (NSA)-Active Member

   269   The American Society of Safety Engineers (ASSE) was rebranded as the American Society of Safety
         Professionals (ASSP) in 2018.

    CURRICULUM VITAE -STEVEN D. ASHLEY      TOC      PAGE 70    TO INDEX    CASE NO. 2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 8 of 117 PageID #: 1227



           •    Northwestern University Traffic Institute Alumni Association
           •    OSS Academy-TCOLE Advisory Board Member(§ 1701)
           •    Phi Kappa Phi Academic Honor Society
           •    Police Marksman Association - Life Member
           •    Society for Police and Criminal Psychology Professional Member
           •    Volunteer Law Enforcement Officer Alliance (VLEOA)-Active Member

   INSTRUCTOR / ARMORER CERTIFICATIONS COMPLETED/EARNED
           •    Advanced Driving Techniques Instructor, General Motors Corporation
           •    Advanced Firearms Instructor, Washtenaw Community College
           •    Advanced Officer Survival Instructor, Washtenaw Community College
           •    Aerosol Chemical Munitions Instructor, AERKO International
           •    Aerosol Chemical Weapon Instructor-Trainer, AERKO International
           •    AXON/Evidence.com Instructor, TASER International
           •    Baggage Screener Training Master Instructor, Advanced Interactive Systems
           •    Below 100 Officer Safety Instructor, Law Officer Initiative
           •    Certified Baggage Screener Trainer, Transportation Security Administration
           •    Certified Field Training Officer, MLEOTC
           •    Chemical Agents Decontamination Instructor, National Association of
                Tactical / Medical Response
           •    Chemical Munitions Instructor, Smith and Wesson Academy
           •    Civilian Safety Awareness Program Instructor, SABRE
           •    Defensive Driving Instructor, National Safety Council
           •    Defensive Tactics Instructor, PPCT Management Systems
           •    Driving Instructor, Federal Law Enforcement Training Center
           •    Emergency Vehicle Operations Instructor - EVO (MLEOTC), Lead Academy
                Instructor Certified
           •    Excited Delirium/Agitated Chaotic Event Master Instructor, Institute for the
                Prevention of In-Custody Deaths
           •    FATS Instructor Trainer, FA TS, Inc.
           •    Firearms Instructor, Federal Law Enforcement Training Center
           •    Firearms Instructor, National Rifle Association
           •    Firearms Instructor I Range Officer, Lansing Community College
           •    Firearms Instructor (MLEOTC), Academy Instructor Certified
           •    Firearms Instructor (MLEOTC), Lead Academy Instructor Certified
           •    Firearms Program Management, Smith and Wesson Academy
           •    Firearms Retention/Disarming Techniques Instructor, Defensive
                Tactics Institute


   270   TASER International, Inc., was rcbranded as AXON Enterprise, Inc., in 2017.

    CURRICULUM VITAE      STEVEN D. ASHLEY   TOC      PAGE 7I     TO INDEX   CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 9 of 117 PageID #: 1228



        •    First Aid Instructor, American Red Cross
        •    Flashlight Defensive Tactics Instructor, Defensive Tactics Institute
        •    Glock Armorer, Glock, Inc., Macomb Community College
        •    Handcuffing & Restraint Techniques Instructor, Defensive Tactics Institute
        •    Identification, Prevention, Management and Investigation of Sudden and In
             Custody Death Instructor (3 awards), Institute for the Prevention of
             In Custody Deaths
        •    Impact Weapons Instructor, PPCT Management Systems
        •    Interactive Training Instructor, Smith & Wesson Academy
        •    International Certified Instructor - Charter Member (IICI), International
             Association of Directors of Law Enforcement Standards and Training
        •    Kubotan Techniques Instructor, Defensive Tactics Institute
        •    Law Enforcement Rifle Instructor, Smith & Wesson Academy
        •    Management of Aggressive Behavior (MOAB) for Public Safety Instructor,
             PPCI, Inc.
        •    Metal-Tee 1400 Instructor, Metal-Tee, Inc.
        •    Michigan Traffic Radar Instructor, Michigan State University
        •    Mossberg Field Armorer, O.F. Mossberg & Sons, Inc.
        •    Nationally Certified Instructor- Charter Member (INCi), International
             Association of Directors of Law Enforcement Standards and Training
        •    OCAT Aerosol Weapon Instructor-Trainer, National Criminal Justice
             Training Council
        •    Officer Survival Instructor, PPCT Management Systems
        •    Oleoresin Capsicum Law Enforcement and Corrections Instructor,
             MSI-Mace, Inc.
        •    Police Narcan Instructor, Gendarme Consulting Group
        •    Police Drivers' Training Instructor, Saint Publications
        •    Police Precision Driving Instructor, Macomb Community College
        •    Police Precision Driving Instructor (MLEOTC), Academy Certified
        •    Police Pursuit Driving Policy Instructor, National Highway Traffic Safety
             Administration
        •    Radiological Monitoring Instructor, Federal Emergency Management Agency
        •    Re-Creating Stress Instructor, Mission Critical Concepts, LLC
        •    Refuse to be a Victim® Instructor, National Rifle Association
        •    Remington Armorer, Remington Arms Co.
        •    Remington Shotgun Maintenance Armorer, Remington Arms Co./ Washtenaw
             Community College
       •     Revolver Armorer, Smith and Wesson Academy
       •     Sabre OC Aerosol Projector Instructor, Security Equipment Corporation
       •     Safariland Use of Force Instructor, Safariland Training Group
       •     Semi-Automatic Pistol Instructor, Smith and Wesson Academy

    CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 72   TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 10 of 117 PageID #: 1229



           •    Service Animal Instructor, Institute for the Prevention of In-Custody Deaths
           •    Sexual Harassment, Assault, Rape Prevention (SHARP) Instructor, PPCT
                Management Systems
           •    Shotgun Instructor, Smith and Wesson Academy
           •    Sig-Sauer Armorer, SigArms, Inc.
           •    SkidCar™ System Instructor, SkidCar, Incorporated
           •    Springfield Armory XD Armorer, Team One Network/ Northeast Wisconsin
                Technical College
           •    Stinger Instructor, Stinger Systems
           •    Stinger S-200 Intermediate Instructor, Stinger Systems
           •    Stop Stick Controlled Tire Deflation Device Instructor, StopTech, Ltd.
           •    Stop Stick Controlled Tire Deflation Device Instructor [Trainer], StopTech, Ltd.
           •    Tactical OC Instructor, Defensive Tactics Institute
           •    TASER Armorer, TASER International
           •    TASER Electronic Control Device Instructor, TASER International
           •    TASER Master Instructor, TASER International
           •    TASER Senior Master Instructor, TASER International
           •    TASER Technician, TASER International
           •    Use of Force By-the-Numbers® Instructor, Institute for the Prevention of
                In-Custody Deaths
           •    Use of Force Instructor, Michigan Municipal Risk Management Authority
           •    Use of Force Instructor, National Criminal Justice Training Council
           •    Wrap Restraint System Instructor, Safe Restraints, Inc.

    CERTIFICATE INSTRUCTOR PROGRAM COMPLETED/EARNED
           •    Law of Self Defense Instructor Program, Law of Self Defense Institute

    CAREER CERTIFICATIONS COMPLETED/EARNED
           •    Advanced Force Science Specialist, Force Science Institute
           •    Advanced Internal Affairs Investigator, Daigle Law Group
           •    Advanced Police Officer Training Certificationawards), Michigan Law
                Enforcement Officers Training Council
           •    Associate in Risk Management, Insurance Institute of America271
           •    Associate in Risk Management for Public Entities, Insurance
                Institute of America
           •    Certified Breathalyzer Operator, Michigan State Police
           •    Certified Force Science Analyst, Force Science Institute
           •    Certified Internal Affairs Investigator, Daigle Law Group


    27   The Insurance Institute of America (IIA) is now rebranded as The Institutes.

     CURRICULUM VITAE --STEVEN D. ASHLEY      TOC      PAGE 73      TO INDEX    CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 11 of 117 PageID #: 1230



        •     Certified Law Enforcement Instructor, Arkansas Commission on Law
              Enforcement Standards and Training
        •     Certified Litigation Specialist ( award), Americans for Effective Law
              Enforcement (AELE)
        •     Certified TASER Technician/Armorer, TASER International
        •     Emergency Medical Technician, State of Michigan
        •     Evidence Collection and Analysis, AXON Enterprise
        •     Excited Delirium/Agitated Chaotic Event Master Instructor, Institute for the
              Prevention of In-Custody Deaths
        •     IADLEST International Certified Instructor - Charter Member (IICI),
              International Association of Directors of Law Enforcement Standards and
              Training
        •     IADLEST Nationally Certified Instructor - Charter Member (INCI),
              International Association of Directors of Law Enforcement Standards and
              Training
        •     Master Force & Control Instructor, Smith & Wesson Academy
        •     Master Use of Force Instructor, Police Policy Studies Council
        •     OSHA Compliance Assurance Certification
        •     Police Management Development Certification G awards), Michigan Law
              Enforcement Officers Training Council (now MCOLES)
        •     Police Officer Certification, Michigan Law Enforcement Officers Training
              Council (now MCOLES)
        •     Police Supervisor Development Certification, Michigan Law Enforcement
              Officers Training Council (now MCOLES)
         •    Qualified Accident & Illness Prevention Service Provider, Commonwealth of
              Pennsylvania, Bureau of Worker's Compensation
        •     TASER Senior Master Instructor, TASER International (now AXON)
        •     Texas Loss Control Representative, Texas Department of Insurance

    AWARDS AND RECOGNITION
        •     Citation for Bravery, Pinckney Police Department
        •     Life Saving Citation, Livingston County Sheriff Department
        •     Outstanding Academic Achievement - 1998, Eastern Michigan University
        •     Outstanding Academic Achievement- 1999, Eastern Michigan University
        •     Most Competent Instructor- Corrections Officers Academy, Washtenaw
              Community College

    PUBLICATIONS
    Risk Management for Trainers: A Continuing Series on Applied Risk Reduction,
          The ILEETA Chronicle, Volume 4, Number 1, December, 2009
    No Money is No Excuse: Cutting Training Budgets Due to Lack of Funding is No
          Excuse, Officer.com Online Magazine, February, 2009

     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 74   TO INDEX   CASE No.   2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 12 of 117 PageID #: 1231



    Weapons. Weapons Everywhere: The World is Full of Weapons, So Choose Wisely,
            Officer.com Online Magazine, February, 2009
    Watch Your Mouth! Someone Might Make You Eat Your Words, Officer.com Online
           Magazine, January, 2009
    Your Pen is Trying to Kill You, Officer.com Online Magazine, January, 2009
    Avoid PowerPointlessness: From Preparation through Delivery, The ILEETA Chronicle,
           Volume 3, Number 1, December, 2008
    Officer Down! Thankfully We're Hearing that Less, Officer.com Online Magazine,
           December, 2008
    Risk Management for Trainers: A Continuing Series on Applied Risk Reduction,
            The ILEETA Chronicle, Volume 3, Number 1, December, 2008
    Resistance is Futile, Officer.com Online Magazine, December, 2008
    Training: How Much is Enough? Officer.com Online Magazine, November, 2008
    Write Your Report! Officer.com Online Magazine, November, 2008
    Explain it to me Like I'm a Six-Year Old, Officer.com Online Magazine, October, 2008
    Stay Alert for Falsehoods: A Little Knowledge is a Dangerous Thing, Officer.com Online
           Magazine, September, 2008
    TASER C2-Go Prepared in Style, New American Truth, September, 2008
    We've Got a Real Problem in Police Work, Officer.com Online Magazine, August, 2008
    Duty Gear is Good- Except When It's Not, Officer.com Online Magazine, August, 2008
    When Bad Things Happen to Good Agencies: Risk Management= More than Just
            Training and Policies, Officer.com Online Magazine, July, 2008
    Not Training is Dumb: You Have to Train. or You're Gonna' get Hurt! Officer.com
            Online Magazine, June, 2008
    The Customers are Always Right, Even When They're Wrong, PoliceMag.com Training
            Channel, June, 2008
    Technology is a Double-Edged Sword, Officer.com Online Magazine, June, 2008
    Familiarity Breeds Complacency, Officer.com Online Magazine, May, 2008
    The Technology Crutch, Officer.com Online Magazine, May, 2008
    The Meaning of Training Certification, PoliceMag.com Training Channel, April, 2008
    Don't Stick Your Head in the Sand: It's Called Risk Management for a Reason,
            Officer.com Online Magazine, April, 2008
    Teach with Less Talk. More Action, PoliceMag.com Training Channel, April, 2008
    Combined Skills Training. PoliceMag.com Training Channel, April, 2008
    What a Great Idea! Officer.com Online Magazine, April, 2008
    Work Safer. Get Sued Less! PoliceMag.com Training Channel, March, 2008
    Get Off the Couch - Join ILEETA! Officer.com Online Magazine, March, 2008
    Where Trainers Go to be Trained, PoliceMag.com Training Channel, March, 2008
    Training Videos are Great- When They Work, Officer.com Online Magazine,
           March, 2008
    What is a Trainer? PoliceMag.com Training Channel, February, 2008

     CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 75   TO INDEX   CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 13 of 117 PageID #: 1232



    Train More? Train Less? Officer.com Online Magazine, February, 2008
    Danny, We Hardly Knew Ye, The ILEETA Review, February, 2008
    Solving Problems with PowerPoint and Video, PoliceMag.com Training Channel,
            February, 2008
    What's Wrong with Using Electronic Control Devices? Officer.com Online Magazine,
            February, 2008
    Projector Blues, PoliceMag.com Training Channel, February, 2008
    Policies are NOT Rules, Officer.com Online Magazine, January, 2008
    Why We Don't Need Firearms Instructors, PoliceMag.com Training Channel,
            January, 2008
    Aerosol Spray Weapon Refresher, Officer.com Online Magazine, January, 2008
    SWAT & EOD Tactical Vehicle, Tactical Weapons, January, 2008
    Choose Wisely. Officer.com Online Magazine, December, 2007
    Online Education CAN be a Good Thing, If You do it Right, The ILEETA Chronicle,
            Volume 2, Number 1, December, 2007
    Michigan State Showdown, POLICE Magazine, December, 2007
    Risk Management for Trainers: A Series on Applied Risk Reduction, The ILEETA
             Chronicle, Volume 2, Number 1, December, 2007
    Justice for Daniel Faulkner: Danny. We Hardly Knew Ye, PoliceMag.com Training
             Channel, December, 2007
    Working with Problem Shooters, PoliceMag.com Training Channel, November, 2007
    Train in the Rain, PoliceMag.com Training Channel, November, 2007
    21 Ways to Stretch Your Training Dollars, POLICE Magazine, November, 2007
    Be a Smart Leamer, PoliceMag.com Training Channel, November, 2007
    Why TASERs Don't Work, Officer.com Online Magazine, October, 2007
    Can We Talk? Interoperability, POLICE Magazine, October, 2007
    Slip and Slide No More, Officer.com Online Magazine, October, 2007
    Unintended Consequences, PoliceMag.com Training Channel, October, 2007
    Retention Holster Showdown, POLICE Magazine, September, 2007
    The Best Defense is a Good Defense, Officer.com Online Magazine, September, 2007
    Put It In Writing. PoliceMag.com Training Channel, September, 2007
    Body Armor Fiber and Fabric, Officer.com Online Magazine, September, 2007
    Training with TASERs, Law Officer, Volume 3, Number 8, August, 2007
    Tips for Trainers: Class Preparation, PoliceMag.com Training Channel, August, 2007
    The ABCs of Precision Driving: Practicing the Basics Can Keep You Safer, Officer.com
             Online Magazine, July, 2007
    Classroom Management, PoliceMag.com Training Channel, July, 2007
    Bat Belt Overload: Gearing Up Can Weigh You Down, Officer.com Online Magazine,
             July, 2007
    Conducting Safe, Effective TASER Training. PoliceMag.com Training Channel,
             July, 2007

     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 76   TO INDEX   CASE NO.   2:20-€v-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 14 of 117 PageID #: 1233



    Pursuit Policy Pitfalls, Officer.com Online Magazine, June, 2007
    Safe Training in a Troubled World, PoliceMag.com Training Channel, June, 2007
    Excessive Use of Force-The Evil Flashlight, Officer.com Online Magazine, June, 2007
    Watch Your Words, PoliceMag.com Training Channel, June, 2007
    Keep Your Officers' Firearms Scores, PoliceMag.com Online Magazine, May, 2007
    Traffic Hazards: Situational Awareness, In and Out of the Car, Officer.com Online
            Magazine,May,2007
    Things Break. Weapons Fail, Stay Safe! Officer.com Online Magazine, May, 2007
    2007 Model Year Police Vehicle Testing, POLICE Magazine, May, 2007
    Driving Skills are Perishable Skills, Officer.com Online Magazine, April, 2007
    Pursuits are Dangerous ... So What? Officer.com Online Magazine, March, 2007
    Verbal Survival: Terminology Traps, Officer.com Online Magazine, March, 2007
    Managing and Using Critical Information in the Law Enforcement Environment,
            Answering the Call, Volume 1, Issue 1, March, 2007
    Stay Cool in the Heat of the Chase, Officer.com Online Magazine, February, 2007
    What Gets You Sued, Gets You Hurt, Law Officer, Volume 3, Number 2, February, 2007
    Sacred Cows Will Get You Hurt, Officer.com Online Magazine, February, 2007
    Managing a Pursuit and Surviving the Aftermath, Officer.com Online Magazine,
            January, 2007
    Pick Your Ride: Vehicle Testing, Law Enforcement Technology, Volume 34, Number 1,
            January, 2007
    You Can't Always Get What You Want, Officer.com Online Magazine, January, 2007
    Your Most Deadly Weapon: Your Vehicle, Officer.com Online Magazine,
            December, 2006
    Technology is Your Friend, Officer.com Online Magazine, December, 2006
    Websites by Design: Every Trainer Needs a Website, The ILEETA Chronicle, Volume 1,
            Number 1, December, 2006
    A Real Life Saver: Proper Use is the Key, Officer.com Online Magazine,
            November, 2006
    Which Vehicles are Fastest? Officer.com Online Magazine, November, 2006
    On-Line Education: The Good, the Bad. and the Pointless, Law Officer, Volume 2,
            Number 8, October, 2006
    Sound Tactics= Safe Outcomes: Safe Pursuit 101, Officer.com Online Magazine,
            October, 2006
    Safe Driver Training: Keeping it Between the Cones, Officer.com Online Magazine,
            September, 2006
    E-Mail 101: Avoiding SPAM, Officer.com Online Magazine, September, 2006
    Admissibility of Digital Images, Officer.com Online Magazine, August, 2006
    EVO Training: Critical to Officer Safety, Officer.com Online Magazine, August, 2006
    Procurement: Resource Acquisition, Law Officer, Volume 2, Number 5, July, 2006
    Power Management: Use It or Lose It, Officer.com Online Magazine, July, 2006

     CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 77   TO INDEX   CASE No.   2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 15 of 117 PageID #: 1234



    Keep Pursuits in Context, Officer.com Online Magazine, July, 2006
    Simulator Shoot-Out, Law and Order Magazine, Volume 54, Number 6, June, 2006
    The Truth About TASERS: Don't Believe Everything You Read, Officer.com Online
             Magazine, June, 2006
    Simulation Training Options: Live Fire or Lasers? Officer.com Online Magazine,
             May, 2006
    A New Computer System: Spending Your Tax Refund, Officer.com Online Magazine,
             April, 2006
    Firearms Simulator Shoot-Out, Tactical Response Magazine, Volume 4, Number 8,
             March/April, 2006
    Reducing Pursuit Liability. The Law Enforcement Trainer, Volume 21, Number 1,
             January, 2006
    Digital Patrol, Part Two: Admissibility of Digital Evidence, Law Officer, Volume 2,
             Number 1, January/February, 2006
    When the Vehicle Becomes a Lethal Weapon, The Law Enforcement Trainer,
             Volume 20, Number 3, July/August/September, 2005
    Digital Patrol, Part One: Digital Cameras for Law Enforcement, Law Officer, Volume 1,
             Number 2, September/October, 2005
    Vehicular Assault: Fight or Flight? Police and Security News, Volume 21, Number 5,
             September/October, 2005
    The Effect of Police Officer Confidence on Officer Injuries and Excessive Force
             Complaints, Legal Defense Manual, Volume 2002, Number 4, December, 2002
    Managing Police Pursuit Driving Practices, Police and Security News, Volume 18,
             Number 4, September, 2002
    Law Enforcement Jurisdictional Issues, Legal Defense Manual, Volume 2002, Number 2,
             June,2002
    Changing Aerosol Weapon and Use of Force Practices, Police and Security News,
             Volume 18, Number 3, May/June, 2002
    On Computers: It's Not Really Magic, Police and Security News, (1996 thru 2006)
             Bi-monthly column on computers and their application to government service.
    Automating Your Agency: Make It Easy on Yourself, Police and Security News,
             Volume 17, Number 5, September/October, 2001
    Risk Management Fundamentals, Legal Defense Manual, Volume 2001, Number 1,
             March, 2001
    Searching the Internet, Tow Times, Volume 15, Number 12, July, 1998
    Finally ... Use of Force Guidelines We Can All Train To, MML Law Enforcement Risk
             Control News, Volume 4, Number 2, June 1998
    Computers: Learn from My Experience, Tow Times, Volume 15, Number 11, June, 1998
    Motor Vehicle Pursuit: Managing Your Department's Risk, MML Law Enforcement
             Risk Control News, Volume 3, Number 4, December, 1997
    Issues with Aerosols, MML Law Enforcement Risk Control News, Volume 1, Number 3,
             September, 1995
    Crossing the Border, Public Risk Magazine; Volume 10, Number 5; May/June, 1996
     CURRICULUM VITAE -STEVEN   D. ASHLEY   TOC   PAGE 78   TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 16 of 117 PageID #: 1235



    Managing Aerosol Issues, Law & Order Magazine, Volume 44, Number 3, March, 1996
    Managing the Use of Force: The Key to Risk Reduction, Redman Report, June, 1995
    Police Pursuit Risks: Setting the Standard, Public Risk Magazine; Volume 9, Number 3;
            March, 1995
    Pursuit Management: Implementing a Control Continuum, Law and Order Magazine;
            Volume 42, Number 12; December, 1994
    Real Management of the Use of Force, Smith and Wesson Academy Training News;
            Issue Number 23; April, 1993

    GUEST LECTURER
    After Using Force, Now What? Surviving the Onslaught, International Law Enforcement
           Educators and Trainers Association (ILEETA), March, 2019
    Protecting the Protectors Instructor Course, International Law Enforcement Educators
           and Trainers Association (ILEETA), March, 2018
    Protecting the Protectors: The Role of the Trainer, International Law Enforcement
           Educators and Trainers Association (ILEETA), March, 2017
    Survive & Succeed: Saving Your Officers and Your Department, International Law
           Enforcement Educators and Trainers Association (ILEETA), April, 2015
    Stav Safe: It's Time to Sweat the Small Stuff, International Law Enforcement Educators
           and Trainers Association (ILEETA), March, 2014
    Post-Traumatic Stress Disorder in Criminal Justice, CMI 2013 Client Education Day,
           November, 2013
    Protect Your People: Because Nobody Else Will, International Law Enforcement
           Educators and Trainers Association (ILEETA), April, 2013
    TASERs and the Law, National Rifle Association- Michigan Consumer Weekend,
           February, 2013
    Keep Your People Safe: On the Street, In the Jail, and In Court, International Law
           Enforcement Educators and Trainers Association (ILEETA), April, 2012
    Managing the Risks of  hnterjurisdictional Police Pursuits, Richmond Regional
           Multijurisdictional Pursuit Project, Policy Training Symposium, September, 2011
    Using Force: Words and Plans and Goals, Oh My! The 2011 Use of Force Summit,
           The Performance Institute, July, 2011
    Force Continuums, Training Priorities, and Smart Use ofForce, The 2011 Use of Force
           Summit, The Performance Institute, July, 2011
    TASER, TASER, TASER! The 2011 Use of Force Summit, The Performance Institute,
           July, 2011
    Avoiding and Managing Arrest-Related Deaths, The 2011 Use of Force Summit,
           The Performance Institute, July, 2011
    TASER Download & Data Collection Practices, 2011 TASER Master Instructor School,
           TASER International, June, 2011
    Police Use ofForce: TASERs and Other Options, Bancorp South Municipal Insurance
           Risk Control Program, Gulfport, Mississippi, May, 2011


     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 79   TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 17 of 117 PageID #: 1236



    Smart Use ofForce: In the Jail and On the Street, International Law Enforcement
           Educators and Trainers Association (ILEETA), April, 2011
    Defining Use ofForce for Law Enforcement Professionals, The 2010 Conference on The
           Use of Force in Law Enforcement, The Performance Institute, June, 2010
    Current Shifts in the use of Use ofForce Continuums, The 2010 Conference on The Use
            of Force in Law Enforcement, The Performance Institute, June, 2010
    Arrest-Related Death and the Use of Force, The 2010 Conference on The Use of Force in
            Law Enforcement, The Performance Institute, June, 2010
    Considerations for TASERs and Other Non-Lethal Devices, The 2010 Conference on The
            Use of Force in Law Enforcement, The Performance Institute, June, 2010
    Addressing Allegations ofPolice Misconduct, The 2010 Conference on The Use of Force
            in Law Enforcement, The Performance Institute, June, 2010
    Smart Use ofForce, International Law Enforcement Educators and Trainers Association
            (ILEETA), April, 2010
    Defining Use of Force for Law Enforcement Professionals, The 2010 Conference on The
          Use of Force in Law Enforcement, The Performance Institute, January, 2010
                       In-Custody Death After the Use of Force, The 2010 Conference on
    The Ramifications of
          The Use of Force in Law Enforcement, The Performance Institute, January, 2010
    The Great Debate: TASERs and Other Non-Lethal Devices -_Are They Helping or
          Hurting? The 2010 Conference on The Use of Force in Law Enforcement,
            The Performance Institute, January, 2010
    Examining the Current Usage of, and Shifts in, the Use ofForce Model, The 2010
            Conference on The Use of Force in Law Enforcement, The Performance Institute,
            January, 2010
    Evidence.com, AXON, and TASER Download & Data Collection Practices, 2009 TASER
           Master Instructor School, TASER International, July, 2009
    Live Long and Prosper: The Trainer as Risk Manager, International Law Enforcement
           Educators and Trainers Association (ILEETA), April, 2009
    Liabilitv in the Use of Force, The 2008 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, August, 2008
    TASER 'sand Other "Less Lethal" Options, The 2008 National Summit on Use of Force
           in Law Enforcement, The Performance Institute, August, 2008
    Defining Use of Force, The 2008 National Summit on Use of Force in Law Enforcement,
           The Performance Institute, August, 2008
    TASER Download & Data Collection Practices, 2008 TASER Master Instructor School,
            TASER International, June, 2008
    Work Safer -Get Sued Less: Managing High Risk Activity, International Law
          Enforcement Educators and Trainers Association (ILEETA), April, 2008
    Managing the Risks ofNon-Deadly Force, Detroit Police Department, Command &
          Legal Lecture Series, City of Detroit Law Department, March, 2008
    Assessing and Managing the Risk ofLess Lethal Options, The 2007 National Summit on
            Use of Force in Law Enforcement, The Performance Institute, November, 2007



     CURRICULUM VITAE STEVEN D. ASHLEY   TOC   PAGE 80   TO INDEX   CASE NO. 2:20-€v-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 18 of 117 PageID #: 1237



    TASER Usage-Risks & Rewards, The 2007 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, November, 2007
    Defining Force for Ourselves, The 2007 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, November, 2007
    Work Safer- Get Sued Less! 2007 Michigan NAFTO Conference, National Association
           of Field Training Officers, October, 2007
    Risk Management: Avoiding "Self-Inflicted Wounds", 2007 TASER International
           Conference, TASER International, July, 2007
    PowerPoint (or the Law Enforcement Trainer, 2007 TASER Master Instructor School,
           TASER International, July, 2007
    TASER Usage-Risks & Rewards, The 2007 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, May, 2007
    Defining Force (or Ourselves, The 2007 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, May, 2007
    Enhancing Safety & Reducing Liability: The Trainer is the Key, International Law
           Enforcement Educators and Trainers Association (ILEETA), April, 2007
    Motor Vehicle Pursuits: High Risk Issues (or Trainers, International Law Enforcement
           Educators and Trainers Association (ILEETA), April, 2006
    Enhancing Safeny & Reducing Liability: The Role of the Trainer, American Society of
           Law Enforcement Trainers, 19th Annual International Training Conference,
           January, 2006
    How to Set Up Your Own Website, International Law Enforcement Educators and
           Trainers Association (ILEETA), April, 2005
    Get on the Web!! Set Up Your Own Trainer's Website, International Law Enforcement
           Educators and Trainers Association (ILEETA), April, 2004
    Managing Police Pursuit Risk, Richmond Regional Multijurisdictional Pursuit Project,
           Training Symposium, December, 2003
    Managing the Risks ofPursuit: Reducing Liability and the Potential for Officer Injuries,
           Association of Professional Law Enforcement Emergency Vehicle Response
           Trainers (ALERT, International), Annual Training Conference, September, 2003
    Dealing with High Risk Activity: Keeping Officers Safer While Reducing Liability,
           National Criminal Justice Training Council Annual Conference, April, 2003
    Risk Management and Civil Liabilitv, Kellogg Community College, October, 2002
    Protecting Officers in High Risk Situations: Enhancing Safety and Reducing Liability,
           Wyoming Chiefs and Sheriffs Association, April, 2001
    Protecting Officers in High Risk Situations: The Role of the Trainer in Enhancing Safety
           and Reducing Liability, American Society of Law Enforcement Trainers, 14th
           Annual International Training Conference, January, 2001
    Managing High Risk Emergencv Services Activity, Iowa League of Cities/ICAP, Annual
           Training Conference, June, 2000
    Managing High Risk Law Enforcement Activity: Use ofForce, Pursuit, and Officer
           Safety, American Society of Law Enforcement Trainers, 13th Annual
           International Training Conference, January, 2000

     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 81   TO   INDEX   CASE NO.   2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 19 of 117 PageID #: 1238



    Managing the Risks of Volunteers. Public Risk Management Association (PRIMA),
            Annual Training Conference, June, 1999
    Force & Control: Risk Management Issues (or Instructors, American Society of Law
            Enforcement Trainers, 12th Annual International Training Conference,
            January, 1999
    Civil Liability for Emergencv Telecommunicators, Association of Public Safety
            Communication Officers - Michigan Chapter, Fall Training Conference,
            September, 1998
    Supplemental Police Manpower: Necessary Evil or True Benefit? Public Risk
            Management Association (PRIMA), Annual Training Conference, June, 1998
    Law Enforcement Training: A Systematic Approach, Public Risk Management
            Association (PRIMA), Annual Training Conference, June, 1998
    Managing Risk in the Municipal Arena, 1998 Michigan Municipal Clerks Institute,
            East Lansing, Michigan, April, 1998
    Getting a Grip: The Management of High Risk Police Activities, Michigan Association of
            Chiefs of Police, Winter Training Conference, February, 1998
    Managing Force: Enhancing Safety & Reducing Risk, American Society of Law
            Enforcement Trainers, 11th Annual International Training Conference,
            January, 1998
    Law Enforcement Use ofForce in the 21 Century, Illinois Risk Management
            Association, November, 1997
    Use o[Force: Managing Risk & Safety, PPCT Management Systems International
          Training Conference, August, 1997
    Use ofForce Management: Special Issues for Managers, Oklahoma Department of
          Corrections, July, 1997
    Control Challengse in the School Environment, Central Michigan University, Law
           Enforcement & School Liaison Program Institute, June, 1997
    Managing High Risk Law Enforcement Activity, Michigan Association of Chiefs of
            Police, Summer Training Conference, June, 1997
    Law Enforcement Post Incident Damage Control, Public Risk Management Association
            (PRIMA), Annual Training Conference, May, 1997
    Pursuit Management: Implementing a Control Continuum, American Society of Law
            Enforcement Trainers, 10th Annual International Training Conference,
            January, 1997
    Instructor Challenges in Use ofForce Management, American Society of Law
            Enforcement Trainers, 10th Annual International Training Conference,
            January, 1997
    The Risks of Crossing the Border: Managing Interjurisdictional Exposures, Public Risk
            Management Association (PRIMA), Annual Training Conference, June, 1996
    Aerosol Weapons: Reducing Your Risks, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1996
    Pursuit Management: Implementing a Control Continuum, American Society of Law
            Enforcement Trainers, 9th Annual International Training Conference,
            January, 1996
     CURRICULUM VITAE STEVEN D. ASHLEY   TOC   PAGE 82   TO INDEX   CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 20 of 117 PageID #: 1239



    Critical Incident Policy Management, Minnesota Sheriffs Association Training
            Conference, December, 1995
    Use ofForce Management fro Supervisors, Upper Peninsula Law Enforcement
            Development Center, November, 1995
    Vehicle Operations Management, International Association of Chiefs of Police Training
            Conference, October, 1995
    Total Control Management, PPCT Management Systems International Training
            Conference, August, 1995
    Police Administration and Risk Control, Ohio Municipal League Joint Self Insurance
            Pool, Annual Training Conference, June, 1995
    Effective Risk Manager/Law Enforcement Executive Relationships, Public Risk
            Management Association (PRIMA), Annual Training Conference, June, 1995
    Pursuit Management: Implementing a Control Continuum, Michigan Association of
            Chiefs of Police, Mid-Winter Training Conference, February, 1995
    Managing the Use ofForce, American Society of Law Enforcement Trainers, 8th Annual
            International Training Conference, January, 1995
    Fundamentals ofRisk Management, Wyoming Chiefs and Sheriffs Annual Conference,
            Wyoming Law Enforcement Academy, April, 1994
    Implementing Defensible Control Continuums, Law Enforcement Officers Regional
            Training Consortium, Flint, Michigan, March, 1994
    Deadlv Force: The Importance ofManagement, Northern Michigan Law Enforcement
            Training Consortium, March, 1994
    Interjurisdictional Liability, Michigan Association of Chiefs of Police, Mid-Winter
            Training Conference, February, 1994
    Risk Control: Managing the Use ofForce, American Society of Law Enforcement
            Trainers, 7th Annual International Training Conference, January, 1994
    Managing Force in a Correctional Setting, Minnesota Counties Insurance Trust,
            November, 1993
    Cross-Jurisdictional Liability Issues, Northern Michigan Association of Chiefs of Police,
            Annual Meeting, October, 1993
    Managing the Use o(Force, PPCT Management Systems International Training
            Conference, August, 1993
    Managing Effective Police Training: Doing More with What You Have, Law
            Enforcement Officers Regional Training Consortium, May, 1993
    Managing Effective Police Training, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1993
    Contemporary Use ofForce Issues, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1992
    Reducing Motor Vehicle Related Losses, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1991




     CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 83   TO INDEX   CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 21 of 117 PageID #: 1240



    TRAINING VIDEOS & MULTIMEDIA PRODUCTIONS
    Police Pursuit Driving, 30-minute video. Performance Dimensions, Inc.,
           Twin Lakes, Wisconsin, 1998.
    Precision Driving Decision System, 3-part training video. Governmental
           Risk Managers, 1991.

    BOOK CHAPTER
    Plan to Train or Plan to Fail, W.I.N. 2: Insights into Training and Leading Warriors,
           Edited by Brian R. Willis, Warrior Spirit Books, Calgary, Alberta CA, 2009.




            June 30, 2021
                  DATE                                                                            I, IICI
                                                                MONROE, MICHIGAN




     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 84   TO INDEX   CASE NO. 2:20-0v-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 22 of 117 PageID #: 1241




    EXHIBIT III PRIOR TESTIMONY
                                        Last Reviewed/Updated June 30, 2021


    LAW ENFORCEMENT & CRIMINAL COURTS

    During 15 years of active-duty law enforcement service, I offered testimony, depositions,
    and affidavits, in State District Courts, State Circuit Courts, State Probate and Juvenile
    Courts, and various other Hearings and Tribunals, in cases too numerous to list.

    EXPERT COURT TESTIMONY (WITHIN THE PAST FOUR YEARS)

    While I have provided expert consultation and review in more than 170 cases, I have
    testified and/or been deposed 50 times in 43 cases since 1994. The following are cases in
    which I have testified at deposition, hearing, or trial, in the past four years.
      2020 -- Anthony Zerwas and City of Wyoming, Minnesota. Veteran's Preference
              Discharge Grievance. BMS Case Number 20VP1419. I testified as an expert
              witness on behalf of terminated Officer Anthony Zerwas. This was a police
              excessive use of force case.
      2019-D 'Marco Craft and Michaele Jackson, Plaintiffs, v. Richard Billingslea,
           Hakeem J. Patterson, YossifMana, Antoine Hill, Glenn Bines, David Mays, II,
           Nairn Brown, Michael Bailey, Randall Craig, Bryan Moore, and the City of
           Detroit, a political subdivision of the State of Michigan, Defendants. United
           States District Court for the Eastern District of Michigan, Southern Division.
           Case Number 2:17-cv-12752-MKM. I was deposed as an expert witness on
           behalf of Defendant Richard Billingslea. This was a police excessive use of
           force/false arrest case.
      2019 - Kelvion Walker, Plaintiff, v. Amy Wilburn, Defendant. United States District
             Court for the Northern District of Texas, Dallas Division. Civil Action Number
             3:13-cv-04896-D. I was deposed and later testified at trial as an expert witness
             on behalf of the Defendant. This was a police shooting/excessive use of force
             case.
      2019 - Cassandra Luster, individually, and A/N/F 0I                         d minor child,
             Damon Luster, Desmond Luster, Jr.; Beverly Diana Luster, individually, and as
             Administrator of the Estate of Desmond Luster, Sr., Plaintiffs, v. The City of
             Dallas, et al., Defendants. United States District Court for the Northern District
             of Texas, Dallas Division. Civil Action Number 3: 16-cv-00396-B. I was
             deposed and later testified at trial as an expert witness on behalf of the
             Defendants. This was a police excessive use of force/deadly force case.
      2018 Syndel Kabchef, Plaintiff, v. Pickens County Sheriff Donnie Craig, Individually
           and in his capacity as Sheriff of Pickens County and Deputy Sheriff Rick Hales,
           individually and in his official capacity as a Pickens County Deputy Sheriff,
           Defendants, Quik Trip Corporation, Defendant by Counterclaim. Superior Court
           of Pickens County, State of Georgia. Civil Action File Number 2017 SUCV 76.
           I was deposed as an expert witness on behalf of the Defendant Quik Trip


     PRIOR TESTIMONY STEVEN D. ASHLEY   TOC           PAGE 85                 CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 23 of 117 PageID #: 1242



              Corporation and the Plaintiff, Syndel Kabchef. This was a police emergency
              vehicle operations/collision case.
      2018- Christopher Cantu, as the Administrator of the Estate of Robert Earl Lawrence,
            Plaintiff, v. City of Dothan, Alabama, Greg Benton, Chris Summerlin, and
            Adrianne Woodruff, Defendants. United States District Court for the Middle
            District of Alabama, Southern Division. Case Number 1:16-cv-01003-MHT. I
            was deposed as an expert witness on behalf of the Defendants. This was a police
            excessive use of force/deadly force case.
      2017 Collette L. Flanagan, individually, and on behalf of the Estate of Clinton Allen,
           Deceased; and Ronderaline S. Allen, individually, Plaintiffs, v. The City of
           Dallas, Texas; and Clark Staller, Defendants. United States District Court for
           the Northern District of Texas, Dallas Division. Case Number
           3:13-cv-04231-M. I was deposed and later testified at trial as an expert witness
           on behalf of the defense. This was a police excessive use of force/deadly force
           case.
      2017 -A.M., A Minor, by his parents and natural guardians, Audley Muschette and
            Judith Muschette, Plaintiff, v. American School for the Deaf, Town of West
            Hartford, Paul W. Gionfriddo in his individual and official capacities, Chris
            Hammond in his individual and official capacities, Elwin Espinoza in his
            individual and official capacities, Defendants. United States District Court for
            the District of Connecticut. Case Number 3:13-cv-01337-WWE. I was deposed
            as an expert witness on behalf of the Plaintiff. This was a police excessive use
            of force/police practices case.
      2016 - Lameco M. Williams, Plaintiff, v. City of Birmingham, a Municipal
             Corporation; Nathan Elmore, an individual; Jeffrey Sanders, an individual;
             Ashley Knighten, an individual; Jacob McDonald, an individual; Lane Harper,
             an individual; Arthur Wilder, an individual; Christopher Hayes, an individual;
             Curtis Mitchell, an individual; Cedric Stevens, an individual; A.C. Roper, an
             individual, Defendants. United States District Court for the Northern District of
             Alabama, Southern Division. Case Number 2:15-cv-00949-AKK. I was deposed
             as an expert witness on behalf of the defendants. This was a police excessive
             use of force case.




            June 30, 2021
                  DATE
                                                              MONROE, MICHIGAN




     PRIOR TESTIMONY -STEVEN D. ASHLEY   TOC   PAGE 86            CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 24 of 117 PageID #: 1243




    EXHIBIT       IV - FEE SCHEDULE
                                       Last Reviewed/Updated June 30, 2021

                         ALL AMOUNTS ARE IN ADDITION TO EXPENSES
     Initial Telephone Consultation                                                                 No Charge
     Advance Retainer (Non-Refundable, Billed Against on Hourly Basis)                          Waived/Billed
     Review of Records and Analysis                                                                  $150/hour
     Preparation of Report, Including Research                                                       $150/hour
     Meetings with Counsel, Site Visits, etc.                                                        $150/hour
     Deposition (minimum of 6 hours per day)                                                         $200/hour
     Trial or Hearing (minimum of 6 hours per day)                                                   $200/hour
     Travel Time, Portal to Portal (maximum of 12 hours per day)                                       $75/hour
     Expedite Fee (requested with 7 to 14-day notice)                                                   $500.00
     Expedite Fee (requested with less than 7 days' notice)                                           $1,000.00
     Cancellation of Deposition/Hearing/Trial 7 days or less notice                                   $1,500.00
     Cancellation of Deposition/Hearing/Trial 8 to 14-day notice                                      $1,000.00
     Cancellation of Deposition/Hearing/Trial more than 14 days' notice                             No Charge

    PLEASE NOTE:

    Should you engage my services, I will provide services to you as an independent
    professional. Payment to me for the services I provide is not dependent upon my findings,
    or upon the outcome of any legal action, mediation, or arbitration; or the amount or terms
    of any settlement of the underlying legal cause, nor upon any arrangement or other
    agreement between plaintiff and/or defense counsel and any other person or party.
    You may not identify me as either a testifying or non-testifying expert until such time as
    any engagement fee has been paid or specific arrangements have been made and agreed
    to -- in writing by me.
    All amounts (including any retainer) are in addition to expenses, which include those
    items that are customary, including - but not limited to -- business class airfare, hotel,
    rental vehicle (full-size), meals, parking fees, and mileage (at the current IRS rate).
    Should you engage my services, my relationship is with you. You are responsible for all
    payments as outlined in this Fee Schedule, regardless of any arrangement you may have
    with any party or parties you represent, including deposition fees originating from
    opposing counsel. If engaged, I will issue bills on a monthly basis, or whatever other
    interval I deem appropriate. Bills are due on receipt, and shall be considered delinquent if
    unpaid more than thirty (30) days after their date of issuance. Interest shall accrue to any
    delinquent balance at the maximum rate permitted by law, not to exceed 1.5 per cent per
    month.
            June 30, 2021
                  DATE                                                                                 'INCI, IICI
                                                                             MONROE, MICHIGAN



     FEE SCHEDULE - STEVEN D. ASHLEY    TOC          PAGE 87                    CASE NO. 2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 25 of 117 PageID #: 1244
                                                                         EXHIBIT

                                                                   I      7


                       WILLIAM ALLEN MEANS,

                                 PLAINTIFF,

                                       v.

                            E. M. PETERSON,
                            AND D. HARVEY,

                                DEFENDANTS.


                            IN THE
                 UNITED STATES DISTRICT COURT
                                 FOR THE
             SOUTHERN DISTRICT OF WEST VIRGINIA
                      AT CHARLESTON


                    CIVIL ACTION NUMBER: 2:20-Cv-00561



                  RULE 26(a) REPORT OE STEVEN D.ASHLEY

                                JUNE   30, 2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 26 of 117 PageID #: 1245




                                              TABLE OF CONTENTS
         NOTE: IN THE ELECTRONIC VERSION, CLICK T0C IN THE FOOTER OF EACH PAGE TO LINK BACK TO THIS TABLE OF CONTENTS
                       PRESSING ALT+ LEFT ARROW RETURNS TO THE TABLE OF CONTENTS PAGE YOU LINKED FROM
                                 PRESSING YOUR "HOME" KEY WILL RETURN YOU TO THE COVER PAGE


              Provisos                                                                                                     v
    1.    Declaration of Steven D. Ashley                                                                                  1

    2.   Introductory Statements                                                                                           2

              Report Intent                                                                                                2
              Not Legal Advice or the Practice ofLaw                                                                       2
              Report Focus                                                                                                 2
              Case Specific Limitation                                                                                     2
              Expert Capacity                                                                                              2
              Right to Amend                                                                                               2
              Further Development                                                                                          2
              Specific References                                                                                          2
              Newly Identified Issues                                                                                      2
              Degree of Certainty                                                                                          2
              Discussions and Explanations of Underlying Issues                                                            2
              Credibility Determinations                                                                                   2
    3.    Executive Summary                                                                                                3

           Incident Synopsis                                                                                               3
           Opinions in Brief                                                                                               4
    4.    Expert Qualifications                                                                                            5

           Introduction to Qualifications                                                                                  5
           Credentials in Brief.                                                                                           5
              Formal Education                                                                                             5
              Training Completed and Certifications Earned                                                                 6
              Memberships                                                                                                  7
              Training Delivered                                                                                           8
                 During my active-duty law enforcement career at Livingston County                                         8
                 During my 22 years of police academy service                                                              8
                 University Professorship                                                                                  8
              Risk Management                                                                                              9
              Authorship                                                                                                   9
              Currently                                                                                                    9
               In maintenance and furtherance of my professional skills and knowledge                                   .10
           Expert Case Consultation Objectivity                                                                          10
    5.    Analysis Protocol.                                                                                            10

           Terminology                                                                                                  10
           Truth, Veracity, and Bias                                                                                    10
           Methodology                                                                                                  11
              General Methodology                                                                                       11
              Specific Methodology                                                                                      12
           Nature and Status of Opinions                                                                                12
    6.    Scope of This Report                                                                                          12

           Claims Asserted                                                                                              12
           Focus of Review                                                                                              13

     REPORT    STEVEN D. ASHLEY               TOC                                    CASE N0. 2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 27 of 117 PageID #: 1246



    7.    Background                                                                                       13

    8.    Facts or Data Considered                                                                         13

           Event Venue, Location, Time Frame, Weather, and Lighting                                       .13
                Venue                                                                                      13
                Location                                                                                   14
                Time                                                                                       15
                Weather                                                                                    15
                Lighting                                                                                   16
           Centrally Involved Individuals                                                                  16
            Other Individual Witnesses to the Incident                                                     17
           General Summary of Incident                                                                     17
            Narrative Report of Corporal Eric Peterson                                                     17
            Narrative Report ofPatrolman David Harvey                                                      22
            Officer Harvey's Use ofForce report                                                            23
            Bystander Video Recording                                                                      23
                Points noted in Ms. Chandler's video:                                                      23
            William Means' Toxicology Report                                                               25
    9.    Information Focus                                                                                25

            Body Alarm Stress                                                                              27
    10.   Human Factors Research                                                                           27

           Action vs. Reaction                                                                             27
           Speed of a Subject                                                                              29
             While seated                                                                                  29
             While prone                                                                                   29
            In the instant case                                                                            30
    11.   Cognition and Performance During Stressful Events                                                30

           The Effect of Tense, Uncertain, and Rapidly Evolving Events                                     30
             Time distortion                                                                               30
             In the instant case                                                                           31
           A Note on Variations in Officer Statements Regarding Events                                     31
           Situational Awareness and Perceptual Narrowing                                                 .32
             In the instant case                                                                          .33
    12.   Risk Management in Law Enforcement Force and Control                                             34

           Managing Force and/or Control Options                                                          .34
            In the instant case                                                                            35
           Managing Risk Through Likely Outcomes                                                           35
            Perception of threat                                                                           35
            In the instant case                                                                            36
    13.   Use of Force and Control -- General Considerations                                              36

           Perspective of a Reasonable Officer on the Scene                                               .36
             The Rashomon Effect                                                                           36
            In the instant case                                                                           37
    14.   Analysis                                                                                        37

           Analysis Context                                                                                37
           Use of Force by Officers - Generally                                                           .38
           Use of Force Under Graham v. Connor                                                            .38

     REPORT - STEVEN D. ASHLEY           TOC            ii               CASE NO. 2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 28 of 117 PageID #: 1247



           Identifying Use of Force                                                                           39
             Actual uses offorce                                                                             .39
           Application of the Graham Factors to Peterson and Harvey's Use of Force                            39
                 Discussion                                                                                  .41
           Consideration of Time and the Selection of Options                                                .41
             Time often equals safety                                                                         41
             In the instant case                                                                             .42
                 William Means quickly escalated the level ofresistance in the encounter..                   .42
           The Importance of Perspective                                                                     .42
             In the instant case                                                                             .43
           The Necessity for or Reasonableness of Force and Control...                                       .43
             In the instant case                                                                              44
           Alleged/disputed uses of force                                                                    .44
             The patrol vehicle striking Means' rear tire                                                     44
             Both officers engaged in improperly dragging or pulling Means from the water                    .45
             Officer Harvey "stomped" on Means' helmet while searching him                                    45
             The alleged kicking                                                                              46
    15.   Generally Recognized Preferred Practices                                                           47

           The Difference Between Rules and Procedures                                                       .4 7
             Internal Department Rules and Procedures are Not Laws                                            47
             Maintenance of the Rule Procedure Differentiation                                                48
           Use of Sample or Model Documents                                                                  .48
             The Origin of Sample and Model Policies                                                          48
             The Nature, Applicability, and Scope of Sample and Model Policies                                48
           International Association of Chiefs of Police (IACP)                                              .49
             In the instant case                                                                              49

    16.   Departmental Procedural Guidelines                                                                  50

           Operational Procedural Guidelines - Generally                                                      50
           South Charleston Police Use of Force and Control Procedural Guidelines                             50
           Application of Procedural Guidelines in a Real-World Context.                                      51
            In the instant case                                                                               51
    17.   Law Enforcement Training of Officers Peterson and Harvey                                            51

           Police Academy Training                                                                            51
             Corporal Peterson's Academy Training                                                             51
            Patrolman Harvey's Academy Training                                                               51
           Use of Force Training Rubrics and Memory                 :                                         51
           Applicability of Training to this Incident.                                                        52
            In the instant case                                                                               52
            Discussion                                                                                        52
    18.   Conclusion                                                                                          52

    19.   Opinions                                                                                            53

    20.   Compensation for Study and Testimony                                                                54

           Compensation for Study, Analysis, Testimony, and Travel...                                         54
           Compensation as of this Writing                                                                    54
    21.   Exhibits                                                                                           54

    Exhibit I-- Document List                                                                                55

           Documents                                                                                          55

     REPORT -STEVEN D. ASHLEY            TOC             iii                CASE NO. 2:20-€v-00561 --06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 29 of 117 PageID #: 1248



          References                                                                              61
          Table ofCases                                                                           63
    Exhibit II -- Curriculum Vitae                                                                64

          Special Qualifications                                                                  64
          Formal Education                                                                        66
          Current Employment                                                                      66
          Employment History                                                                      67
          Expert Case Consultation                                                                69
          Membership Associations & Volunteer Activities                                          69
          Instructor/ Armorer Certifications Completed/Eamed                                      71
          Certificate Instructor Program Completed/Eamed                                          73
          Career Certifications Completed/Earned                                                  73
          Awards and Recognition                                                                  74
          Publications                                                                            74
          Guest Lecturer                                                                          79
          Training Videos & Multimedia Productions                                                84
          Book Chapter                                                                            84
    Exhibit III- Prior Testimony                                                                  85

          Law Enforcement & Criminal Courts                                                       85
          Expert Court Testimony (within the past four years)                                     85
    Exhibit IV -- Fee Schedule                                                                    87




     REPORT   STEVEN D. ASHLEY                         iv       CASE NO. 2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 30 of 117 PageID #: 1249



                                              Provisos


    Bracketed Comments: Unless otherwise noted, comments and information appearing in
           brackets particularly in conjunction with quoted text passages - have been
           inserted by the author of this report, to assist the reader, or to aid in clarity or
           brevity.
    Case Training Specificity: I note that, while officers are trained in the concepts and
           constructs discussed in this report, as they have evolved from various Court
           rulings, many may not be trained as to the specifics or captions of individual
           cases.
    Contemporaneous Context: Unless otherwise noted, identifying a reference in this report
          in the present context, i.e., is, is not meant to imply that the same reference was
          not identified in a past context, i.e., was, contemporaneous to the events being
          discussed.
    Format Simplification: In the interest of clarity, this report will forego standard APA
           formatting for in-text case citations, and will instead utilize footnotes.
    Gender Specificity: Unless referring- in context -to a specific individual, the use of
          masculine or feminine pronouns, i.e., he, she, her, his, etc., in this document is not
          intended to be gender specific.
    Misuse ofTASER Trademark Terminology: The term TASER is a registered trademark
          ofTASER International, Inc. Consistent with the manufacturer's training, the
          term TASER is an acronym for Thomas A. Swift's Electric Rifle, and -as such - is
          properly written in all capital letters, without periods. The company has trained
          and cautioned instructors and others since at least 2007 to avoid misuse of the
          trademark or terminology. This is especially true of the use of modified terms
           such as "tase", "tasing", and "tased". When and/or if these terms appear in quoted
          text, they will be marked thus [sic].
    References to the Record: Unless otherwise specified, references to "the record" cited
           herein refer to the documents of record provided to me during the course of my
           review and analysis.
    Time Convention: Various case-related documents in the record may utilize standard
          time nomenclature, while others may utilize military time nomenclature. For
          example, 10:30:45 pm- or 10:30 pm and 45 seconds -converted to military time
          is equivalent to 22:30:45 hours. Similarly, some military times in the record may
          be expressed in a slightly revised format (but with no difference in meaning),
          e.g., 2230:45. Additionally, tenths or hundredths of a second will be expressed in
          decimal, e.g., 22:30:45.01.
    Timing Calculations: Calculations of timing are based on any running on-screen display
          (OSD) clocks. Absent running OSD clocks, timing calculations are drawn from
          on-screen clocks incorporated into playback software, and are approximated to
          one second, to '/o of a second, or to /oo of a second, accordingly.




     REPORT -STEVEN D. ASHLEY        TOC          V                 CASE NO. 2:20-€v-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 31 of 117 PageID #: 1250



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON




    WILLIAM ALLEN MEANS

                     Plaintiff,

    V.                                                              Civil Action No. 2:20-cv-00561

    E. M. PETERSON,
    and D. HARVEY,

                     Defendants.


                               RULE   26(a) REPORT OF STEVEN D. ASHLEY
                                         SUBMITTED: JUNE 30, 2021



    1. DECLARATION OF STEVEN D. ASHLEY.
         I, Steven D. Ashley, being oflegal age and under penalty of perjury, state as follows:
             1. I am a competent adult and have personal knowledge of the following facts, or
                believe them to be true based on information and belief. Facts about which I
                do not have personal knowledge are of the type reasonably relied upon by
                experts in this field and have probative value to me in rendering my opinions.
            2. Attached hereto is a true and accurate copy of my expert report in this matter.
            3. This report summarizes my analyses and findings and includes a statement of
               my opinions and the basis and reasons for them. The report also includes facts
               or data considered by me in forming my opinions and sets out my
               qualifications (including my curriculum vitae).
            4. My opinions are expressed to a reasonable, or higher, degree of professional
               certainty.
            5. I affirm under penalty of perjury that the foregoing statements are true and
               correct.


            June 30, 2021
                 DATE                               STEVE!                                 t,     CI,IICI
                                                                    MONROE, MICHIGAN




    REPORT -STEVEN D. ASHLEY            TO€       PAGE 1                CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 32 of 117 PageID #: 1251



    2. INTRODUCTORY STATEMENTS.
           The following introductory statements apply to this entire report, including any
           attached exhibits, which are to be incorporated as integral parts thereof. Some of
           these introductory statements may be reiterated in the body of this report.
           Report Intent. Nothing in this report intends to, or should be understood as an attempt
           to, usurp or subvert the function of the Court, or to intrude upon or inappropriately
           influence the role of the Jury or other trier of fact.
           Not Legal Advice or the Practice ofLaw. The expert services rendered in this case
           and this document are not legal advice, and are not to be construed, in any way, as
           legal advice, or as the practice oflaw.
           Report Focus. This report is focused solely on the incident captioned and related
           concerns and/or issues.
           Case Specific Limitation. Any actions, statements, writings, this report, information,
           any testimony, etc., are specifically limited to this case.
           Expert Capacity. This report and any subsequent reports, testimony, opinions, etc.,
           are within my capacity as an independent criminal justice and governmental risk
           management expert.
           Right to Amend. The opinions in this report are living opinions. That is, should
           additional discovery material be received, and/or additional research be completed,
           and then reviewed, these opinions may be altered and/or reinforced depending upon
           what information is obtained, reviewed, considered, and/or studied.
           Further Development. The opinions expressed in this report are not necessarily final
           in nature. Rather, they are listed to comply with current report requests. Each opinion
           may be further developed through research, investigation, during deposition, and/or
           trial testimony.
           Specific References. Some of the opinions in this report may list or cite specific
           references to some of the documents or research reviewed and/or considered. These
           listings and citations are not intended to be exhaustive or exclusive. I specifically
           reserve the right to supplement the support for each of the opinions in this report.
           Newlv Identified Issues. If new issues are opined, identified, and/or developed
           subsequent to submission of this report, I reserve the right to supplement this report.
          Degree o(Certaintv. All opinions stated in this report are in direct regard to the case
          captioned, and the underlying incident or events leading to this case, and are
          expressed to a reasonable, or higher, degree of professional certainty.
          Discussions and Explanations of Underlying Issues. Any discussion or explanation of
          underlying issues is intended to assist the reader with understanding some of the
          concepts that inform my opinions in this matter.
           Credibility Determinations. It is not my intent to make any credibility determinations
           in developing or expressing my opinions in this case. 1

    1
        I understand that credibility determinations are solely and exclusively within the province of the trier of
         fact, as instructed by the Judge.

        REPORT   STEVEN D. ASHLEY             TOC          PAGE 2                  CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 33 of 117 PageID #: 1252



    3. EXECUTIVE SUMMARY.
           My name is Steven D. Ashley. I was contacted by defense counsel on or about
           May 28, 2021, and ultimately engaged on June 4, 2021, 2 in the above captioned
           matter- for the purpose of providing review, analysis, and opinions - regarding
           allegations made against certain officers of the South Charleston, West Virginia,
           Police Department, and the City of South Charleston. 3
          Incident Svnopsis. 4 During the morning hours of Saturday, May 2, 2020, 5 an officer6
          of the South Charleston Police Department observed a motorcycle that appeared to be
          improperly registered. He further noted that the motorcycle's paint job and the
          behavior of the rider caused him to believe the vehicle may be stolen. After following
          the motorcycle a short distance, the officer initiated a traffic stop. When the
          motorcyclist 7 failed to stop, the officer began a pursuit. After some time, another
          officer8 joined the pursuit as a back-up unit. 9
          The two officers continued the pursuit until the motorcyclist lost control of his
          machine at a railroad crossing." Upon striking the tracks, the motorcyclist was
          thrown from the cycle, and landed in standing water in a drainage ditch on the far side
          of the tracks. The motorcycle came to rest in the water some distance past where the
          rider fell.
          Officers approached the rider, and tried to gain control of his hands, which the rider
          kept putting out of sight below the water. When officers tried to grasp the rider's
          hands, he pulled away and resisted. Ultimately, one officer (Harvey) sprayed the rider
          with pepper spray with reportedly no effect. After further struggle, officers were
          eventually able to control the rider's hands.
          The rider told them he felt like he was drowning, and asked the officers to get him out
          of the water. Both officers took hold of the rider's arms and clothing, and pulled him
          from the water. Because of the terrain, the officers pulled the rider across the railroad
          tracks, and away from the tracks. One officer (Peterson) returned to the patrol
          vehicles momentarily and called for EMS. The other officer (Harvey) searched and
          rolled the rider over in order to handcuff him behind his back. During this process,
          Harvey is accused of "stomping" on the rider's helmet; Harvey maintains that he did
          not do so, but stepped over the rider while searching him. There is a cell phone video



    2
        I was engaged by Mr. Duane J. Ruggier, II (WVSB #7787), of the firm Pullin, Fowler, Flanagan,
        Brown & Poe, PLLC.
    3
      Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date filed 08/25/2020.
    4
      This is intended to be a very brief synopsis of general events, as reported by officers and upon
      information and belief. A more detailed version of events that reportedly occurred or are claimed to have
      occurred will be addressed later in this report.
    • TimeandDate.com Monthly Calendar for May, 2020, accessed by Steve Ashley during 06/2021.
    6
      Corporal Eric Peterson.
    7
      The plaintiff, William Allen Means.
    8
      Patrolman David Harvey.
    9
      Harvey joined the pursuit after approximately 5 1/4 miles.
    ' Later, Means alleged that Peterson's patrol vehicle struck his rear tire, causing him to lose control.

        REPORT   STEVEN D. ASHLEY                      PAGE 3                 CASE NO. 2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 34 of 117 PageID #: 1253



           of the latter part of the arrest, shot by two passers-by.' The video shows, inter alia,
           Harvey's movement, which plaintiffs characterize as showing the "stomping."
           When Peterson returned from the vehicles, the rider told him that he could not feel his
           legs, and asked for his helmet to be removed. Peterson told him they would leave it
           on because removing it might injure him further.
           Ultimately, other officers and EMS arrived at the scene. The incident crash was
           reported by a West Virginia State Trooper. In checking the rider's backpack at the
           scene, officers located what they believed to be methamphetamine, which was logged
           into evidence. The motorcycle was towed.
           The rider (Means) was transported to hospital for treatment. He survived his injuries,
           but is reportedly paralyzed from the waist down.
           Opinions in Brief. For the reasons set forth in this report, and to a reasonable or
           higher - degree of professional certainty, I hold the following opinions.'
           1.    It is my opinion that the use of force in self-defense was a logical and
                 appropriate response by Officers Peterson and Harvey to the perceived potential
                 threat posed by William Means.
           2.    It is my opinion that, under similar tense, uncertain, and rapidly evolving
                 circumstances, other officers would believe it appropriate to act as Peterson and
                 Harvey did.
           3.    It is my opinion that the actions of Officers Peterson and Harvey were
                 consistent with recommended preferred and trained practices that I am familiar
                 with, through my education, research, training, and experience, and that are in
                 wide use in the law enforcement community.
           4.    It is my opinion that the South Charleston Police use of force and vehicle
                 pursuit procedural guidelines are consistent with recommended preferred
                 procedural guidelines that I am familiar with, through my education, research,
                 training, and experience, and that are in wide use in the law enforcement
                 community.
                 4.1.     It is my opinion that, within the context of the circumstances in which
                          they found themselves, the South Charleston officers' actions were
                          consistent with typical law enforcement procedural guidelines that are
                          commonly presented to officers through various modes of training.
                 4.2.     It is my opinion that, within the context of the circumstances in which
                          they found themselves, the South Charleston officers' actions were
                          consistent with their departmental use of force and vehicle pursuit
                          procedural guidelines.
           A reiterated statement of these opinions is set forth later in this report. 13

         Hereafter referred to as the bystander video.
    ? ]   hold any statements of opinion made here, or elsewhere in the body of this report, to a reasonable or
         higher-degree of professional certainty, based upon my skill and/or knowledge, as gained through my
         education, experience, and/or training.
    13
         Other statements of opinion may be incorporated into the body of this report.

     REPORT      STEVEN D. ASHLEY                        PAGE 4                 CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 35 of 117 PageID #: 1254



    4. EXPERT QUALIFICATIONS.""
         Introduction to Qualifications. This report is provided based upon my personal and
         professional skill, knowledge, experience, education, and/or training, in and of the
         law enforcement, corrections, security, criminal justice, governmental service, and
         risk management fields, gained over the past 46 years and more.
         I am a retired law enforcement officer, formerly employed as a full-time, sworn
         police officer, deputy sheriff, and law enforcement supervisor, trainer, and manager.
         As such, I have supervised and instructed law enforcement, security, and corrections
         officers - as well as supervisors, managers, and executives -- in the performance of
         their duties, to include, inter alia, arrest, restraints, use of force and deadly force,
         conducted energy weapons, motor vehicle operations, corrections operations, policy
         development, and the training, supervision, and management of other criminal justice
         and municipal professionals, and trainers. I have instructed other governmental and
         NGO' executives, supervisors, employees, and other personnel, on many of the same
         topics."°
         Credentials in Brief. More specifically, I served for 15 years as a professional,
         credentialed -sworn and fully empowered - law enforcement officer, trainer, and
         manager, with approximately one-half of that time as a supervisor, field supervisor,
         and manager. In addition to my certification as a Michigan police officer, I earned
         four Advanced Police Officer Training certificates, three Police Management
         Development certificates, and one Police Supervisor Development certificate, from
         the Michigan Law Enforcement Officers Training Council.
         Subsequently, I served for 12 years as a full-time, credentialed, governmental risk
         manager. In that capacity, I counseled municipalities, municipal insurance pools, and
         other government and non-government entities - throughout the United States -- on
         managing the risks of employee injuries and litigation, particularly as regards law
         enforcement and jail training, operations, and management.
         Formal Education. I earned and was awarded a Bachelor of Arts Degree in
         Communication Arts, and a Master of Science Degree in Criminal Justice, from
         Michigan State University. Additionally, I earned and was awarded a Master of
         Liberal Studies Degree in Interdisciplinary Technology -- with criminal justice
         focus - from Eastern Michigan University, graduating with a perfect academic
         record. I am a graduate of the Northwestern University School of Police Staff and
         Command, again with a perfect academic record. I completed and earned professional
         designations as an Associate in Risk Management, and as an Associate in Risk
         Management for Public Entities, from the Insurance Institute of America.\I


    My detailed Curriculum Vitae is attached to, and incorporated into, this report as Exhibit II.
    15
       NGO is an initialism for Non-Governmental Organization. In this context, examples include municipal
       insurance carriers and non-profit municipal insurance pools.
    " Including graduate and undergraduate university students, and police academy recruits.
     MLEOTC, now formally renamed MCOLES (Michigan Commission on Law Enforcement Standards), is
       the state-mandated law enforcement certifying entity in Michigan.
    I8 The Insurance Institute of America (ILA) was rebranded as The Institutes in 2009. The Institutes is the
       insurance industry's primary credentialing organization.

     REPORT -STEVEN D. ASHLEY             TOC          PAGE 5                 CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 36 of 117 PageID #: 1255



        successfully completed police academy training and earned certification as a
        Michigan police officer.
        Training Completed and Certifications Earned. I have attended and successfully
        completed - largely at my own expense - more than 6,000 hours of law enforcement,
        corrections, criminal justice, and public entity, operational and risk management
        related training. Much of my training has been - and is -of an advanced nature, and
        includes more than 70 law enforcement instructor, instructor-trainer, and Master
        instructor-trainer19 certification courses. These advanced- and instructor-level courses
        include, inter alia, firearms, defensive tactics, officer safety and survival, aerosol
        weapons, impact weapons, handcuffing, weapon retention and disarming techniques,
        internal affairs investigations, conducted energy weapons," use of force, use of
        deadly force, police driving, pursuit driving, emergency vehicle operations, and
        policy development.'
        I have been trained and certified as a TASER Senior Master Instructor, by TASER
        International,23 and hold a Master Use of Force Instructor™ certification from the
        Police Policy Studies Council®, as well as a Master Force and Control Instructor™
        certification from the Smith & Wesson Academy®.24 I am an IADLEST® Nationally
        Certified Instructor (INCi)™, certified as a Charter INCi Member, and an IADLEST
        International Certified Instructor (IICI)™, certified as a Charter IICI Member, by the
        International Association of Directors of Law Enforcement Standards and Training.
        I am a Certified Force Science Analyst™ and an Advanced Force Science
        Specialist™, trained by and at the Force Science Institute®, and am an Instructor
        Graduate of the Law of Self Defense™ Instructor Program, presented by the Law of

    " Instructor-trainer courses are often referred to as train-the-trainer courses; Master Instructor-Trainers
       typically train other instructor-trainers.
    20
       Conducted energy weapons are sometimes referred to as electronic control devices, conducted electronic
       devices, conducted electrical weapons, and other similar naming conventions. In some cases, the
       brand-name TASER is inappropriately applied as a generic reference. Generally - and in the context of
       this report all of these terms have the same, or a similar, meaning.
    ?' In addition to the aforementioned, I have successfully completed numerous armorer and technician
       courses, regarding various handgun, long gun, and non-lethal weapon systems, including TASER
       branded devices and various aerosol and chemical munitions.
    2 As such, I have trained hundreds of TASER Instructors, and hundreds of TASER Master Instructors
       (instructor-trainers), as well as TASER end-users. Notably, as a senior member of the TASER
       instructional cadre, I trained TASER Master Instructors on downloads and the interpretation of same, at
       Master Instructor Schools presented by the manufacturer ofTASER branded devices, TASER
       International, Inc. Additionally, as part of the TASER, International, Quality Assurance Program, I was
       chosen to provide quality assurance oversight and review ofTASER Master Instructors, as they
       presented instructor courses, at numerous locations across the United States.
       TASER, International, Inc., has been rebranded AXON Enterprise, Inc.
    24 This credential is sometimes referred to as a Master Use of Force Instructor certification.

    2· I am also an IADLEST member. From the IADLEST.org website, "IADLEST is an association of
       standards and training managers and leaders. Its primary focus is criminal justice standards and
       training. To the extent that the focus and the values promoted thereby can be furthered and shared, all
       training professionals are welcome as members. The mission ofIADLEST is to research, develop, and
       share information, ideas and innovations which assist states in establishing effective and defensible
       standards for employment and training of law enforcement officers, and, in those states where dual
       responsibility exists, correctional personnel." Accessed and retrieved by Steve Ashley on 28 May 2018.

     REPORT   STEVEN D. ASHLEY                         PAGE 6                 CASE NO. 2:20-€v-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 37 of 117 PageID #: 1256



        Self Defense Institute®. I earned and received an Excited Delirium/Agitated Chaotic
        Events™ Master Instructor certification, from the Institute for the Prevention of
        In-Custody Deaths. I successfully completed and received credentials from both the
        Federal Driving Instructor Training Program and the Federal Firearms Instructor
        Training Program, conducted by and at the Federal Law Enforcement Training
        Center.
       Memberships. In order to remain professionally current, I maintain active and
       professional memberships in numerous associations and organizations. My
       memberships include, inter alia,
              •      Alpha Phi Sigma, National Criminal Justice Honor Society
              •      American Jail Association -- Professional Member
              •      American Society for Testing and Materials, Intl (ASTM)- Voting Member
              •      Association of Force Investigators
              •      Concerns of Police Survivors (COPS) - Family/Survivor Member
              •      Illuminating Engineering Society of North America-Professional Member
              •      International Association of Chiefs of Police (IACP) - Academic Member
              •      International Association of Correctional Training Personnel
                     (IACTP) -Professional Member
              •      International Association of Directors of Law Enforcement Standards and
                     Training (IADLEST)
              •      International Association of Law Enforcement Emergency Vehicle Response
                     Trainers (ALERT)
              •     International Association of Law Enforcement Firearms Instructors (IALEFI)
              •     International Foundation for Protection Officers - Professional Member
              •     International Law Enforcement Educators and Trainers Association (ILEETA)
                    -Advisory Board, Managing Editor Emeritus, and Founding Charter Member
              •     Law Enforcement & Emergency Services Video Association,
                    International (LEVA)
              •     Michigan Academy of Science, Arts & Letters (MA SAL)
              •     Michigan Association of Chiefs of Police (MACP) -- Active Member
              •     Michigan Sheriffs' Association - Professional Member
              •     Michigan State University (MSU) Alumni Association -Life Member
              •     National Law Enforcement Academy Resource Network
                    (NLEARN) - Member
              •     National Rifle Association (NRA)- Benefactor (Life) Member
              •     National Sheriffs' Association (NSA)-Active Member
              •     Northwestern University Traffic Institute Alumni Association


     REPORT       STEVEN D. ASHLEY       TOC        PAGE 7              CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 38 of 117 PageID #: 1257



               •      OSS Academy-TCOLE Advisory Board Member(§ 1701)
               •      Phi Kappa Phi Academic Honor Society
               •      Police Marksman Association - Life Member
               •      Society for Police and Criminal Psychology - Active Member
               •     Volunteer Law Enforcement Officer Alliance (VLEOA)-Active Member
           Training Delivered. I have taught law enforcement, corrections, security, and
           criminal justice, courses at colleges, universities, civic organizations, and law
           enforcement agencies, throughout the United States. I have been an invited presenter
           on a broad range of law enforcement, security, corrections, and risk management
           topics, at numerous state, regional, national, and international conferences. Among
           the many topics I have taught - and upon which I have presented are law
           enforcement and jail operations, policies and procedures, civil rights, arrest tactics,
           officer safety, use of force and deadly force, use of force management, management
           of volunteer officers, training management, law enforcement driving, conducted
           energy weapons, law enforcement liability, and jail liability.26
           During my active-duty law enforcement career at Livingston County, I was
           responsible for planning, developing, and delivering, a department-wide, in-service
           training program, which included development and implementation of an
           agency-wide field training and evaluation program,27 as well as a department-wide
           police precision driver training program. This effort included conducting a full
           training needs analysis of the department, including jail and detective operations. The
           department-wide training program included a far reaching effort for driver training,
           firearms training and qualification, defensive tactics and non-lethal force, and
           numerous other subjects. I provided training for, as well as liaison to and oversight of,
           the Sheriffs volunteer/reserve Mounted Patrol Division. I both trained and mentored
           department training staff, as well as personally delivered much of the training
           described, supra, to department personnel. Additionally, I developed and delivered
           various community based training programs - such as crime prevention and
           child/personal safety courses - to citizen groups and fraternal organizations.
           During my 22 years ofpolice academy service, I was the Use of Force Coordinator,
           Chief Firearms - Use of Force Instructor, and Chief Driving Instructor, for a
           college-based police academy. As such- along with teaching firearms, use of force,
           non-lethal weapons, and both recruit and in-service driving my primary tasks
           included program and curriculum development and oversight, as well as the training
           and certification of use of force, firearms, and police driving instructors.
           Since 1976, I have personally delivered over 150,000 man-hours of training to more
           than 16,500 officers, trainers, supervisors, and managers.
           University Professorship. I have had the honor of serving as an Adjunct Professor of
           Justice and Public Policy, at Concordia University in Ann Arbor, Michigan. As such,

    26   Training related to legal issues and constructs is presented from an informed lay-person's perspective.
    7    Field Training and Evaluation Programs are often colloquially referred to as FTO programs in the law
         enforcement community. FTOs, or Field Training Officers, train newly hired police recruits after they
         graduate from the police academy.

     REPORT        STEVEN D. ASHLEY          TOC          PAGE 8                 CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 39 of 117 PageID #: 1258



           I taught traditional undergraduate and graduate students in various courses, including,
           inter alia, Administration of Justice, Corrections Theory and Practice, Ethics in
           Criminal Justice, Foundations of Justice, Juvenile Justice Theory, Law Enforcement
           Policy and Practices, Management of Law Enforcement Agencies, and Public Safety
           Risk Management.
           Risk Management. As a credentialed risk manager, I have personally conducted more
           than 400 detailed - on-site -- risk management reviews of law enforcement agencies
           and detention facilities, and have completed in-depth critical reviews of more than
           500 law enforcement policy and procedure manuals28 from law enforcement agencies
           and jails located across the United States. These risk management and manual
           reviews routinely and frequently result in documented recommendations for
           improvement. In many cases, compliance with my recommendations has been
           mandated by municipalities' insurance carriers.
           I have served on as well as conceived, formulated, mentored, and
           managed subject matter expert (SME) panels. The objective of said SME panels
           was the development of sample policies and recommended procedural guidelines for
           critical law enforcement, security, and corrections, management and operations.?
          Authorship. In my over 46 years as a criminal justice professional and trainer, I have
          authored and published more than 120 articles on various law enforcement, security,
          and criminal justice topics, in numerous publications. In my writing, my primary
          focus has been on use of force, police vehicle operations, and other critical aspects of
          law enforcement and corrections operations, as well as the training and supervision of
          criminal justice professionals. Additionally, I have -at the request of both authors
          and publishers - edited, fact-checked, and content reviewed, criminal justice and risk
          management-oriented manuscripts, books, periodicals, and publications, authored by
          other criminal justice professionals. For several years, I was honored to serve as the
          volunteer Managing Editor for the various publications of the 4,000 member
          International Law Enforcement Educators and Trainers Association.
           Currentlv. I am an independent criminal justice advisor, risk manager, and trainer.
           As such, I conduct risk assessments of law enforcement and jail operations - as well
           as policy reviews for agencies throughout the United States. I am frequently
           consulted for risk management advice by criminal justice leaders, trainers, and
           municipal officials. Additionally, I present staff and management training for peace
           officers and corrections personnel, as well as public sector managers, trainers, and
           government officials.

    28   Operating manuals for criminal justice agencies are identified in many different ways: common naming
         conventions include, inter alia, policies, procedures, policies and procedures, rules and regulations,
         general orders, operating guidelines, standard operating procedures, and directives. Colloquially, these
         documents are often referred to as policies. Within the context of this report -and unless specified
         differently - all these terms are defined as having generally the same meaning. In some contexts, rules
         and regulations are considered to be more oriented toward mandated workplace rules, while policies and
         procedures are intended more as procedural guidelines.
    ?9   Examples are the Law Enforcement Committee of the Michigan Municipal Risk Management Authority
         (MMRMA), the Law Enforcement Action Forum (LEAF committee) of the Michigan Municipal
         Liability and Property Pool (a division of the Michigan Municipal League), and the law enforcement
         advisory committee of the Iowa Communities Assurance Plan (ICAP).

     REPORT      STEVEN   D. ASHLEY          TOC         PAGE 9                 CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 40 of 117 PageID #: 1259



        In maintenance andfurtherance of my professional skills and knowledge, I attend
        training programs and conferences on an on-going basis, and I continue my
        membership and active involvement in numerous professional organizations, as
        outlined, supra. I maintain a professional library of over 6,000 books and research
        publications, and continue receipt and review of numerous professional journals,
        periodicals, and other publications.
        Expert Case Consultation Objectivity. I have been privileged to provide expert
        consultation and review in more than 170 cases since 1994, approximately 75% of
        which have been defense cases. During the same years, I have had the honor of
        testifying as an expert at deposition, hearing, or trial -50 times in 43 cases,
        approximately 65% of which have been defense cases.3

    5. ANALYSIS PROTOCOL.
        In preparation of my review and development of associated opinions in this matter, I
        have conducted an analysis of much of the documentation and data currently
        available, and analysis continues.' These documents and other materials are of the
        type typically relied upon by consultants and experts when conducting analyses of
        law enforcement, corrections, security, and criminal justice issues. The documents
        received, researched, and reviewed, thus far have -upon information and
        belief provided me with enough relevant data to develop my opinions to a
        reasonable -- or higher degree of professional certainty.
        In addition to my evaluation of documents and other materials, I rely upon my skill
        and/or knowledge- as gained through my many years of experience, education,
        and/or training in the law enforcement, security, corrections, and risk management
        fields; consultation with peers, review of professional literature, and independent
        research; as well as my understanding of the instant case.
        Terminology. Any opinions I proffer or statements that I make in this report that
        relate to legal terminology, standards, best practices, preferred practices, case law, or
        similar constructs, are drawn from my training and/or experience as a criminal justice
        practitioner, manager, educator, and trainer, as well as my experience and/or training
        as a researcher, governmental risk manager, and advisor.
        I explicitly note that use of specific legal terminology in this report is not intended to
        usurp or subvert the function of the Court, or to intrude upon or inappropriately
        influence the role of the Jury or other trier of fact.
        Truth, Veracity, and Bias. The following analysis is not intended to presume that any
        one version of the claims made in this case is more truthful than any other.
        Information drawn from various documents and other sources may be reported and

    3 A listing of cases in which I have testified as an expert at deposition, hearing, or trial, in the past four
      years, is attached to, and incorporated into, this report as Exhibit III.
    3 A listing of documents and data received, reviewed, or considered thus far -- is attached to, and

      incorporated into, this report as Exhibit I.
     Like many other criminal justice managers, trainers, and instructors, I use such terms in training that I
      present to police and corrections personnel, because they are commonly understood by criminal justice
      practitioners, and are typically used in daily operations by law enforcement and corrections
      professionals.

     REPORT    STEVEN D. ASHLEY             TOC         PAGE 10                  CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 41 of 117 PageID #: 1260



           contrasted for the purpose of relating events as they were perceived by those
           involved.33.3'
           Methodology. I understand that a non-scientific expert must be qualified to offer
           expert testimony by "knowledge, skill, experience, training, or education"35
           Similarly, I understand that the role of the expert is to provide "specialized
           knowledge [that} will assist the trier offact to understand the evidence or to
           determine a fact in issue"; and that said expert's contribution must be "not only
           relevant, but reliable. "37
           In this report I have provided both general and specific information that demonstrates
           and illustrates my qualifications to provide expert opinions and testimony in this case.
           General Methodology. The methodology I used in this case is the same that I have
           utilized for many years, and that has been peer-reviewed at my request -by
           numerous other experts.
           Dependent upon the specific nature of each case, my methodology framework
           generally incorporates the following:38
               •     Orientation to case issues and elements;
               •     Review of provided case documents and materials;
               •     Development of a timeline, as well as a geographical and climatological
                     context for the incident;
               •     Review of case related documents available on PACER and/or other on-line
                     resources;
               •     Literature review regarding issues indicated in the instant case;
               •     General context consideration, regarding the backdrop of current and
                     historical practices in relevant fields;
               •     Comparative analysis of case-related issues against the backdrop of current
                     practices;
               •     Research and review of other relevant resource materials;
               •     Analysis of case information against a backdrop of my skills, knowledge,
                     experience, education, and/or training;


    33   Where practical I rely upon undisputed facts, and attempt to indicate those that are disputed when
         appropriate. Where facts and evidence appear to directly contradict statements and assertions of any
         party to this action, I attempt to point out the contradictions, and place them into context.
     Any apparent assumption of truth or implied assignment of veracity by me is undertaken solely for the
       purpose of analysis and the rendering of opinion, and is not intended to usurp the role of the Jury or other
       trier of fact.
    35 Fed. R. Evid. 702.

     Kumho Tire Co., LTD., et al., v. Carmichael, et al., 526 U.S. 137, 147 (1999), citing Fed. R. Evid. 702.
     Kumho Tire Co., LTD., et al., 526 U.S., at 147, citing Daubert, et al., v. Merrell Dow Pharmaceuticals,
    37
     Inc., 509 U.S. 579 (1993), at 589.
    38   While these elements are typically part of my methodology, not every element listed here is
         necessary or will be undertaken -in every case. In some cases, additional elements may be undertaken.

     REPORT        STEVEN D. ASHLEY          TO€         PAGE 1I                 CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 42 of 117 PageID #: 1261



              •     Formulation of opinions.
         Specific Methodology. In the instant case, in connection with the methodology
         outlined, supra, I:
              •     Began by not assigning specific credibility to any witness;
              •     Reviewed sufficient data that would enable me to reach conclusions and,
                    ultimately, opinions to a reasonable degree of professional certainty;
              •     Developed a set of relevant and material facts only after a review of all
                    materials provided and researched;
              •     Assumed the aforementioned facts to be true solely for the purpose of
                    analysis;
              •     Conducted analysis of the aforementioned facts utilizing my skill and
                    knowledge, as gained through my education, experience, and/or training;
              •     Developed opinions that I believe are reliable to a reasonable degree of
                    professional certainty.
         This methodology has been accepted by presiding Judges in previous cases wherein I
         have had the privilege of testifying at trial. My methodology is consistent with that
         utilized by other competent experts in the field of criminal justice when conducting
         analyses of criminal justice practices.
         Nature and Status of Opinions. Within the scope of the information thus far received,
         and unless otherwise indicated, each of my opinions is held to a reasonable - or
         higher- degree of professional certainty, whether stated in the body of this report, or
         in the opinions section.

    6. SCOPE OF THIS REPORT."
         I was engaged by defense counsel,          and was asked to review and opine regarding
         the reported actions of South Charleston Police Officers, concerning the events that
         gave rise to this action, as well as ancillary issues.
         Claims Asserted. It is my understanding that the following claims are or were initially
         asserted in this case.

    39
       Some of the opinions that I have expressed in this report may contain references to some of the case
       specific documents or other resources reviewed or considered. Such references are not intended to be
       exhaustive or exclusive, and I specifically reserve the right to supplement the support for each of the
       opinions in this report.
    " In this report, I state my opinions based upon my understanding of the incident and circumstances in
       question. That understanding is drawn from the documents and other information that is available to me
       as of this writing. Other documents and materials may yet be discovered, disclosed, or provided. As my
       review and consideration of documents continues, further discovery occurs, and/or other information
       becomes available, I reserve the right to modify, revise, extend, and/or affirm my opinions.
       Duane J. Ruggier, II (WVSB #7787), of the firm Pullin, Fowler, Flanagan, Brown & Poe, PLLC.
    42
       I was first contacted on or about May 28, 2021. I was formally engaged shortly thereafter, on or about
       June 4, 2021.
    + Complaint, Civil Action Number 2:20-cv-00561, Document I, PagelD #: 1-9, date filed 08/25/2020.
    44
       Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date filed 08/25/2020.

     REPORT       STEVEN D. ASHLEY        TOC         PAGE 12                 CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 43 of 117 PageID #: 1262



              •      "Count I- Negligence, Gross Negligence, and Reckless Disregard in [[] the
                     Operation of a Motor Vehicle as to Defendants Peterson and [] City of South
                     Charleston      "°
              •      "Count II-Excessive Force in Violation of the Laws and [] Constitutions of
                     West Virginia and the United States "46
              •      "Count III- Section 1983 Claim Against [] the City of South Charleston "
              •      "Count IV--Claim for Injunctive and Declaratory Relief8
        My understanding is that several of the claims, supra, have been dismissed,"
        including Counts III and IV, and some portions of Count I.
        Focus of Review. My specific imprimatur in this case was to review the actions of
        South Charleston Police Officers E. M. Peterson and D. Harvey, regarding their
        actions during officers' encounter with William Means, and to consider ancillary
        1sues.

    7. BACKGROUND.
        This action arises out of allegations concerning an incident that occurred on
        Saturday," May 2, 2020, involving Officers of the South Charleston, West Virginia,
        Police Department.°''

    8. FACTS OR DATA CONSIDERED.
        The following reflects my understanding of the events and circumstances that are
        alleged to have occurred during the incident that gave rise to the instant case. It is
        drawn from the information currently available to me and is included here upon
        information and belief. It is not intended to be an exhaustive or exclusive recitation of
        events or circumstances.
        Event Venue. Location. Time Frame. Weather, and Lighting. The events giving rise
        to the instant case occurred along public roadways located in and around the City of
        South Charleston, and in portions of Kanawha and Boone counties, West Virginia.
        The events occurred during the morning hours of Saturday, May 2, 2020.°
        Venue. On the day of the vehicle pursuit that culminated in the traffic crash and
        incident that gave rise to the instant case, the roadways involved began in South

    " Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date filed 08/25/2020,
        21-27.
     Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date filed 08/25/2020,
        28 -34.
     Complaint, Civil Action Number 2:20-cv-00561, Document 1, PagelD #: 1-9, date filed 08/25/2020,
        35-38.
    4 Complaint, Civil Action Number 2:20-c-00561, Document I, PageID #: 1-9, date filed 08/25/2020,
        39 -41.
    " Memorandum Opinion and Order, Civil Action Number 2:20-cv-00561, Document 16, date filed
       11/13/2020.
    50 TimeandDate.com Monthly Calendar for May, 2020, accessed by Steve Ashley during 06/2021.

    • Complaint, Civil Action Number 2:20-cv-00561, Document I, PagelD #: 1-9, date filed 08/25/2020.
    5 Complaint, Civil Action Number 2:20-cv-00561, Document 1, PagelD #: 1-9, date filed 08/25/2020.


     REPORT       STEVEN D. ASHLEY                 PAGE 13                CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 44 of 117 PageID #: 1263



         Charleston's commercial corridor, and continued into western Kanawha County and
         northern Boone County. The roadways wound through some rural residential areas,
         and other more sparsely populated venues. A significant portion of the route traversed
         wooded, hilly, winding areas, with roadways that sometimes narrowed..5' The route
         traveled during the pursuit (as reflected in the reenactment videos) covered
         approximately 13.85 miles."°
         Location. As seen in overhead satellite views and Google Street Views,° as well as in
         scene photographs and the reenactment video, the location of the motorcycle crash
         that ended the pursuit occurred at a railroad grade crossing (identified as the
          "Dartmont-Ashford" crossing by Officer Peterson) along Emmons Road, adjacent to
         the Big Coal Subdivision rail line.7.58
         As one approaches the area of the crash, Emmons Road is a nominal two way,
         unlined, blacktop road. There are no lane markings. The surface is rough and patched
         in some areas, and appears to be less than two car widths wide. Trees and
         undergrowth line each side of the roadway. There are no curbs or sidewalks, as the
         area is rural.
         Emmons Road parallels railroad tracks (along the north side of the tracks) for some
         distance, and as one nears the area of the crash, Emmons Road curves and crosses the
         tracks, and begins paralleling the tracks on the south side. Approximately 3/10 of a
         mile past this first crossing, Emmons Road curves and re-crosses the tracks, to begin
         paralleling along the north side again. The motorcycle crash occurred at or near this
         second crossing.
         Between the two grade crossings, the geographic elevation context is initially gently
         rolling, giving way to a relatively flat, straight stretch as one approaches the left curve
         and rise at the second grade crossing crash scene. The vegetation opens up to the
         south side of the roadway forming a clearer vision, tum-around area just prior to
         this curve to the left. The elevation at the actual grade crossing is approximately 640
         feet above sea level.59.60
         The railroad crossing is marked with the usual crossbuck crossing signs and flashing
         red warning lights. There are no barricades. There is a metal equipment junction box
         located to the right of the crossing point, on the south side of the tracks. The rail bed
         is graveled and sloped on both sides of the tracks. There is a deep ditch running along



    5  Video file labeled GOPR0963 Pursuit Route Part 1.mp4 [length 00:17:35, frame rate 29.97 fps], undated.
    5+ Video file labeled GP010963 Pursuit Route Part 2.mp4 [length 00:14:59, frame rate 29.97 fps], undated.
    55 Various Google Maps and Satellite view captures, accessed by Steve Ashley during 06/2021.

    56 Various Google Maps and Satellite view captures, accessed by Steve Ashley during 06/2021.

    57 Elevation for 38.201667, -81.725346, https://www.freemaptools.com/elevation-finder.htm.
       Accessed by Steve Ashley during 06/2021.
    5 Peterson also identified the railroad crossing as number 226159.

    "9 Elevation for 38.201667, -81.725346, https://www.freemaptools.com/elevation-finder.htm.
       Accessed by Steve Ashley during 06/2021.
     I note that Corporal [Trooper] Robinson's Crash Report cites slightly different GPS coordinates
       [i.e., 38.20139, -81.72472], which map south of the actual roadway, and indicate an elevation of
       approximately 630 feet.

     REPORT   STEVEN D. ASHLEY                       PAGE 14                CASE No. 2:20-cv-00561   - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 45 of 117 PageID #: 1264



        the north side of the rail bed; this ditch contained water on the day of the incident.°'
        The north side of the ditch appears steep and brush covered, as the continuation of
        Emmons Road on the north side of the track appears somewhat elevated.
        Time. This was a daytime incident, occurring during morning hours. The various
        reports list the time occurred as "08:01,3+.6' The CFS Report of radio
        transmissions shows both Call Created and Incident Created times of 8:01:57 am for
        incident number 2020-00005682.668 Corporal [Trooper] Robinson's Crash Data
        report lists the time for the crash as 0821; while the dispatch CFS log lists the first
        crash entry at 8:19:56 am.69
        Weather." Assuming, arguendo, that the recorded crash times are correct at
        approximately 8:20 am, then during the approximate time of the incident,' the
        weather was "Partly Cloudy, "with an approximate temperature of 43°, and
        humidity at 97% The dewpoint was 42°. The winds were calm."
        There had been no rain for at least 18 hours prior to this incident, following an


       The exact depth of the water is in dispute; Peterson reported that the water was "up to my knees"
        (Peterson Narrative, p. 8), while Harvey reported that it was "approximately three.foot [sic] deep"
        (Harvey Narrative, p. 12). Trooper Robinson testified that the water depth was "at least a couple feet.
       Maybe a little more" (Robinson dep., p. 33.
    6 Video file labeled GP010963 Pursuit Route Part 2.mp4 [length 00:14:59, frame rate 29.97 fps], undated.

    61do not know that these times are synchronized with system time at the dispatch center, or in any other
        manner.
    64
       South Charleston Police Department, Case Number 2020-00005682, Case Report Summary,
        dated 05/02/2020.
    6508:01, or 0801 hrs is equivalent to 8:01 am.
     CFS is an initialism for Calls for Service.
       [Dispatch] Call for Service Detail Report-CFS 65, dated 05/02/2020, p. 4.
     These are the actual times entered on the Event Log. Other information appears to be timed as manually
        entered.
    6 [Dispatch] Call for Service Detail Report-CFS 65, dated 05/02/2020, p. 3.

    7 Historical weather readings utilized in this report originate from Yeager Airport Weather Station at
        Yeager Airport, which is located approximately 8.6 miles east/northeast of the pursuit route starting
        point at Ruth Road, and 13.75 miles northeast of the crash scene on Emmons Road. (As the crow flies).
    71
       The actual weather data were recorded hourly at 7:54 am. "Weather History for Yeager Airport Weather
        Station KCRW." Weather Underground, 2 May 2020, https://www.wunderground.com/history/daily/
        KCRW/date/2020-5-2. Accessed and retrieved by Steve Ashley during 06/2021.
    72
       "Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 2 May 2020,
        https://www.wunderground.com/history/daily/KCRW/date/2020-5-2. Accessed and retrieved by Steve
        Ashley during 06/2021.
    73 ·Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 2 May 2020,
        https://www.wunderground.com/history/daily/KCRW/date/2020-5-2. Accessed and retrieved by Steve
        Ashley during 06/2021.
    74 ·Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 2 May 2020,

        https://www.wunderground.com/history/daily/KCRW/date/2020-5-2. Accessed and retrieved by Steve
        Ashley during 06/2021.
    75 ·Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 2 May 2020,
        https://www.wunderground.com/history/daily/KCRW/date/2020-5-2. Accessed and retrieved by Steve
        Ashley during 06/2021.

     REPORT -STEVEN D. ASHLEY             TOC         PAGE 15                 CASE NO. 2:20-€v-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 46 of 117 PageID #: 1265



        extended period of light rain during most of the prior 24 hours.76.77,78 There was well
        documented water in the drainage ditch. The road surface appears dry in the
        bystander video.
        Lighting. This was an outdoor, daytime incident. Civil twilight was clocked to end at
        5:59 am, and sunrise was at 6:28 am." Solar noon was at 1:23 pm."
        A review of the bystander video recorded toward the end of the incident indicates that
        the general area was well-lit, while a portion of the area was shaded by trees."
        Centrally Involved Individuals. Various law enforcement officers and individuals are
        mentioned in the documentation of this case. This report primarily focuses on the
        following:
              •     William Allen Means, Plaintiff." William "Billy" Means (Mr. Means, Billy,
                    Means) was the motorcycle rider that reportedly fled from police following an
                    attempted traffic stop. Mr. Means was ultimately involved in a single-vehicle
                    motorcycle crash which culminated in his being arrested by two officers.
              •     Eric Peterson, a named Defendant." At the time of this incident, Eric
                    Peterson (Corporal Peterson, Officer Peterson, Peterson) was engaged as a
                    fully empowered police officer, employed by the South Charleston Police
                    Department." On May 2, 2020, Corporal Peterson was on duty and was the
                    driver of police department unit SC126.86 Following an attempted traffic stop,
                    Peterson pursued William Means' motorcycle, ultimately arresting Means
                    after Means crashed.
              •     David Harvey, a named Defendant." At the time of this incident, David
                    Harvey (Patrolman Harvey, Officer Harvey, Harvey) was engaged as a fully

    76"Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 2 May 2020,
        https://www.wunderground.com/history/daily/KCRW /date/2020-5-2. Accessed and retrieved by Steve
        Ashley during 06/2021.
    77 ··Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 1 May 2020,
        https://www.wunderground.com/history/daily/KCRW/date/2020-5-1. Accessed and retrieved by Steve
        Ashley during 06/2021.
    78 ··Weather History for Yeager Airport Weather Station KCRW." Weather Underground, 30 April 2020,
        https://www.wunderground.com/history/daily/KCRW/date/2020-4-30. Accessed and retrieved by Steve
        Ashley during 06/2021.
    79 ·Sunrise and sunset times in Charleston WV for May 2020". https://www.timeanddate.com/sun/usa/
        charleston-wv?month=5&year=2020. Accessed and retrieved by Steve Ashley during 06/2021.
    80 ·Sunrise and sunset times in Charleston WV for May 2020. https://www.timeanddate.com/sun/usa/
        charleston-wv?month=5&year=2020. Accessed and retrieved by Steve Ashley during 06/2021.
    8' Video File labeled 2020-05682 video provided by Peterson (Youtube Video).mp4 [length 00:02:14],
        undated].
    8 This proviso is made for the sake of brevity and is not intended to imply that any individual associated
        with the instant case is less credible, or that their information is less relevant or material. Any
        other - more tangentially involved individuals may be listed elsewhere in this report.
    " Complaint, Civil Action Number 2:20-c-00561, Document 1, PagelD #: 1-9, date filed 08/25/2020.
    84
       Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date filed 08/25/2020.
    8· Complaint, Civil Action Number 2:20-cv-00561, Document 1, PagelD #: 1-9, date filed 08/25/2020.
    " [Dispatch] Call for Service Detail Report-CFS 65, dated 05/02/2020, p. 7.
    $7 Complaint, Civil Action Number 2:20-c-00561, Document 1, PageID #: 1-9, date filed 08/25/2020.

     REPORT       STEVEN D. ASHLEY                    PAGE 16                 CASE NO. 2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 47 of 117 PageID #: 1266



                empowered police officer, employed by the South Charleston Police
                Department." On May 2, 2020, Patrolman Harvey was on duty and was the
                driver of police department unit SC145." Harvey backed up Peterson during
                the motorcycle pursuit, ultimately arresting Means after Means crashed.
            •   Melissa Nunley, a non-party witness." At the time of this incident, Melissa
                Nunley (Ms. Nunley) was a civilian by passer. On May 2, 2020, Ms. Nunley
                was driving on Emmons Road, accompanied by a friend, Ms. Chandler." As
                they drove, they met the on-coming motorcycle pursuit, and turned around to
                follow it. Ms. Nunley stopped at the scene of the motorcycle crash, and
                Ms. Chandler recorded a portion of the ensuing events on her cell phone.
                Ms. Nunley did not witness the crash or its immediate aftermath."
            •   Mary Chandler, a non-party witness." At the time of this incident, Mary
                Chandler (Ms. Chandler) was a civilian by passer. On May 2, 2020, Ms.
                Chandler was a passenger in the vehicle driven by her friend, Ms. Nunley.95
                As they drove on Emmons Road, they met the on-coming motorcycle pursuit,
                and turned around to follow it. As Ms. Nunley stopped at the scene of the
                motorcycle crash, Ms. Chandler recorded a portion of the ensuing events on
                her cell phone." Ms. Chandler did not witness the crash or its immediate
                aftermath.
        Other Individual Witnesses to the Incident. There are no reported witnesses to the
        pursuit, crash, or immediate aftermath, other than Officers Peterson and Harvey.
        General Summary of Incident. The general incident description that follows is
        reproduced from the narrative reports of Officers Eric Peterson and David
        Harvey,8. as their reported perceptions and impressions were those that informed
        their actions during the incident." While they are generally consistent, there are
        some minor variations, so both are reproduced here.
        Narrative Report of Corporal Eric Peterson.
                "On 02 May 2020 I observed a black motorcycle bearing WV
                registration G92897 traveling southbound on US 119 at the


    "" Complaint, Civil Action Number 2:20-c-00561, Document 1, PageID #: 1-9, date filed 08/25/2020.
    "[Dispatch] Call for Service Detail Report-CFS 65, dated 05/02/2020, p. 7.
    ° Deposition transcript of Melissa Nunley, dated 04/26/2021.
       Deposition transcript of Melissa Nunley, dated 04/26/2021.
    9 Deposition transcript of Melissa Nunley, dated 04/26/2021.

     Deposition transcript of Melissa Nunley, dated 04/26/2021, p. 10.
    94 Deposition transcript of Mary Chandler, dated 04/26/2021.

    9· Deposition transcript of Mary Chandler, dated 04/26/2021.

     Deposition transcript of Mary Chandler, dated 04/26/2021.
     Deposition transcript of Mary Chandler, dated 04/26/2021, p. 11.
       South Charleston Police Department, Case Number 2020-00005682, Field Case Report Narrative by
       Corporal Peterson, dated 05/02/2020.
    99 South Charleston Police Department, Case Number 2020-00005682, Field Case Suppliment [sic]
       Narrative by Officer Harvey, dated 05/02/2020.
    I0 Beyond bracketed insertions, I have endeavored to quote the text verbatim.


     REPORT -STEVEN D. ASHLEY           TOC        PAGE 17                CASE NO. 2:20-CV-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 48 of 117 PageID #: 1267



               intersection with Southridge Blvd, South Charleston, Kanawha
               County, WV. I relayed the registration to Metro Communications and
               they relayed back that the registration was for a 2009 Yamaha XT250
               and that it was expired. The registration had an orange expiration
               sticker on it displaying expired July of 06 or 08. The motorcycle
               registration was improperly displayed and the motorcycle was spray
               painted in black primer paint which is common on motorcycles that
               have been stolen or their identity altered. I relayed this information to
               other units and requested they start towards my position for assistance
               with conducting a traffic stop of the motorcycle.
                "I observed the motorcycle operator look over his shoulder multiple
               times while at the red light checking my position. Unit 109 and 145 had
               started my direction as the motorcycle and I continued on southbound
               on US 119 passing mile marker 74.0. I informed other units that the
               operator of the motorcycle was a white male, wearing black pants over
               blue jeans, a brown Carhartt jacket, black helmet, black and white
               tennis shoes and was wearing a back pack [sic]. I observed the
               motorcycle operator traveling the posted speed limit and again
               looking back over his shoulder to check my position. I informed other
               units that I would wait for them to move to catch up to our position to
               initiate the stop as the operator was giving indicators he may attempt
               to flee the initial stop.
                "I observed the motorcycle approach the 73.6 mile marker and move
               to the left lane of travel indicating he may tum off of US 119 and onto
               Ruth Rd. I asked other units their position and they informed me they
               were passing Green Rd. I then decided to initiate the traffic stop as the
               motorcycle was turning left off of US 119 onto Ruth Rd. The area
               adjacent to the turn provided safe, ample room for the traffic stop. I
               turned on my emergency lights and loud audible siren providing clear
               visual and audible soundfor the operator to stop the vehicle. The
               operator looked over his shoulder again and instead of stopping the
               vehicle began to speed up fleeing from this officer. I observed the
               motorcycle continue on Ruth Rd to the intersection with Trace Fork Rd
               where the motorcycle turned and traveled onto Trace Fork Rd.
                "I observed the motorcycle continue to travel on Trace Fork Rd with
               speeds ranging from 15 mph to a top speed of 53 mph to the
               intersection with Heavenly Dr where it turned onto Heavenly Dr. The
               posted speed limit for this roadway is 25mph [sic}. I observed the
               motorcycle operator while negotiating sharp and slight turns cross
               into the opposite lane of travel (which did not travel into the path of
               any oncoming vehicles) at high and low speeds also putting his foot
               down on the pavement seeming to indicate he was unsure of his or the
               motorcycle's abilities. The motorcycle continued on Heavenly Dr
               passing Elwood Dr where it did not stop at all for a stop sign. The
               motorcycle then turned down off of Heavenly Dr onto a dirt/gravel
               access road with multiple ruts and potholes. The motorcycle operator

     REPORT -STEVEN   D. ASHLEY      TOC       PAGE 18             CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 49 of 117 PageID #: 1268



                slowed operation of the motorcycle due to the rough terrain and
                continued to look over his shoulder as he appeared to try and take off
                the backpack without success. I observed some parts of the motorcycle
                start to fall from the frame and hit the roadway due to the rough ride. I
                observed the motorcycle approaching a creek bed with four foot [sic}
                of water flowing in it. I stopped my vehicle at this point as I thought
                the operator may stop and not try and cross the water. I observed the
                motorcycle speed up and the operator place his feet up in the air in
                alignment with the handlebars of the motorcycle and travel through
                the water. I observed the motorcycle then travel up a hillside and turn
                left onto Rabel Mountain Rd. I moved through the creek and continued
                to follow the motorcycle on Rabel Mountain Rd. As we approached the
                intersection with Brounland Rd I observed Unit 145 Ptlm D Harvey off
                to the right of the roadway waiting to assist. We passed Harvey's
                position and Harvey traveled behind my position at some distance and
                took over radio communication for the pursuit. I observed the
                motorcycle fail to come to a complete stop as it turned left from Rabel
                Mountain Rd onto Brounland Rd.
                "The motorcycle continued on Brounland Rd and just past the Sand
                Plant road [sic} intersection and [sic} approached a section of
                roadway that was blocked down to one lane due to a road/slip repair.
                The motorcycle failed to stop to alternate with oncoming traffic (which
                at the time there was not any) and proceeded directly through the
                coned/signed off area into the opposite direction of traffic. The
                motorcycle continued to travel on Broun/and Rd to the intersection
                with Emmons Rd where it turned right off of Brounland Rd onto
                Emmons Rd.
                 "The motorcycle, Harvey and I continued out Emmons Rd crossing
                over two sets of railroad tracks winding out a stretch of roadway that
                was un level [sic} with multiple pot holes [sic} and after two miles we
                entered into Boone County, WV where we were advised a WVSP
                Trooper and Boone County Sheriff Deputy were in the area to assist. I
                observed the motorcycle continue to travel on Emmons Rd on a
                straight stretch where he accelerated, almost struck a Dachshund k-9
                [sic} in the roadway and gained distance between his position and my
                cruiser. The motorcycle as [sic} rounding a slightly, [sic} elevated left
                hand corner failed to make the turn, traveled up onto the Dartmont-
                Ashford railroad crossing and struck the rail road [sic} tracks. The
                motorcycle spun as it struck the tracks ejecting the motorcycle
                operator off of the seat onto the railroad tracks and into a creek/ditch
                line, full of water left of the railroad tracks. The motorcycle continued
                on and came to rest in the same ditch of water ten to twelve feet away
                from the operator. I immediately exited my cruiser and approached the
                suspect as he was lying on his back in the water spitting water out of
                his mouth. I observed the male alert and oriented and at no time did I
                observe him lose consciousness. Harvey exited his cruiser and
                accompanied me. Harvey provided cover as I entered the water and
     REPORT -STEVEN D. ASHLEY         TOC       PAGE 19             CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 50 of 117 PageID #: 1269



                    the suspect informed me that he thought he was drowning. I informed
                    the suspect to make his hands visible as they were under the water at
                    this time. The suspect failed to comply and make his hands visible. I
                    attempted to gain control of his hands and got his left had [sic}
                    without being able to see through the muddy water. Harvey assisted
                    and was trying to get a hold [sic} of his right hand. I slipped
                    backwards in the water at this point and lost grip. I still could not see
                    the suspect's hands and I did not know what the suspect was doing
                    with his hands as he was reaching towards his waistband and his
                    hands were back under the water. Harvey deployed his OC spray [!]
                    and sent a burst of OC spray into the suspects [sic} face as he failed to
                    make his hands visible. The suspect stated again he thought he was
                    drowning in the water that was up to my knees and filling up with
                    leaking gasoline from the motorcycle. The suspect made his hands
                    visible and was removed from the water by Harvey and I sliding up
                    under his armpits, and moving him on his back to a safe location out
                    of the water and away from the possible train traffic as they had not
                    been yet [sic] notified at this point of our position. The suspect was
                    placed into handcuffs once he was moved, detained and cleared of
                    weapons. I immediately notified Metro of the suspect being detained
                    and requested fire and EMS assistance for the assessment of the
                    suspect and deacon [sic] for the OC spray. Once across the tracks the
                    suspect stated he could not feel his legs and still felt as if he was
                    drowning and requested his helmet be removed. I informed him that
                    the OC probably was adding to his issue and that we were not
                    removing his helmet as it can help stabilize his neck/spine and he had
                    a clear airway as he was talking and breathing. I did observed [sic}
                    the suspect to have white foam around his lips at this time (a possible
                    sign of substance abuse). I did not observe any damage to his helmet
                    other then [sic} scratches. Lt B Paschall, Sgt E Moyer and Cpl R
                    Vinyard arrived at this time to assist. Paschall alerted Metro to ask
                    CSX to delay rail traffic at our location and they were notified. Once
                    the other units arrived Harvey and I moved our cruisers out of the
                    roadway to make way for traffic and other emergency personnel.
                    Means once cleared of weapons and other officers arrived on-scene
                    was un-handcuffedfor medical treatment. I requested a wrecker for
                    the motorcycle. Boone County Sheriff Deputy Mullins and WVSP
                    Trooper Robinson arrived to assist. Robinson stated he would
                    complete a crash report for the incident. I photographed the scene
                    from my cruiser looking on and backfrom the scene to my cruiser.
                     "Moyer identified the male as William Allen Means (suspect) WV OLN
                    F482879. Metro Communications stated that Means [sic} license
                    status was revoked for an active DUI. Means was unable to provide
                    registration or insurance for the motorcycle. While speaking with


    101   OC is an initialism for oleoresin capsicum, the active ingredient in OC spray, colloquially referred to as
          pepper spray.

     REPORT      STEVEN D. ASHLEY             TOC         PAGE 20                  CASE NO. 2:20-€V-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 51 of 117 PageID #: 1270



                Means Moyer informed him that he should have just yielded officers
                [sic} and stopped at the initial stop location and Means stated to
                Moyer "I know I'm a dumb ass I should have just pulled over". [sicJ
                Boone County EMS unit #40 (Lt Perdue and EMT Brown) arrived on-
                scene to assess Means. When EMS personnel asked ifMeans had used
                any drugs Means stated he was a heroin user and that he believed
                there maybe [sic} some heroin in his pockets as he usedfrequently.
                Means [sic} multiple pockets were searched and no other substances
                were located. Means was assessed and loaded onto the EMS stretcher
                by medics for transport. Means was informed I would be obtaining
                warrants for his arrest.
                 "I removed Means [sic} backpackfrom the water and cleared it for
                weapons. While clearing the backpack I located a small plastic wrap
                of a hard crystal like [sic} substance, methamphetamine (a schedule II
                controlled substance) inside a small black Nintendo case. I seized and
                secured the substance for evidence. The backpack contained
                miscellaneous tools, tubing, two small propane canisters, gloves and
                two small lights. Paschall packed Means's [sic} items back into his
                backpack and put it in the ambulance for transport. Once initial care
                was providedfor Means Boone County EMS transported him from the
                scene to Charleston Area Medical Center's General division for
                treatment followed by Paschall. Once EMS arrived at the hospital
                safely Paschall cleared the scene.
                 "Mountain Auto arrived for recovery of the motorcycle. The
                motorcycle was pulledfrom the creek/ditch line and brought to the
                road above. Officers were initially not able to find a vehicle
                identification number on the vehicle because of the recent spray
                painting. Vinyard used a metal object and rubbed the paint from the
                fork of the bike to display the VIN number. The number is as follows:
                JH2PC2532TM5500454. The VIN was relayed back to Metro
                Communications and they were unable to find any information in the
                WV DMV database. They were able to find a response in a different
                search engine using VIN Assist. The VIN Assist response states the
                VIN belongs to a 1996 Honda CBR 600SE with no registration or
                owner information provided. Mountain Auto secured and towed the
                vehicle from the scene.
                "Once Means was transported and the motorcycle was removed all
                officers cleared the scene.
                "Once back at the station I reviewed Means [sic} criminal background
                and learned Means had a DUI conviction effective 06/17/2016 for a
                10 year duration.
                "A copy ofMeans [sic} criminal complaint drafted [sic], criminal
                background, photographs taken at the scene and Robinson's crash
                report is [sic} attached to this report.



     REPORT   STEVEN D. ASHLEY       TOC       PAGE 21            CASE NO. 2:20-€v-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 52 of 117 PageID #: 1271



                    "Based on the combination of speed, length/duration ofpursuit and
                   road conditions which created a hazard for the pursuing officers, the
                   public, and Means, I obtained a warrant for Means for fleeing with
                   reckless indifference on 07 May 2020. I will also be requesting a
                   subpoena for Means [sic} medical records in relation to this incident
                   to investigate if he was under the influence of any substance or alcohol
                   while in operation of the motorcycle on this date.
                    "Evidence seized and secured.
                   "1. .52 grams white crystal like [sic} substance (suspect back pack
                   [sic} in Nintendo case) -- EMP
                    "Nothing further at this time."102
           Narrative Report ofPatrolman David Harvey.
                    "On 5/2/20 Cpl. Peterson initiated a pursuit on 119 at Trace Fork.
                   The pursuit went for a few minutes and I waitedfor it to pass me on
                   Rabel Mountain at Split Rail Drive. After they passed me I backed up
                   Corporal Peterson in the pursuit and was the second car and called
                   the radio traffic. We went left on Brounland Road and then ultimately
                   on Emmonds [sic} Drive which turned into Dartmoth-Ashford [sic}
                   Road. The entire duration of the pursuit the driver continued to look
                   back at us and see ifwe were still chasing him. He was also going at a
                   high rate of speed around blind curves. Whenever he would make
                   these blind turns he would cross into the opposite lane of traffic. If
                   there were any vehicles on the other side of the turn he would have
                   struck them.
                    "On Dartmoth-Ashford [sic} Road (County Highway 10) right passed
                   [sic} the Kanawha/Boone County line near Gripple Lane the driver of
                   the motorcycle went over the railroad tracks and didn't make the left
                   turn. He wrecked and went into standing water to the left side of the
                   tracks. I didn't see the actual crash but saw water splash. I got out of
                   my cruiser at the same time as Cpl. Peterson. We began to approach
                   and drew our service weapon [sic} giving commands for him to show
                   us his hands. I saw the male later identified as William Means lying on
                   his back in water. The water was approximately 3 foot [sic} deep.
                   Where he had kicked dirt up you couldn't see under the water at all.
                   Mr. Means initially complied and put his hand [sic] up in the air as
                   ordered. Whenever we got closer to him he immediately put both
                   hands under the water where we couldn't see. Peterson had to get in
                   the water with him and grabbed his left hand. He still refused to show
                   us his other hand and was pulling away. I administered a short burst
                   of OC spray to Mr. Means to get him to comply. This had no affect
                   [sic} on him and he still started to reach with his right hand toward
                   his pocket and or waist band. While this was happening he was in the

    102   South Charleston Police Department, Case Number 2020-00005682, Field Case Report Narrative by
          Corporal Peterson, dated 05/02/2020.

     REPORT     STEVEN D. ASHLEY          TOC         PAGE 22               CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 53 of 117 PageID #: 1272



                     water and saying he was drowning. I then was able to find his hand
                     under the water and grab it. He started to try to pull away and try
                     [sic] to maneuver his hand to grab my wrist. I was able to re-grip his
                     wrist to stop him. We were eventually able to pull him out of the water.
                     We had to pull him across the track to the other side due to the water
                     on that side and couldn't leave him on the tracks in fear of trains [sic]
                    "As soon as we got him safely out of harm's way Peterson had to run
                    back to his cruiser to move his car from the tracks. I grabbed
                    Mr. Mean 's [sic] right wrist and told him to roll over. He refused and
                    attempted to grab my right wrist with his left hand. I was able to move
                    my hand to stop him and then I rolled him over and secure [sic] him in
                    cuffs. Officers were not able to see what was under the water that he
                    was trying to get or conceal. Mr. Means had previous firearm offenses.
                     "Whenever the medics asked him if he had any injuries he didn't reply.
                     They asked what hospital he wanted to go to and he said "I don't know
                    jail". He then stated to them that he "should've pulled over and is a
                    dumbass ""103
         Officer Harvey's Use of Force report. The narrative portion of Officer Harvey's Use
         of Force form is consistent with his narrative report, and so is not reproduced here.4
         Bvstander Video Recording. I have received a bystander video recording that was
         recorded by Ms. Chandler." Ms. Chandler apparently recorded her video with her
         cell phone as she and Ms. Nunley drove to a stop near the crash scene. The video is
         short (approximately two minutes and fourteen seconds long), and begins with a still
         frame of Ms. Chandler's phone screen, then continues as they drive to a stop. '
         The video file name identifies it as a Y ouTube video that was "provided by
         Peterson." I have no information as to how or when the video was uploaded to
         YouTube, or any other information regarding the video's provenance. Ms. Chandler
         testified that she gave a copy of the video to the FBI.I She testified that she "didn't
         know it was going to be on the internet."108
         Points noted in Ms. Chandler's video:
              •     Ms. Nunley stops her vehicle at approximately 5 seconds in.\°


    I0  South Charleston Police Department, Case Number 2020-00005682, Field Case Suppliment [sic]
        Narrative by Officer Harvey, dated 05/02/2020.
    14 South Charleston Police Department, Use of Force Report by Officer Harvey, Incident Number 2020-
        5682, dated 05/02/2020.
    105 Video File labeled 2020-05682 video provided by Peterson (Youtube Video).mp4 [length 00:02:14],
        undated.
    I I note that, when the video begins, Ms. Chandler's phone screen shows a time of 8:41 [about I.I
        seconds in]. Other times in the record indicate that the crash occurred at approximately 8:20 am, some
        21 minutes earlier.
    107 Deposition transcript of Mary Chandler, dated 04/26/2021, p. 18.

    108 Deposition transcript of Mary Chandler, dated 04/26/2021, p. 26.

    I09 Software utilized for video and audio review was Media Player Classic Home Cinema 64-bit, Version
        1.9.10 (29a1254b5). Build date 02/25/2021.

     REPORT       STEVEN D. ASHLEY        TOC         PAGE 23                 CASE NO. 2:20-0v-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 54 of 117 PageID #: 1273



                  -   Her vehicle appears to be at least one or two car lengths behind Officer
                      Harvey's 2015 Dodge Charger police vehicle, and is offset to the right.
                      The officers' upper bodies can be seen over the tracks; they are in the
                      ditch on the north side.
                  -   At the 6 second mark, Ms. Chandler zooms her camera lens, shortening
                      and enlarging the view.
                  -   At the 12 second mark, she pans the camera to the left, showing that their
                      vehicle is still well back from Harvey's unit; they have not physically
                      moved forward.
                  -   The officers have moved slightly higher on the north side of the tracks;
                      more of their bodies can be seen.
                  -   At the 49 second mark, Ms. Nunley's vehicle appears to edge forward a
                      couple of feet. They are still to the rear of Harvey's vehicle.
                  -   The front of Harvey's vehicle is south of the railroad crossbuck pole,
                      which is located several feet from the tracks.
                  -   At the 1 minute, 22 second mark, the officers have moved Means over to
                      the south side of the tracks, and Ms. Chandler pans her camera to her right
                      (her lens is still zoomed). The vehicle does not appear to move forward.
                      Means and the officers are partially obscured by a large equipment
                      junction box.
                  -   At the 1 minute, 59 second mark, Ms. Chandler pans her camera to her
                      left, showing that Ms. Nunley's vehicle is still well behind Harvey's patrol
                      unit, and that they have not moved forward.
             •   Distances. The crossbuck pole is several feet from the tracks; Harvey's
                 vehicle is south of the pole; Harvey's Charger is 16 1/2 feet long;"" the
                 Nunley vehicle is at least a car length behind Harvey's unit; Ms. Chandler is
                 inside Ms. Nunley's Jeep, seated several feet from the front of her vehicle.
                 Conservatively, Ms. Chandler's camera location is at least 45- 50 feet from
                 the south edge of the railroad tracks, viewing directly to the front of the
                 Jeep.'112 The view across the tracks to where the officers are struggling with
                 Means in the water would add another 10 to 15 feet.'' Angling the view to
                 the right, past the large junction box increases the distance from
                 Ms. Chandler's seating position to where Means was handcuffed even farther.




    10  2015 Dodge Charger Pursuit Specifications, undated. Accessed and retrieved by Steve Ashley during
        06/2021.
     H In the interest of brevity, not every event on the video is listed here.

      These times reflect the on-screen software display clock, starting with 00:00:00 at the beginning of the
        video. These times are not synchronized with dispatch clocks or times reflected on any other
        documentation.
    113
        United States standard railroad gauge (defined as the distance between the rails) is 4 feet, 8 1/2 inches.

     REPORT -STEVEN D. ASHLEY               TOC         PAGE 24                  CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 55 of 117 PageID #: 1274



         William Means' Toxicology Report. A hospital lab toxicology analysis (unconfirmed
         screening) of his urine reported that William Means was positive for various
         substances, including amphetamine, opiates, THC, and ecstasy.114

    9. INFORMATION FOCUS.
         Beyond the points discussed, supra, I draw the reader's attention to the following
         items, in order to specifically focus on or to underscore individual points that inform
         my opmm1ons.
              •      When Corporal Peterson determined to stop William Means, it was due to
                     three things; that the motorcycle was painted flat black, that the license plate
                     was registered to a different motorcycle, and that Means kept looking back at
                     Peterson's patrol unit. Means was exhibiting behavior that police officers
                     recognize as targeting glances. These three elements combined to create
                     suspicion in Peterson's mind that the motorcycle may be stolen.
              •      Peterson announced over the radio the possibility that the motorcycle may be
                     stolen, and did so before the pursuit started.
              •      Once Means fled the attempted traffic stop, Peterson's belief that the vehicle
                     may be stolen was strengthened.
              •      Peterson believed that, because it was early on a Saturday morning, there was
                     likely to be little traffic encountered along the route of the pursuit.
              •      Peterson testified that he used his emergency lights, that they were always
                     on.'' He testified that he turned his siren off when transmitting on the radio,
                     and turned it back on in the interim.
              •      Peterson testified and Mr. Taylor agreed that Means would pull ahead on
                     straightaways, as the power to weight ratio was in the motorcycle's favor.
              •      There was a straightaway for some distance prior to the left curve and railroad
                     crossing where Means lost control and crashed.
              •      Both Peterson and Harvey testified that Means pulled away on that last
                     straightaway, and was well ahead when he crashed. Peterson reiterated that
                     point during his FBI interview.116
              •      Once Means had crashed and was in the drainage ditch, he asked the officers
                     to get him out of the water, although he first reportedly resisted their efforts to
                     do so.
              •      Officer Harvey delivered a short burst of OC spray to Means' face, in order to
                     get him to comply with commands. Harvey testified that it had no effect.




    1+ CAMC General Hospital, Toxicology Report for William Means, dated 05/02/2020.
    I5 Deposition transcript of Eric Peterson, dated 05/04/2021, p. 157.

    16 Video file [FBI interview of Corporal Peterson] labeled A CC Export- 2021-03-11 09.37.49 AM.ave
       (with player software) [length approximately 00:23:00], dated 03/11/2021.

     REPORT       STEVEN D. ASHLEY         TOC       PAGE   25            CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 56 of 117 PageID #: 1275



               •   There are no notations on the ambulance run sheet regarding the OC spray,
                   something for which the medics would have provided first-aid relief if asked
                   by their patient.
               •   The scene photos of Means' face do not show the telltale signs of OC spray to
                   any degree. While it's possible that some OC spray reached his face through
                   the visor opening of his helmet, there is no indication in the photos that it was
                   a significant amount.
               •   Means did not demonstrate a typical reaction to being sprayed. Harvey either
                   missed Means face with most of his spray, or the burst (stream) he delivered
                   was very short.
               •   Once they gained control of Means' hands, the officers moved him out of the
                   water, and over the tracks to a better location. In doing so, they appeared to
                   pull him by his arms and clothing, as they testified. The difficulty in moving
                   Means was exacerbated by the fact that his clothing was wet, making him
                   more difficult to grasp, and adding to his overall weight. Plaintiff
                   characterizes this act as dragging, in a pejorative sense. However, the issue is
                   in dispute, as the bystander video even in its enhanced version - is unclear.
                   Most of the movement is obscured by the large junction box that is between
                   the tracks and the camera.
               •   At the time they moved Means, the officers did not know whether he was
                   injured or not, as he had not told them he was, and he had been moving to
                   stand up when they first arrived. He then physically resisted them for a time
                   before acquiescing to the movement that he had asked for.
               •   While there is always some other way to have done things, in the context in
                   which they were operating, the officers' actions were not illogical in dealing
                   with the exigent circumstances as they did.
                   -    They had just pursued Means on what they believed was a stolen
                        motorcycle;
                   -    Means fled for an extended period of time, over a significant distance;
                   -    When they approached him in the ditch, he was reportedly in the process
                        of physically standing up;
                   -    After he crashed, he resisted their attempts to control him;
                   -    He was apparently not affected by the OC spray, which is a
                        pain-compliance option;'


    17   OC spray, or oleoresin capsicum, is an inflammatory agent. It is used as a defense spray, and is most
         effective when sprayed directly into the center of a subject's face (as officers are taught). For OC to be
         effective, it generally must get into a subject's eyes and respiratory system. When it does, it inflames the
         mucus membranes, causing the eyes to involuntarily close (opening them after exposure is painful), and
         the respiratory system to discharge copious amounts of mucus, effecting the subject's ability to talk, and
         causing him to cough. The skin is usually inflamed and flushed. Affected areas of the skin often assume
         an orangish tint, as the OC spray is tinted pale orange in color, due to the orange color of the OC itself.
         Exposure to OC spray is quite painful, although usually most of the discomfort subsides within


     REPORT -STEVEN D. ASHLEY                TO€          PAGE 26                 CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 57 of 117 PageID #: 1276



                 -   He had still not been fully searched or handcuffed;
                 -   He had not told them he was injured.
             •   The resistance exhibited by William Means constituted Active Resistance thus,
                 the force and control used to counteract Means' resistance was initially
                 empty-hand techniques, followed by minimal deployment of a low level,
                 intermediate weapon (the OC spray).
             •   The first indication the officers had that Means was actually injured was after
                 he had been moved, turned over and handcuffed. He then told Peterson that he
                 could not feel his legs. From that point forward, officers did not move him,
                 and even refused to remove his helmet, as they felt it would help to stabilize
                 his neck.
        Bodv Alarm Stress. Under the elevated stress -body alarm response of such an
        encounter, it would be expected that Peterson and Harvey would not have a clear
        memory of what exactly happened in those few seconds, in the immediate aftermath
        of the incident. This common phenomenon is discussed at greater length, infra.
        Surprisingly, their reports indicate an unusually clear recitation of the event.

    10. HUMAN FACTORS RESEARCH.
        Officers are typically trained in various aspects of human performance and human
        factors research. Additionally, knowledge of many of the same factors and how they
        manifest in the real world is gained and reinforced through officers' on-going training
        and experience.118 This can be especially true if the officer also has a background in
        martial arts, or is a military veteran.
        Action vs. Reaction. Police officers are trained that action beats reaction.9.120
        way of illustration, time and movement action/reaction research conducted through
        and by the Force Science Institute'' has shown that even an average, untrained,
        individual can draw and fire a concealed handgun from his or her waistband in less
        than /o of a second, with some untrained individuals able to do so in /oo of a




        30-45 minutes, and even more quickly if the excess spray is removed from the face by flushing with
        cool water.
    I8 This discussion of underlying issues will assist the reader in understanding some of these human
        factors/performance concepts. They are also a reflection ofmy applicable skills and/or knowledge, as
        gained through my experience, education, and/or training.
      Joyner, C. (2011). Advanced Concepts in Defensive Tactics: A Survival Guide for Law Enforcement.
        Boca Raton FL: CRC Press. 66-67.
    120 This axiom is not unique to law enforcement; the same is true of any series of events wherein each
        reaction is dependent upon what happens first.
    2' Originally located at Minnesota State University-Mankato; The Force Science Institute training center is
        now headquartered in Des Plaines, Illinois.

     REPORT -STEVEN D. ASHLEY             TOC         PAGE 27                 CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 58 of 117 PageID #: 1277



         second.22.12 Other research shows that even novice shooters can fire at least three
         rounds in 1.5 seconds.2+
         In counterpoint, similar research shows that - under laboratory conditions -an
         average police officer, with his gun out and pointed at an identified target, with the
         officer's finger on the trigger, and being psychologically set, is able to react to a
         stimulus and pull the trigger of a handgun in between / and / of a second.25,126,127
         However, police trainers and others in the human performance field have long
         understood' that, in the field, officers' reaction times to all sorts of stimuli will be
         slowed by distractions in the environment, and the frequent need to multitask. Of
         course, before an officer can begin to react to a stimulus, he must first perceive the
         stimulus and the need to react. This can lead to longer reaction times, depending on
         how quickly the officer perceives that need. This illustrates the very nature of the
         axiom action beats reaction.
         Reaction times are also often affected by the need to choose from among several
         available tactics, weapon options, or courses of action. This phenomenon is
         recognized by police trainers' as a manifestation of a rubric known as Hick's
         Law, 130 which states that, as one's options or choices (stimuli) increase, the time
         required to choose from among those options or stimuli increases proportionally with
         the number of stimuli. 131,132 This can also apply to the need to focus attention on
         more than one subject, or the distracting behavior of one or more individuals.
         So, in short, a seemingly unarmed or non-threatening suspect can produce and use a
         concealed firearm or other weapon - on themselves, the officer, or others before an
         officer (who already has his gun out and pointed at the suspect, with his finger on the


    22  Lewinski, B. (2000, November/December). Why is the Suspect Shot in the Back? The Police
        Marksman, 27(6). 20-28.
    1 Lewinski, W. J., & Dysterheft, J., Bushey, J., & Dicks, N. (2015). Ambushes Leading Cause of Officer
        Fatalities When Every Second Counts: Analysis of Officer Movement from Trained Ready Tactical
        Positions. Law Enforcement Executive Forum. 15(1). 1-15.
     + Lewinski, W. J., & Redmann, C. (2009). New Developments in Understanding the Behavioral Science
        Factors in the "Stop Shooting" Response. Law Enforcement Executive Forum. 9(4). 35-54.
    125 Force Science Research Center, Force Science Institute, Des Plaines, Illinois.

    126 Lewinski, B. (2000, November/December). Why is the Suspect Shot in the Back? The Police
        Marksman, 27(6). 20-28.
    27 Lewinski, W. J., & Dysterheft, J., Bushey, J., & Dicks, N. (2015). Ambushes Leading Cause of Officer
        Fatalities When Every Second Counts: Analysis of Officer Movement from Trained Ready Tactical
        Positions. Law Enforcement Executive Forum. 15(1). 1-15.
    I28 Remsberg, C., Adams, R. J., & McTernan, T. M. (1980). Street Survival: Tactics for Armed Encounters.

        Evanston IL: Calibre Press. 126.
    129 Siddle, B. K. (2004). PPCT Defensive Tactics Instructor Manual - United States edition. Belleville IL:
        PPCT Management Systems. 1-9.
    130
        Sometimes referred to as the Hick-Hyman Law, after British and American psychologists William
        Edmund Hick and Ray Hyman.
    131
        Jennett, S. (Ed.). (2008). Churchill Livingstone's Dictionary of Sport and Exercise Science and
        Medicine. New York: Elsevier Limited.
    13 VandenBos, G. (Ed.). (2015). APA Dictionary of Psychology (2" ed.). Washington DC: American
        Psychological Association, 493-4.

     REPORT   STEVEN D. ASHLEY            TOC         PAGE 28                CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 59 of 117 PageID #: 1278



          trigger) can react to the threat and/or fire at the suspect. The lagged response is
          exacerbated when the officer is exposed to distracting stimuli.
          Speed of a Subject. Officers are trained to always be concerned about the movement
          of a subject, especially when they have not checked them for weapons, such as when
          an individual is also moving into an area that has also not been checked beforehand or
          when an unsearched, unknown subject is moving away, or is grasping at their
          clothing. Subjects can acquire and employ weapons very quickly in some scenarios,
          often before an officer realizes what is happening.
          Contextually, additional human factors research has shown that an individual can
          point a handgun at an officer, and then turn away so quickly that, by the time the
          officer perceives the dangerous move and reacts by pulling the trigger of his own
          handgun, the individual will have completely turned away and presented his back to
          the officer. The average time for such an individual pointing a handgun at an officer,
          to then turn away to a squared back posture is 'oo of a second, with some
          individuals completing the maneuver in even less time.33.134 This sometimes results
          in an officer firing in defense of his own life, and the suspect sustaining gunshot
          wounds to his side or back, or in other suspect wound patterns that might seem
          inappropriate.
          While seated. This general concept holds true even when the individual is seated, as
          if in a vehicle. Research with a seated subject, with a handgun in his right hand, and
          the weapon held down to the subject's right, as if it were concealed alongside or
          below the subject's right thigh, indicates that the subject can bring the weapon up and
          discharge a round through the driver's window in approximately /oo of a second (on
          average). The fastest time recorded by several research subjects in the same study was
          '/oo of a second. This is almost twice as fast as the average officer can pull the
          trigger of his own weapon, even set with his finger on the trigger and ready to
          fire. 135,136
          While prone. Other research reports that prone subjects - with their hands hidden
          beneath their body 137 can produce and fire a weapon from under their body in
          between / and / of a second. Still other research illustrates that a typical



    133
        Lewinski, B. (2000, November/December). Why is the Suspect Shot in the Back? The Police
        Marksman, 27(6). 20-28.
     4 Lewinski, W. J., & Dysterheft, J., Bushey, J., & Dicks, N. (2015). Ambushes Leading Cause of Officer
        Fatalities - When Every Second Counts: Analysis of Officer Movement from Trained Ready Tactical
        Positions. Law Enforcement Executive Forum. 15(1). 1-15.
    135
        Lewinski, B. (2000, November/December). Why is the Suspect Shot in the Back? The Police
        Marksman, 27(6). 20-28.
     6 Lewinski, W. J., & Dysterheft, J., Bushey, I., & Dicks, N. (2015). Ambushes Leading Cause of Officer
        Fatalities - When Every Second Counts: Analysis of Officer Movement from Trained Ready Tactical
        Positions. Law Enforcement Executive Forum. 15(1). 1-15.
    137
        This posture of a prone subject secreting their hands beneath their body is colloquially known in the law
        enforcement community as turtling.
    38 Lewinski, W. J., Seefeldt, D., Redman, C., Gonin, M., Sargent, S., Dysterheft, J., & Thiem, P. (2016).
        The Speed of a Prone Subject. Law Enforcement Executive Forum. 16(1). 70-83.

     REPORT    STEVEN D. ASHLEY            TOC         PAGE 29                 CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 60 of 117 PageID #: 1279



           individual in their early 20s can run 15 feet, and slash or stab an officer with a blade
           instrument in approximately I second.\39,140,141
           In the instant case. The officers did not know if Means was armed. When ordered to
           show his hands, instead of complying, Means reportedly moved his hands out of sight
           under the muddy water. When officers tried to control his hands, Means moved and
           pulled them away, twisting, and attempting to grasp the officers' wrists. The situation
           was thus dangerous for the officers, as they had no idea whether Means was armed
           (Means had attempted to shed his backpack while fleeing), or why he continued to
           resist their attempts to control his hands.

    11. COGNITION AND PERFORMANCE DURING STRESSFUL EVENTS.
           Because of the tense, uncertain, and rapidly evolving, nature of the incident during
           the morning of May 2, 2020, an additional discussion of underlying issues is in
           order.142
           The Effect of Tense, Uncertain, and Rapidly Evolving Events. While the phrase
            "tense, uncertain, and rapidly evolving" is most often considered when discussing
           the justification for an officer's use of force, these same three dimensions are factors
           that impact the perception of officers and other individuals under stress, e.g., while
           being attacked, while waiting for the arrival of an ambulance or other emergency
           vehicle, or while watching or participating in an altercation, a foot chase, or other
           high stress event.
           Time distortion. Officers are trained that the more tense a situation is perceived to be;
           the greater the uncertainty of events or outcomes; and the more rapidly a situation
           seems to be unfolding implying an increasing lack of control, or safety the more
           an individual's perception and memory of time and events can be distorted.
           Different stimuli and shifting situational factors impact how particular events are
           perceived. Despite their training, it is not uncommon for officers to experience many
           of the same effects as victims, witnesses, and other parties, in believing that events
           take much longer to occur than they actually do, or that they occur more quickly.
           In some cases, events seem to telescope in officers' minds, causing them to not
           enumerate some details of a stressful encounter when reporting or memorializing an

    139   Lewinski, W. J., & Dysterheft, J., Bushey, J., & Dicks, N. (2015). Ambushes Leading Cause of Officer
          Fatalities - When Every Second Counts: Analysis of Officer Movement from Trained Ready Tactical
          Positions. Law Enforcement Executive Forum. J 5(1). 1-15.
    4" Lewinski, W. J., Dysterheft, J. L., Seefeldt, D. A., & Pettitt, R. W. (2013). The influence of officer
        positioning on movement during a threatening traffic stop scenario. Law Enforcement Executive Forum,
        13(1), 98-109.
    I4 Lewinski, W. J., Hudson, B, & Dysterheft, J. L. (2014). Police officer reaction time to start and stop

        shooting: The influence of decision-making and pattern recognition. Law Enforcement Executive
        Forum, 14(2), 1-16.
    I42 This discussion of underlying issues is intended to assist the reader with understanding some of the
        concepts that inform my opinions in this matter. They are a reflection ofmy applicable skills and/or
        knowledge, as gained through my experience, education, and/or training.
    143 Graham v. Connor, 490 U.S. 386, 396-7 (1989).

    Psychological time, VandenBos, G. (Ed.). (2015). APA Dictionary of Psychology (2" ed.). Washington
          DC: American Psychological Association, 859.

     REPORT -STEVEN D. ASHLEY               TOC          PAGE   30              CASE No.   2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 61 of 117 PageID #: 1280



          incident, while in other cases, things seem to slow down; perceived as if they were
          occurring in slow motion.
          This effect has long been well known among police trainers, as well as other
          emergency service professionals. It is often referred to as time distortion, or
          tachy-psyche effect. 45,146,147 Trainers and researchers recognize it as a normal,
          human reaction to stress, and a form of body alarm response, or alarm reaction.148
          Body alarm response is often colloquially referred to as fight-flight-freeze, or the
          fight-or-flight survival response.149 The effect is so common that most people have
          experienced it at one time or another.
          These time distortion effects are often seen when witnesses under- or overestimate
          how long an incident lasted, how long it took for an EMS vehicle to reach an injured
          party, or how long it took a particular individual to cover a certain distance or
          perform a certain task, even when documented evidence to the contrary illustrates the
          correct distances or time frames.'
          In the instant case. Because the events surrounding the encounter at the railroad
          crossing happened so quickly, failure of some of the participants or observers to
          recognize and report some details, or to report them out of order, are likely indicators
          of tachypsychia.
          A Note on Variations in Officer Statements Regarding Events. Law enforcement
          trainers, supervisors and managers are trained, and know, that there are sometimes
          variations in the accounts of different officers, regarding the specific events in a given
          situation. This variation does not necessarily imply discrepancy or subterfuge;
          criminal justice trainers and managers have long understood that some variation is to
          be expected. Of note, this phenomenon is also typically present in witness accounts,
          for many of the same reasons.
          Without anticipating specific or possible variations here, several general statements
          are relevant:
              •   It is common for reports and recitations of details to become more fully
                  developed during successive telling. This is often due to the nature of the



    I45 Tachy-psyche effect, sometimes referred to as tachypsychia, is a neurological condition wherein a
        person's sense of time is distorted. Police trainers and other emergency services personnel know it as
        one of the most common effects of high-stress encounters and events.
    I4 Nugent, Pam M.S. "Tachypsychia". PsychologyDictionary.org. April 13, 2013,
        https://psychologydictionary.org/tachypsychia/. Accessed by Steve Ashley on May 28, 2018.
    47 VandenBos, G. (Ed.). (2015). APA Dictionary of Psychology (2" ed.). Washington DC: American
        Psychological Association, 1063.
    48 As defined by The American Heritage Medical Dictionary, 2" ed. (2007). "The initial stage in the
        body's response to stressful stimuli, characterized by adaptive physiological changes, such as increased
        hormonal activity and increased heart rate. "
    49 Other common manifestations of body alarm response are well known to law enforcement trainers and
        officers, and can include tunnel vision, auditory exclusion, loss of fine motor skills, and inaccurate
        memory of details.
    150 Time sense, VandenBos, G. (Ed.). (2015). APA Dictionary of Psychology (2" ed.). Washington DC:
        American Psychological Association, 1090.

     REPORT -STEVEN D. ASHLEY             TOC         PAGE 31                 CASE No. 2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 62 of 117 PageID #: 1281



                    questioning, and the time, energy, and motivation available to the reporting or
                    testifying person.
              •     This phenomenon often results in details being stated out of order, or skipped
                    altogether, until the questioner or the individual themselves discover the
                    problem, and correct it.
              •      Accounts of the same event can be framed differently - sometimes even
                     accounts by the same individual based on the purpose of the report,
                     statement, interview, or testimony. Internal Affairs detectives are often
                     seeking different information than criminal investigators; probation officers
                     are seeking different information for a pre-sentence report than a plaintiffs
                     attorney taking a deposition. Depending on the nature and purpose of the
                     accounting, different details are often pursued for different purposes.
                     Comparing such statements can lead to an impression that they are different
                     for some nefarious, conspiratorial reason.
        In the final analysis, all accounts of any given occurrence derive from individuals that
        see events from different, unique perspectives,'?' or whose perspective shifts over
        time. Despite their training, police officers are people, too. Variances in the details of
        a stressful event, are not only likely, they are expected.
        Situational Awareness and Perceptual Narrowing. Body alarm response can affect an
        officer's -- or anyone's situational awareness.152 Situational awareness is a term
        police and military trainers use to describe a personal safety trait, wherein individuals
        attempt to maintain awareness of all that is occurring around them, regardless of
        where their focus is.'53
        In the law enforcement profession, officers are trained that, while perfect situational
        awareness is something to strive for, it is not really attainable, especially under high
        levels of stress. It is more often the case that an officer's attention -or that of another
        person -will be narrowed, to a greater or lesser degree, on the focus of his or her
        attention, based upon the individual's perception of need or danger. This is commonly
        referred to in law enforcement as perceptual narrowing.154
        Hence, an officer moving toward -- or a citizen running away from -an emergency
        situation will sometimes pass other individuals without fully seeing them or even
        being aware of their existence.155 The officer or other individual may develop tunnel
        vision on a specific item or threat - such as a weapon in the hand of an adversary to




    5   Byther ex rel. Byther v. City ofMobile, 398 F. Supp. 2d 1222, 1237 (S.D. Ala. 2005).
    15 Situational awareness has long been recognized in the military, medical, research, and law enforcement
        fields. It is one of the cornerstones ofrisk management.
    15 See, generally, Felter, B.A. (1988). Police Defensive Handgun Use and Encounter Tactics. New Jersey:
        Prentice-Hall.
    I5+ Artwohl, A. (2002, October). Perceptual and Memory Distortion During Officer-Involved Shootings.
        FBI Law Enforcement Bulletin, 71(10), 18-24.
    15 For a true-life, law enforcement example of this, see Chabris, C., & Simons, D. (2010). the invisible

        gorilla: And Other Ways Our Intuitions Deceive Us. New York: Crown.

     REPORT       STEVEN D. ASHLEY        TOC        PAGE   32               CASE NO.   2:20-€vV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 63 of 117 PageID #: 1282



          the exclusion of things occurring in his peripheral vision.156 In effect, the individual
          becomes hyper-aware of whatever is the focus of his attention.
          It is also common for individuals caught up in extremely stressful occurrences to
          experience another type of perceptual narrowing, an effect known as auditory
          exclusion.157 When perceptual narrowing occurs, it's not uncommon for persons
          standing quite close to extremely loud sounds to be totally unaware of them, because
          they are so focused on the object of their concern, or on a particular goal, such as
          escape. This frequently manifests as the failure to hear yelling or screaming; or even
          normal conversation, when one is focused intently on another stimulus (most parents
          of teenagers have probably experienced this effect). Police officers often experience
          such auditory exclusion at the end of a traffic pursuit, during a shooting or other use
          of force, or when struggling with an arrestee, wherein they find themselves
          confronting a dangerous individual, or while they are standing close to vehicle sirens
          that are still blaring.
          Witnesses and suspects experience these effects as well. Officers know that it is
          common that witnesses to stressful events will often report very minute details about
          one specific aspect of a scene, a vehicle, or a weapon. Yet, those same witnesses will
          often be unable to relate or even recall even the most obvious elements of the same
          scene. They become so tunneled in on a very narrow focus, fixated on details (such as
          operating their cell phone video camera), that macro or even micro elements of the
          same scene or event go completely unnoticed by them.
          Different people see the same scene from their own, unique, filtered, perspective.
          Conversely, other witnesses or officers may remember events differently, or may not
          remember some details of the event at all. Memory is fragile, and in some cases,
          subsequent telling of events can be influenced by other factors - legitimately or
          otherwise causing the teller, or witness, to leave out details they have decided they
          didn't really see. In other cases, witnesses may add details that they become
          convinced actually occurred, due to some unrecognized outside influence. These
          effects are often heightened when the initial event was extreme or traumatic.
          Investigators and trainers recognize that, when such memory events occur, they do
          not necessarily represent some nefarious or ill-intentioned purpose; the witness often
          legitimately believes in what they are saying.
          One example of this is well known to law enforcement professionals; frightened! or
          startled people often make mistakes in eyewitness identifications.
          In the instant case. Following the short, intense, encounter in the drainage ditch,
          Officers Peterson and Harvey reported basic information regarding the encounter.
          Later, during their deposition testimony, they were each clearer in the details they
          reported, particularly Corporal Peterson.



    156Klinger, D. (2004). Into the Kill Zone: A Cop's Eye View ofDeadly Force. San Francisco: Josey-Bass.
    151Auditory exclusion is sometimes referred to in the literature as tunnel hearing.
    5 Ross, D. L., & Siddle, B. K. (2003). An Analysis of the Effects of Survival Stress in Police
       Use-of-Force Encounters. Law Enforcement Executive Forum, 3(2).
    59 Wise, J. (2009). Extreme Fear: The Science of Your Mind in Danger. New York: Palgrave.


     REPORT    STEVEN D. ASHLEY          TOC         PAGE 33                CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 64 of 117 PageID #: 1283



    12. RISK MANAGEMENT IN LAW ENFORCEMENT FORCE AND CONTROL.
          Risk management can be defined as the weighing of alternatives based upon an
          informed assessment of an acceptable balance of risk versus reward. When viewed
          from that perspective, all of criminal justice is engaged in daily risk management.
          However, there is arguably no part of law enforcement that is more sensitive to an
          acceptable balance of risk versus reward, than the use of force and control by police
          officers.
          Managing Force and/or Control Options. Typically, once a police officer recognizes
          the need to take enforcement action or gain control of a situation, he - given time to
          do so - weighs the various alternatives available to him, and decides upon a course of
          action that is multi-dimensional in nature. However, one aspect of this
          decision-making process is particularly sensitive to a desirable outcome; the officer's
          selection of a force or control tool, technique, weapon, procedure, or methodology.
          Ideally, the alternative selected should be effective in the short-term and generally
          safe to use (preferably for all concerned). It should also be acceptable to those that
          will evaluate the outcome of the officer's actions.
          Many force or control alternatives that appear safest to use are the least effective in
          the short-term, and many of the alternatives that are the most effective in the
          short-term are the least acceptable to those who would pass judgment on the outcome.
          Many of the options that an officer has for the use of control or force may appear - at
          least outwardly -to be inhumane and excessive, although research has shown that
          they may, in fact, be among the safer alternatives in terms of the potential for long
          lasting or significant injury to the subject of the force or control, as well as to third
          parties and officers.\60.161,162
         This real-life risk management dilemma can be summed up succinctly, as "the use of
         force [and control] is never pretty.I Today, members of the public are exposed to
         police use of force and control as they have never been before. Officers must still
         make their risk management decision, however, as they undertake to use force and
         control in assisting a victim, managing a situation, pursuing a suspect, making an
         arrest, or protecting themselves and others.
          When officers decide to use force or control, based on what they know and perceive
          at that moment, they are making a risk management decision.164 They are balancing
          their perceived need for the application of force or control against their perceived
          negative outcome of not using that force or control. Frequently the decision is of

    I6   Ho, J. D., Dawes, D. M., Lundin, E. J., & Miner, J. R. (2009). 127: Comparison of Acidosis Markers
         Associated with Law Enforcement Applications of Force. Annals ofEmergency Medicine, 54(3), S40.
     Lundin, E. J., Dawes, D. M., Ho, J. D., Ryan, F.J., & Miner, J. R. (2009). 315: Catecholamines in
      Simulated Arrest Scenarios. Annals of Emergency Medicine, 54(3), S98-S99.
     Ho, J., Dawes, D., Nelson, R., Lundin, E., Ryan, F., Overton, K., Zeiders, A., & Miner, J. (2010).
      Acidosis and Catecholamine Evaluation Following Simulated Law Enforcement "Use of Force"
      Encounters. Academic Emergency Medicine, 17(7):E60-E68.
    6    Joyner, C. (2011). Advanced Concepts in Defensive Tactics: A Survival Guide for Law Enforcement.
         Boca Raton FL: CRC Press. 9.
    6    See, generally. Head, G. L. (1987). Essentials of the Risk Management Process, Vol. I & 2. Malvern
         PA: Insurance Institute.

     REPORT -STEVEN   D. ASHLEY            TOC         PAGE   34              CASE No.   2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 65 of 117 PageID #: 1284



          lesser significance, with a fairly mild likely outcome. At other times, the decision the
          officer makes can quite literally result in life or death. Often, the life or death
          dependent upon the decision of the officer is his own, or that of the person he is trying
          to assist or control.
          In the instant case. Unfortunately, sometimes the risk management decision is made
          for- instead of by - officers. Events are compressed into a shorter period, resulting in
          less decision-making time. In this case, the events in the drainage ditch were
          compressed into a short time span. Still, due to the nature of Means' resistance,
          officers had little choice but to act. When it became clear to Peterson and Harvey that
          they were unable to control Means' hands, and that they had no idea ifhe was armed,
          Means essentially made the risk management decision for the officers -- there was
          little time for methodical decision making.
          Managing Risk Through Likely Outcomes. Another key element in an officer's
          decision-making process regarding escalation and de-escalation of force and control
          is his knowledge of the likely outcome of his actions. Officers are trained to base their
          decisions on what they understand the likely outcome to be, not whatever could
          possibly happen. In a world where circumstances can combine in unexpected and
          unpredictable ways, yielding an infinite number of possible results, it is impossible
          for officers to base their decisions on the avoidance of any possibility of a negative,
          unanticipated outcome.' This is particularly true when time is very short.
          Instead, officers learn, from both their formal training and their experiences as
          officers, what the likely results of a particular action are. They are trained to then base
          their decisions on those likely outcomes.
          Perception of threat. Many of the same concerns attach to an officer's perception of
          the threat posed by the actions of other individuals. Officers are aware of the
          likelihood of injury posed by a subject's perceived weapons and actions, but they are
          also mindful of the dearth of information they typically possess regarding a particular
          subject's capabilities, purpose, and intent, as well as the unpredictability of a mentally
          detached or substance-influenced subject. For that reason, when considering an
          unknown subject's risk factors, officers find themselves shifting their likelihood
          analysis further toward possible outcomes.
          This understanding of likely outcomes facilitates law enforcement risk management
          in its purest form. It allows officers to make reasonable decisions regarding how to
          respond to perceived resistance by a suspect, while also reducing the potential for
          injury to themselves, the suspect, and others. They are trained that, in their wisdom,
          the courts do not expect them to be perfect, only to be reasonable in their
          decision-making.'6.16 As the Ninth Circuit said in Brooks v. City of Seattle,
           "Officers are not required to use the least intrusive means available; they simply
          must act within the range of reasonable conduct. "168 To hold officers to any other



    165This reflects another central tenet of risk management: One cannot manage away all risk.
    1   Illinois v. Rodriguez, 497 U.S. 177, 185 (1990).
    16 Dickerson v. McClellan, 101 F3d 1151, 1160 (6 Cir. 1996).

    16 Brooks v. City of Seattle, 509 F.3d 1018, 1025 (9 Cir. 2010).


     REPORT     STEVEN D. ASHLEY          TO€        PAGE 35                 CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 66 of 117 PageID #: 1285



            standard would be to prevent them from ever taking action in the face of resistance or
            the need to control someone in order to help them. I
            In the instant case. In this case, officers did not know if Means was armed and had no
            information about him, other than their knowledge that he had fled on a motorcycle.
            When they encountered Means in the water, he refused to yield control of his hands,
            and Harvey saw him reaching toward his waist area. That threat cue caused both
            officers to react based on their training.
            Unfortunately, when Means failed to comply with commands to show his hands,
            Officers Peterson and Harvey were forced to take action to control him. When they
            were initially unsuccessful due to his active resistance, Harvey quickly escalated to
            use of OC, while both he and Peterson continued to grapple beneath the water for
            control. They were then, eventually, able to control Means' hands.70,171,172
            This use of force and control by Officers Peterson and Harvey was consistent with
            typical law enforcement training.

    13. USE OF FORCE AND CONTROL -- GENERAL CONSIDERATIONS.
            Perspective of a Reasonable Officer on the Scene. Officers are trained that in
            determining whether or not a particular use of force or control was appropriate, and
            consistent with what other officers are likely to do under similar circumstances, one
            must view the event from the perspective of "a reasonable officer on the scene."I73
            As the Eleventh Circuit said in 2009, "Perspective also is crucial to the analysis:
             '[t]he only perspective that counts is that of a reasonable officer on the scene at the
            time the events unfolded,'74
            The Rashomon Effect. In order to reach a satisfactory outcome to an encounter,
            officers bring their training, experience, skill sets, and education, with them as they
            begin an interaction with other individuals. When that interaction morphs into a
            situation wherein force or control may be necessary, an officer bases his
            decision-making on what he brought to the event, along with whatever information
            and sensory input he can absorb from his unique perspective in the moment.
            Each officer's and indeed each person's perspective is different, and is constantly
            evolving as an event unfolds. Another person or another officer even one located
            just a few feet ( or even inches) away -is likely to see the event differently, based not
            only on their physical relationship to the event, but also on their own unique set of

    169 ]note that, while officers are trained in these concepts and constructs as they have evolved from various
        Court rulings, many may not be trained as to the specifics of individual cases.
    79 Active resistance is generally defined as any action by a subject that attempts to prevent an officer from
        gaining control of the subject. Examples are pushing/pulling away, blocking, etc.
    7 I note that some systems of police training substitute the term Defensive Resistance for the term Active
        Resistance. This is done with no change in the actual definition.
    172
        The aforementioned terms for perceived levels of resistance and levels of control are ubiquitous; many
        agencies and police training systems use these or very similar terms in their training and
        directives/procedural guidelines.
    173 Graham, 396.

    7+ Jean-Baptiste v. Gutierrez, 627 F.3d 816 (11 Cir. 2010), citing Garczynski v. Bradshaw,
        573 F.3d 1158, 1166 (11 Cir. 2009).

     REPORT      STEVEN D. ASHLEY          TOC         PAGE 36                 CASE NO.   2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 67 of 117 PageID #: 1286



           filters;' education, experience, training, or emotional attachment. This tendency to
           perceive events differently due to a difference in perspective is known as the
           Rashomon Effect, or the Rashomon Principle.76,177,178
           If asked for a value judgment, individuals are likely to have very different
           assessments of the need or justification for certain actions, based on their own unique
           perspective. However particularly in use of force situations -- officers are trained
           that an officer's actions "must be judged from the perspective of a reasonable officer
           on the scene, rather than with the 20/20 vision of hindsight. 79,180
           Officers are trained and understand that "[T}he law does not require officers in a
           tense and dangerous situation to wait until the moment a suspect uses a deadly
           weapon to act to stop the suspect."\8
           Often the facts of a particular encounter give rise to some debate regarding whether
           an officer's use of force and control in a specific situation met the criteria suggested
           by his or her department's particular procedural guideline. In such cases, officers are
           trained that, in fact, since at least 1979, the courts have taken the position that "The
           test of reasonableness under the Fourth Amendment is not capable ofprecise
           definition or mechanical application.182,183
           In the instant case. Whether an officer made correct or appropriate decisions during
           an encounter is often debated ad nauseam, after the fact, and with the luxury of time,
           by individuals who did not see rapidly evolving events through the eyes - and from
           the perspective -of that officer. However, in the instant case, Officers Peterson and
           Harvey had to react to what they knew to be a resistant, unknown, flight-prone
           individual, who had already fled in a vehicle for an extended period of time, and
           whose armed/unarmed status they did not know.

    14. ANALYSIS.
           Analysis Context. The following analyses of officer actions in the incident described,
           supra, are undertaken through application of commonly understood training and
           procedural criteria as they are presented and utilized throughout the law enforcement

    75    Green, M., et al. (2008). Forensic Vision with Application to Highway Safety (3rd ed.). Tucson: Lawyers
          & Judges Publishing.
    76    Heider, K. G, (1988). The Rashomon Effect: When Ethnographers Disagree. American Anthropologist,
          New Series, 90(1), 73-81.
    77    This is also referred to as the Kurosawa Effect, after the 1950 movie, Rashomon, by Akira Kurosawa.
    7     Klinger, D. (2004). Into the Kill Zone: A Cop's Eye View ofDeadly Force. San Francisco: Josey-Bass,
          p. 13.
    179   Graham, 396.
    I8"Even a video camera will not capture things from an officer's perspective, and with the perceptual
       context the officer has in the moment. The camera may capture some or arguably, even most - of the
       what that is in front of the lens. However, the camera cannot really capture the why that controls the
       officer's perception of the need to take a certain course of action; in this case, deciding on a particular
       level of force, or selection of a particular implement or technique for effecting control of the situation.
       Such problems particularly manifest in digital video recordings.
    " Long v. Slaton, 508 F.3d 576, 581 (11 Cir. 2007).
    18 Graham, 396, citing Bell • Wolfish, 441 U.S., 559.

    I$    Bell ». Wolfish, 441 U.S. 520, 559 (1979).

     REPORT -STEVEN D. ASHLEY                           PAGE   37                CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 68 of 117 PageID #: 1287



           community. Utilization of specific terminology - including any legal terminology - is
           intended to clarify the relationship between this analysis and a broader criminal
           justice training, policy, and procedural context.184•185 In effect, this analysis is cast as
           a contextual application of typical law enforcement training.
           Use of Force by Officers Generally. Officers are trained that if, when acting in their
           governmental capacity, they intentionally terminate someone's freedom of
           movement, they are presumed to have effected a seizure.186 They are trained that their
           use of force during a stop or an arrest is also a seizure,' and is therefore evaluated
           from the perspective of the Fourth Amendment188 to the United States
           Constitution.189 Officers are also trained that the United States Supreme Court
           outlined a constitutional construct for reviewing government use of force, in the 1989
           case, Graham v. Connor.I
           Use of Force Under Graham v. Connor. Law enforcement officers are trained that
           whether or not a particular use of force application was objectively reasonable191
           under the Fourth Amendment "requires careful attention to the facts and
           circumstances of each particular case, including"·92,193
               •    "whether the suspect poses an immediate threat to the safety
                    of the officers or others";
               •    "whether he is actively resisting arrest or attempting to
                    evade arrest by flight";
               •    "the severity of the crime at issue"      94




    8+ As stated, supra, use of such terminology is not intended to subvert or usurp the function of the Court,
        or to inappropriately influence the role of the jury or other trier of fact.
    185 Any discussion of case law reflects what I, as well as many - perhaps most - other law enforcement use
        of force trainers, have been researching, analyzing, and teaching, for many years. As is common
        practice throughout the law enforcement community, when this material is taught to officers, it is
        framed from an informed lay-person's perspective, with the goal of having officers understand the
        practical application of the criteria that courts will generally hold them to, based on existing case law.
        This methodology is widely utilized in the law enforcement training community, and is geared to
        inculcate in officers a deeper appreciation and understanding of the rationale applied when use of force
        and/or control incidents are reviewed for justification.
    86 Brower v. County ofInyo, 489 U.S. 593, 597 (1989).

    187 Tennessee v. Garner, 471 U.S. 1 (1985).

    188 U.S. Const. amend. IV.

    189 Graham, 388.

    190   Graham v. Connor, 490 U.S. 386 (1989).
    I9    See generally, Graham v. Connor, 490 U.S. 386 (1989).
    19    Graham, 396.
    I93   Officers are trained that, while the Graham Court did not specify a particular hierarchy of importance
          for these factors, the Ninth Circuit and other courts -- have; perhaps most notably in the case
          Chewv. Gates, 27 F.3d 1432 (9 Cir. 1994), cert. denied, (U.S. Feb. 21,1995)(No. 94-980). This ordering
          of factors is commonly taught and emphasized in law enforcement use of force training, as well as in
          procedural guidelines. Thus, these factors are listed here in the order of importance seemingly
          considered by Graham's progeny.
    I94   Graham, 396.

     REPORT -STEVEN D. ASHLEY               TOC         PAGE 38                 CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 69 of 117 PageID #: 1288



         Officers are trained that in applying these criteria, the U. S. Supreme Court reiterated
         its earlier statement in Bell v. Wolfish, that the "test of reasonableness under the
         Fourth Amendment is not capable ofprecise definition or mechanical application."196
         Officers are also trained that, "The reasonableness of a particular use offorce must
         be judged from the perspective of a reasonable officer on the scene, rather than with
         the 20/20 vision of hindsight"197 and is properly analyzed in light of the "totality of
         the circumstances " I facing the officer. Officers are further trained that, when
         reviewing the above (and other) factors, courts will consider the degree to which a
         given situation is "tense, uncertain, and rapidly evolving"199 when assessing the
         reasonableness of a particular use of force.
         Identifying Use of Force. As the Court said in Graham, "With respect to a claim of
         excessive force, the same standard of reasonableness at the moment applies: "Not
         every push or shove, even if it may later seem unnecessary in the peace of a judge's
         chambers," violates the Fourth Amendment.2 [Internal citation omitted.]
         I note that, among the allegations put forth in this case, there are several that are in
         significant dispute. Those will be addressed later in this report. Initially, this report
         will address the following actual uses of force.
         Actual uses of force. There are arguably four separate and distinct uses of force that
         occurred in the course of William Means' arrest: Grappling for control of his hands,
         the application of OC spray," positioning him for handcuffing (by rolling him over),
         and the actual handcuffing.
         In effect, these four are really parts of two transactions: grappling and the use of OC
         spray in order to control Means, and positioning then handcuffing him in order to
         secure him in a controlled fashion.
         Application of the Graham Factors to Peterson and Harvey's Use of Force. 20? With
         respect to the individual Graham factors, and without reiterating all of the incident
         information discussed, supra:
             •   Immediacy of the threat. The immediate threat posed by William Means was
                 not insignificant. He had fled for a distance on a possibly stolen motorcycle.
                 When officers approached him after he crashed, he would not comply with
                 their commands to make his hands visible. When confronted by officers in the
                 drainage ditch, rather than comply with commands to expose his hands,
                 Means moved them below the muddy water, and resisted their attempts to
                 control his hands. Based upon their training and experience, Peterson and


    5   Bell v. Wolfish, 441 U.S. 520 (1979).
    96  Graham, 396, citing Bell v. Wolfish, 441 U.S. 520, 559 (1979).
    197 Graham, 396.

    98 Graham, 396, citing Tennessee v. Garner, 471 U.S. 1, 8-9 (1985).

    199 Graham, 396-7.

    309 Graham, 396-7, (quoting Johnson v. Glick, 481 F. 2d 1028, 1033 (2 Cir. 1973).

    201 The OC spray used by Harvey in this incident was a Fox Labs International, Inc., 5 point 3 Defense
        Spray, stream unit.
    202 This analysis of Graham as it relates to Peterson's and Harvey's use of force and control, is undertaken
        from the perspective of how officers are trained, and the practical application of that training.

     REPORT - STEVEN   D. ASHLEY           TOC         PAGE 39                 CASE NO. 2:20-€vV-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 70 of 117 PageID #: 1289



                     Harvey believed the situation to be dangerous and the threat that he may be
                     armed immediate.
                    And - as stated by the Fifth Circuit in Rockwell -"... neither the Supreme
                    Court nor this Court has ever held that all of the Graham factors must be
                    present for an officer's actions to be reasonable; indeed, in the typical case, it
                    is sufficient that the officer reasonably believed that the suspect posed a threat
                    to the safety of the officer or others."2 [emphasis in original]
              •     Actively resisting arrest. William Means actively resisted arrest by first
                    fleeing when police tried to stop him, then resisting with active resistance
                    when officers moved to control him in the drainage ditch.
              •     Attempting to evade arrest by flight. William Means fled for a lengthy period,
                    over a significant distance. When they approached him in the ditch and he
                    resisted officers did not know if he was going to continue his attempts to
                    flee.
              •     Severity ofthe crime at issue. Plaintiff has chosen to cast this event in the
                    context of a mere license plate violation, which --if that were the sole
                    precipitating transaction would indeed be a low severity offense. However,
                    that is not the case.
                    While the registration violation was one factor that initially drew Corporal
                    Peterson's attention, the appearance of the motorcycle and the behavior of the
                    rider created a context for Peterson's suspicion that the motorcycle was stolen.
                    His suspicion is evident from the beginning, as he stated as much during his
                    initial radio transmissions. When Peterson initiated the traffic stop, Means
                    opted to escalate the encounter to a more severe offense by fleeing, and
                    ultimately continued to escalate by resisting arrest following the crash.
              •     Tense, uncertain and rapidly evolving. Finally, regarding the officers'
                    interaction with William Means, the situation was tense, uncertain, and
                    rapidly evolving. Consider that:
                     -   The situation was tense, in that, as the incident began, officers were faced
                         with a fleeing individual who they believed may be on a stolen
                         motorcycle, and who fled for an extended period of time.
                     -   The situation was uncertain, in that officers did not know why Means was
                         fleeing. They did not know ifhe was armed. They did know that Means
                         was an unknown quantity, and was therefore unpredictable.
                     -   The situation was rapidly evolving, in that, once the incident began, it
                         unfolded quickly: One moment, Corporal Peterson was preparing to
                         investigate a possible stolen motorcycle and its rider; the next,
                         Peterson -and ultimately Harvey - was engaged in a lengthy pursuit of a
                         fleeing motorcyclist. When challenged by police, Means failed to comply
                         with commands, and continued to both conceal his hands under the water
                         and to grapple with the officers to keep them from gaining control of his


    30   Rockwell • Brown, 664 F.3d 985, 992 (5 Cir. 2011).

     REPORT       STEVEN D. ASHLEY         TOC        PAGE 40            CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 71 of 117 PageID #: 1290



                         hands, thereby escalating his physical resistance, culminating in what
                         ultimately led to both officers reacting according to their training.
           Discussion. Because the culminating use of force happened so quickly, there was
           little time for Peterson and Harvey to continue grappling with Means, or to continue
           issuing the commands they already had. Officer Harvey reported that his burst of OC
           spray seemed to have no effect on Means.?" The combination of Means physically
           resisting, while at the same time, asking to be removed from the water, likely added
           to the confusion of the moment. When Harvey saw that the OC spray had no effect,
           he would know that such an occurrence was common when dealing with persons that
           do not react to pain compliance implements, such as OC spray. That is a threat cue for
           officers, often leading to an escalation on the part of suspects. For the officers to slow
           their actions in order to continue issuing commands in the hope that Means would
           comply, and not escalate, "could readily cause such a warning to be [their] last."205
           Consideration of Time and the Selection of Options. Although officers may
           sometimes have various courses of action open to them, and multiple use of force or
           control options for dealing with an individual, they often do not have time to study a
           situation in order to make a carefully reasoned, fully informed decision regarding
           which option to choose.
           Officers may approach a given situation with limited information, or without
           adequate time to analyze circumstances in detail. In those cases, officers often need to
            "make split-second judgments in circumstances that are tense, uncertain, and rapidly
           evolving."2 In such a moment, officers will choose force or control options based on
           their perception of need or danger, and predicated on their assessment of the likely
           outcome of the option's use. This decision is sometimes complicated by the relative
           ineffectiveness - or even the inadvisability -- of different options, given the
           circumstances facing the officer.207.,208209 This is especially true when an officer is
           exposed, with no viable cover.
           Time often equals safetv. Perhaps the most critical dimension that affects an officer's
           choice of force or control option is that of time. Officers are trained that time often
           equals safety, and that - generally speaking one of the clearest manifestations of
           time-as-safety is that of distance. Principally, this is reflected in officers'


    20+   Deposition transcript of David Harvey, dated 04/26/2021, p. 113.
    205   Carr v. Tatangelo, 338 F.3d 1259 n.19 (quoting McLenagan v. Karnes, 27 F.3d 1002, 1007
          (4Cir.1994).
    20    See generally, Graham v. Connor, 490 U.S. 386, 397 (1989).
    20    Many force and control options fail under differing conditions. Even TASER electrical weapons - one
          of the most effective, non-lethal options officers have do not work to control resistive behavior every
          time they are deployed. Some studies have indicated that their effectiveness rate can be as low as 50-60
          percent, given circumstances at the time of their deployment.
    20    Mesloh, C., Wolf, R., Henych, M., & Thompson, F. (2008). Less Lethal Weapons for Law Enforcement:
          A Performance-Based Analysis. Law Enforcement Executive Forum. 8(1).
    209   OC spray is considered a pain compliance tool; in order for OC to be effective, the targeted person must
          be susceptible to pain. When they are not, it's not uncommon for OC spray to be ineffective. This is
          especially true when a subject is impervious to pain; often the case when a subject is under the influence
          of a substance, or is extremely highly motivated or under high levels of stress.

     REPORT -STEVEN D. ASHLEY                 TOC         PAGE 4I                 CASE NO.   2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 72 of 117 PageID #: 1291



         understanding that, the closer you are to an adversary, the less time you will have to
         react to a sudden attack. This concept is referred to as reactionary gap."
         Officers are trained to create distance, if time and the environment allows. When they
         cannot do so, officers are acculturated to be hyper-sensitive to threat cues presented
         by the individual, or by the environment, including the urgency of any expeditious
         resolution. Additionally, when they cannot create distance, officers are actually
         trained to close the distance quickly, to - in effect shorten their adversaries'
         reaction time. Plainly stated; if an officer can't move back safely, they are trained to
         move in quickly. This maneuver is referred to as penetrating the gap.' In a situation
         where they can do neither, officers are trained to react as quickly as possible in an
         attempt to gain an advantage during a dangerous situation.
         In the instant case. As the incident in the drainage ditch unfolded, officers verbally
         challenged Means, ordering him to raise his hands. However, once he did so and then
         put them back under the water, they quickly saw that he was not going to continue to
         comply. In order to get him out of the water, they would have to move in close to
         him, without cover. If Means was armed, they would be exposed. Their option at that
         point would be to move even closer and physically take control, which they
         ultimately did.
         William Means quickly escalated the level of resistance in the encounter. When
         Means failed to comply with orders to keep his hands in view, and instead moved
         them back under water, the encounter rapidly evolved to a more significant
         altercation than would otherwise have occurred.
         The Importance of Perspective. When officers are engaged in a physical control
         situation, it is they who are in the best position to assess the level of resistance or
         difficulty they are encountering. An individual reviewing an officer's actions after the
         fact and conducting a detailed analysis, is sometimes tempted to apply his own filters,
         reasoning, criticisms, and conclusions ipse dixit -to the actions of that officer. It is
         easy to fall into this hindsight trap, yet the courts have steadfastly cautioned
         against it.2
         The twin luxuries of time and hindsight may make such an analysis seem logical and
         appropriate. However, officers are usually closest to the action often in direct,
         physical, contact with the subject -- and their perspective is likely to be different than
         that of a dispassionate reviewer or even a close-by observer.
         When engaged in a physical control situation, officers combine what knowledge they
         already have (or know that they don't have), with the information and feedback
         gained in the midst of the moment.213 In fact, they view events through the prism of
         context. Context is key, particularly as it relates to vision. Vision is highly context

    21  Reactionary gap has been defined as a range of distances, based upon the context of the encounter.
        Distances of 6-8 feet are frequently cited as the minimum acceptable for safety; although, depending
        on the weapon or tactics chosen by an adversary, ranges of2I feet and beyond are not uncommon.
    2 Siddle, B. K. (2005). PPCT Defensive Tactics Student Manual - Michigan edition. Belleville IL: PPCT

        Management Systems.
    21 Penley v. Eslinger, 605 F.3d 843 (11 Cir. 2010).
    213
        Artwohl, A., & Christensen, L. W. (1997). Deadly Force Encounters: What Cops Need to Know to
        Mentally and Physically Prepare for and Survive a Gunfight. Boulder CO: Paladin Press.

     REPORT   STEVEN D. ASHLEY                       PAGE 42                CASE NO. 2:20-CV-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 73 of 117 PageID #: 1292



          dependent.     Someone else may see part or all -- relatively speaking - of a series of
          events, but because their context is different, their perspective will often yield a
          different evaluation of the circumstances and outcome.
          When an officer views a sequence of events through his highly personalized prism of
          context, the result is each officer's unique perspective regarding the totality of the
          circumstances they are dealing with.
          In the aftermath of an incident, it is common for a subject or witness to allege that
          officers were not threatened, that there was no intent to harm officers, that the witness
          saw no aggressive behavior on the part of an individual, or that officers' actions were
          unnecessary. However, the intent of a subject is not something an arresting,
          controlling, or pursuing, officer can know. Officers base their responses to perceived
          resistance on the behavior of subjects, and what that behavior conveys as a subject's
          likely intent, as officers perceive it in the moment. Officers learn through both
          training and experience to react to pattern-recognition of threat or movement cues, as
          they manifest in an individual's observed behavior.215 Those cues provide the basis
          for an officer's perception of resistance or lack of control, and thus, danger.?'°
          This can be especially true when the perspective of the observer is at a distance, in
          either time or space, removed from the practical ramifications of the incident.
          In the instant case. In this case, only William Means and the officers were in the
          ditch. Officers did not know if Means was armed but they knew that he had fled, and
          was now resisting. Peterson and Harvey filtered- perhaps even subconsciously, due
          to the short time available - Means' perceived actions and threat cues through their
          training and experience. As Means escalated to active resistance, both Peterson and
          Harvey reacted based upon their perceptions, in what they knew to be a potentially
          dangerous situation.
          The Necessity for or Reasonableness of Force and Control. Officers are trained that
          they need not use the least amount of force necessary,27.21 a quantity they can never
          effectively measure before the fact. Officers are trained that they are, as the 11
          Circuit said in 2009, "entitled to continue [his} use offorce until a suspect thought to
          be armed is 'fully secured,'219
          In fact, officers are trained that they "... are not required to use the least intrusive
          degree offorce possible. Rather [. . .} the inquiry is whether the force that was used to
          effect a particular seizure was reasonable, viewing the facts from the perspective of a


    214 Green, M., et al. (2008). Forensic Vision with Application to Highway Safety (3rd ed.). Tucson: Lawyers
        & Judges Publishing.
    215 (2011). Stress and Decision Making. Federal Law Enforcement Training Center.

    216 The Fifth Circuit stated in Harris v. Serpas, 745 F.3d 767, 773 (5 Cir. 2014) citing Rockwell, 664 F.3d at
        991, "The relevant law, however, does not require the court to determine whether an officer was in
        actual, imminent danger of serious injury, but rather, whether "the officer reasonably believe[d] that
        the suspect pose[d} a threat ofserious harm to the officer or to others. ""
    217 As eloquently stated by Judge Tallman in his dissent, Bryan v. MacPherson, 630 F.3d 805, 818
        (9 Cir. 2010).
    2I8 Forrester v. City of San Diego, 25 F.3d 804 (9 Cir. 1994).

    219 Jean-Baptiste, 821, citing Crenshaw v. Lister, 556 F.3d 1283, 1293 (11 Cir. 2009).


     REPORT    STEVEN D. ASHLEY                        PAGE 43                 CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 74 of 117 PageID #: 1293



          reasonable officer on the scene."?? [emphasis added] And, they are trained that their
          use of force must be objectively reasonable under the totality of circumstances they
          encounter in a given situation.
          In the instant case. Unfortunately, William Means' escalating resistance led to
          Peterson and Harvey using more force than would otherwise have been required, had
          Means simply raised his hands as directed and not resisted; and the entire, unfortunate
          affair could have been avoided, had Means simply pulled over when signaled to do so
          by Peterson- a point that was underscored by plaintiffs putative expert, Mr. Taylor,
          during his deposition.?'
          Still, the degree of escalating risk posed by William Means' initial flight, his
          continued flight and ultimate crash, his resistance while in the ditch, the officers' lack
          of knowledge regarding the person they were dealing with, and their lack of
          knowledge whether Means was armed, all clearly combined to present Corporal
          Peterson and Officer Harvey with a totality of the circumstances worthy of
          consideration.
          Alleged/disputed uses of force. There are three additional, disputed, allegations of
          use of force: that Corporal Peterson's patrol vehicle struck Means' rear
          tire - presumably intentionally - causing Means to lose control, that both officers
          engaged in improperly "dragging" or pulling Means from the water, and that Officer
          Harvey "stomped" on Means' helmet while searching him. There is one other issue,
          that an officer kicked Means, however, I note that the issue was not raised in the
          Complaint, so I will address it separately, infra.
          The patrol vehicle striking Means' rear tire. This issue is in dispute. However, I note
          the following:
              •      Peterson denies that it happened. He testified that he was probably three to
                     four car lengths away when Means struck the tracks.? He reaffirmed his
                     statement to investigators during his FBI interview, stating that he was some
                     distance back when Means hit the tracks.22
              •      Harvey testified that it wasn't possible, because Peterson's vehicle was back,
                     closer to Harvey's vehicle, and Means' vehicle was farther ahead.2?°
              •     Neither of the two bystander witnesses reported seeing it happen; they were
                    not at the scene until well after the crash.
              •      There is no physical evidence in the record provided to me.
              •      Only William Means claims that it occurred.


    220 Forrester v. City of San Diego, 25 F.3d 804, 808 (9 Cir. 1994).
    22 Deposition transcript of plaintiffs putative expert, Roy Taylor [rough draft utilized, due to exigency],
        dated 06/23/2021, pp. 75, 77, 83, 88, 90, 94, 95, 98.
    22 Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date filed 08/25/2020.

    223 Deposition transcript of Eric Peterson, dated 05/04/2021, p. 193.

    224 Video file [FBI interview of Corporal Peterson] labeled ACC Export- 2021-03-11 09.37.49 AM.ave
        (with player software) [length approximately 00:23:00], dated 03/11/2021.
    225 Deposition transcript of David Harvey, dated 04/26/2021, pp. 73-74


     REPORT       STEVEN D. ASHLEY         TOC         PAGE 44                  CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 75 of 117 PageID #: 1294



             •   Means himself testified that he didn't see it happen,226 but that he felt the
                 bump.
             •    Assuming, arguendo, that it did actually happen; if it was unintentional it
                  would not meet the definition of a seizure, and thus would not be a use of
                  force. It would not have been a "Governmental termination offreedom of
                  movement, through means intentionally applied." [emphasis added]
          Both officers engaged in improperly dragging or pulling Means from the water. This
          issue is in dispute. However, I note the following:
             •    Means asked the officers to move him out of the water, and they did so.
             •    Moving Means was not a termination of his freedom of movement; moving
                  him was at his request, in order to get him out of the water. It was, in effect a
                  shallow-water rescue.
             •    Means was moved to the south, over the tracks, because the terrain was steep
                  and brush covered to the north of his position.
             •   When asked if moving Means was a use of force, Plaintiffs putative expert,
                 Roy Taylor, testified that, "It wasn't intended to be a use offorce. It was just
                 an inappropriate way to do it. And the manner in which they did was
                 inappropriate."229 emphasis added]
             •   Regardless of how Means was moved, the act of moving him was not a use of
                 force. Moving him, at his request, for non-seizure purposes, was not a
                  "Governmental termination offreedom of movement, through means
                 intentionally applied."? [emphasis added]
          Officer Haryey "stomped" on Means' helmet while searching him. The allegation that
          Officer Harvey "stomped" on William Means' helmet apparently springs from the
          bystander video recorded by Mary Chandler. Regarding this issue, I note the
          following:
             •   While recording, Mary Chandler spontaneously stated that the officer had
                  "stomped" on Means' head.? She later testified that that was what she
                 saw. 232
             •   Melissa Nunley testified that she saw the alleged stomping also.2 I note that
                 she was in the driver's seat of the vehicle, to the left of Ms. Chandler, and at a
                 different angle.


    226 Deposition transcript of William Means, dated 03/29/2021, p. 96.
    227 Deposition transcript of William Means, dated 03/29/2021, p. 95.
    228 Brower v. County of Inyo, 489 U.S. 593, 597 (1989).

    229 Deposition transcript of plaintiff s putative expert, Roy Taylor [rough draft utilized, due to exigency],
        dated 06/23/2021, p. 146.
    230 Brower, 597.

    231 Video File labeled 2020-05682 video provided by Peterson (Youtube Video).mp4 [length 00:02:14],
        undated.
    23 Deposition transcript of Mary Chandler, dated 04/26/2021.

    233 Deposition transcript of Melissa Nunley, dated 04/26/2021.


     REPORT -STEVEN D. ASHLEY               TOC         PAGE 45                  CASE No. 2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 76 of 117 PageID #: 1295



              •      There is no mention of the alleged stomping, or of any resultant injury
                     complaint, noted in the EMS report.
              •      Means testified that he was unconscious, and does not remember his helmet
                     being "stomped.323°
              •      Mary Chandler estimated that she was 15-20 feet away from where the alleged
                     "stomping" occurred, while recording, after first saying she had no idea how
                     far away she was.33°
              •      Melissa Nunley estimated that she was 20 feet away from where the alleged
                     "stomping" occurred, after first saying she had no idea how far away she
                     was.237
              •      As discussed, supra, review of Ms. Chandler's video indicates that both
                     women were significantly farther away than their estimated 20 feet. A map
                     review indicates they could have been as far away as 80 to 100 feet.238
              •      The video shows that Ms. Chandler is recording the video through
                     Ms. Nunley's windshield.33°
              •     The video shows that shortly arriving at the scene Ms. Chandler zoomed
                    her camera lens, which shortened the apparent distance that she was
                    physically from the arrest.24
          The alleged kicking. Means testified that when he was attempting to stand up while in
          the water, an officer kicked him back over onto his back? I note that, while there is
          no claim associated with "kicking" in the Complaint, the plaintiff apparently first
          raised the issue during his deposition. Regarding this issue, I note the following:
              • Means testified that he didn't actually see anyone do it, but that he 'felt it. "242
              •      Assuming, arguendo, that the kicking actually occurred, because he did not
                     see which officer allegedly kicked him, Means cannot attribute the act to
                     either individual.
              •      I also note that Means testified that the officers tased [sic] him.28




    23+ Ambulance Report [Boone County Ambulance Authority, Patient Care Record of William Means,
        incident number 200502-1008-BCAA, dated 05/02/2020.
    23· Deposition continuation transcript (volume II) of William Means, dated 04/20/2021, p. 32.

    2 Deposition transcript of Mary Chandler, dated 04/26/2021, pp. 29-30.

    237 Deposition transcript of Melissa Nunley, dated 04/26/2021, p. 28.

    23 See page 24 in this report for a discussion of the probable distance between Ms. Nunley's vehicle and
        the railroad tracks.
    239 Video File labeled 2020-05682 video provided by Peterson (Youtube Video).mp4 [length 00:02:14],
        undated.
    240 Video File labeled 2020-05682 video provided by Peterson (Youtube Video).mp4 [length 00:02:14],
        undated.
    24 Deposition transcript of William Means, dated 03/29/2021, p. 98.

    20 Deposition transcript of William Means, dated 03/29/2021, pp. 99-100.

    24 Deposition transcript of William Means, dated 03/29/2021, pp. 100, 104.


     REPORT       STEVEN D. ASHLEY                    PAGE   46               CASE NO.   2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 77 of 117 PageID #: 1296



                  -   Harvey did not have a TASER during the incident.°
                  -   Harvey testified that "we didn't have tasers." [sic]°
                  -   During his FBI interview, Peterson reiterated that they did not have
                      TASERs.246
              •   Plaintiffs putative expert, Roy Taylor, testified that the kicking was                   in his
                  opinion the first use of "excessive force" during the incident.2
              •   There is no mention of the alleged kicking, or of any resultant injury
                  complaint, noted in the EMS report.8
              •   Beyond Means' deposition statement, there is no indication that the kicking
                  occurred in the record provided to me.

    15.   GENERALLY RECOGNIZED PREFERRED PRACTICES.

          The Difference Between Rules and Procedures. Law enforcement agencies typically
          have sets of written guidelines; as discussed, infra, these documents take many forms.
          However, these types of documents typically fall within two broad categories of
          guidance; the first is a set of workplace rules that set forth requirements for conduct.
          Examples are regulations about grooming, timeliness, management of documents, and
          workplace propriety.
          The second broad category for these documents is that of procedural guidelines.
          Usually, these documents state routine methodologies for handling typical situations
          that arise in the day-to-day operations of the agency. Such documents establish
          general expectations regarding the handling of different types of calls, the methods
          used for collecting and preserving evidence, and other suggested courses of action.
          The primary difference between these two types of documents is that one is a set of
          specific expectations that officers are expected to follow except in extraordinary
          circumstances. The other is a set of suggested protocols outlining general
          expectations to be followed unless officers encounter situations that require a
          different approach. In other words, rules are to be followed, while procedures are
          suggested sometimes strenuously suggested - courses of action. It's possible to step
          outside procedural guidelines -- with practical, articulable, reasons. Such guidelines
          are not inviolate.
          Internal Department Rules and Procedures are Not Laws. In either case, officers are
          trained that documents such as these are internal documents; they are not laws. In
          fact, in many cases, such documents set a higher bar than do legal requirements such
          as statutes, case law, and the Constitution. Generally, these guidelines should be at


    244 Deposition transcript of David Harvey, dated 04/26/2021, p. 121.
    245 Deposition transcript of David Harvey, dated 04/26/2021, p. 123.
    246 Video file [FBI interview of Corporal Peterson] labeled ACC Export- 2021-03-11 09.37.49 AM.ave
        (with player software) [length approximately 00:23:00], dated 03/11/2021.
    24 Deposition transcript of plaintiffs putative expert, Roy Taylor [rough draft utilized, due to exigency],
        dated 06/23/2021, p. 130.
    24 Ambulance Report [Boone County Ambulance Authority, Patient Care Record of William Means,
        incident number 200502-1008-BCAA, dated 05/02/2020.

     REPORT -STEVEN D. ASHLEY              TOC         PAGE 47                  CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 78 of 117 PageID #: 1297



          least as restrictive as the law requires. However, many jurisdictions adopt
          stricter sometimes far stricter - guidelines.
          For that reason, officers are trained that courts have frequently held that a violation of
          a department procedural document -in and of itself does not constitute a violation
          of the law, or of a person's constitutional rights." Officers are trained that that is a
          different analysis, to a different standard.
          Maintenance of the Rule Procedure Differentiation. In my years of developing and
          reviewing many such documents for departments across the country, the
          differentiation between workplace rules and recommended (and even preferred)
          procedural guidelines has been one of the greatest challenges. The tendency in many
          departments is to stiffen procedural guidelines, enforcing them as if they were rules,
          even, sometimes, internally charging officers with "violation" of recommended
          procedural guidelines. This tendency manifests in many different ways, but
          frequently - in my experience eventually leads to difficulty in utilizing guidelines
          for safe, effective, efficient, operations. Still, once such differentiation is firmly in
          place, agencies usually experience many positive outcomes.
          Use of Sample or Model Documents. There are no required criteria in the
          development of these management documents, save those requirements put in place
          by statutes or the courts. So, in order to assure that their documents comply with
          generally accepted and recognized preferred practices (which typically include
          meeting any required legal standards), agencies often rely upon sample guidelines
          published by outside entities. These sample guidelines serve as a starting point for
          document development.
          The Origin of Sample and Model Policies. There are volumes of model policies,
          sample directives, and recommended guidelines, promulgated by many different
          entities across the country. These generic guidelines are provided in order to assist
          police chiefs and sheriffs in devising, developing, and maintaining, up-to-date
          operating procedures for their respective agencies. Some of these guidelines are
          provided by legal advisors, insurance carriers, or risk management groups, while
          others emanate from associations and other non-governmental organizations. Some
          sets of guidelines are developed and sold by private companies.2
          The Nature, Applicability, and Scope ofSample and Model Policies. While many
          elements of such documents are similar, all of these guidelines are voluntary in
          nature, as there is no mandated set of protocols -what some might think of as
          standards --that all law enforcement agencies must adopt. They are also generic in
          content, as most are developed so as to be applicable to many different agencies,
          often in different states. For that reason, many are -by their very nature - limited in
          scope and applicability.


    249 Wren v. United States, 517 U.S. 806, 815 (1996).
    250 One such company that develops policy sets for different states and individual departments is
        Operational Support Services (OSS) Law Enforcement Advisors, of Spring, Texas. Another is Lexipol,
        Inc., oflrvine, California.
    251 For example, from the July 2020, National Consensus Policy on Use of Force "This National Consensus
        Policy on Use of Force is a collaborative effort among II of the most significant law enforcement


     REPORT    STEVEN D. ASHLEY                     PAGE 48                CASE NO. 2:20-CV-00561 --06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 79 of 117 PageID #: 1298



        While it's not uncommon for practitioners to consider - and often to refer to -- these
        documents as standards, that is not the case. Indeed, it's common for promulgating
        organizations to specifically caution that no model policy or procedural guideline can
        meet all the needs of any given law enforcement agency, and that their documents do
        not constitute, and are "not intended to be a national standard. "252
        One entity that is often cited as a prolific purveyor of these generic guidelines is the
        International Association of Chiefs of Police (IACP). The IACP is a private,
        non-profit (501c3) entity.
        International Association of Chiefs of Police (IACP). The IACP is a membership
        organization that, among other activities, promulgates model policies, training
        keys,'? and position papers. These address a wide range of law enforcement issues,
        with the goal of assisting their police executive members in developing guidelines for
        law enforcement operations.
        The model policies and recommended guidelines published by the IACP are generic
        and advisory only, and their adoption is voluntary in nature. The position papers and
        training keys provide more detailed discussion of many aspects of each issue, but are
        also advisory in nature.
        When put to use during practical procedure development, these sample policy
        documents and other tools provide a basic framework; in no way could they be
        considered as meeting the definition of a standard, i.e., "A type, model, or
        combination of elements accepted as correct or perfect. "254
        In the instant case. Plaintiff has chosen to reference the IACP model policy on
        Vehicular Pursuit, but has not chosen to reference - or apparently to review, as it is




        leadership and labor organizations in the United States[. . .]. The policy reflects the best thinking of all
        consensus organizations and is solely intended to serve as a template for law enforcement agencies to
        compare and enhance their existing policies." [emphasis added]
    252 An example (one of many) of such a cautionary approach is that taken by the International Association

        of Chiefs of Police (IACP), in their publication of model or sample policies. From the December 2015,
        iteration of the IACP model policy on Vehicular Pursuit: "Every effort has been made by the IACP Law
        Enforcement Policy Center staff and advisory board to ensure that this model policy incorporates the
        most current information and contemporary professional judgment on this issue. However, law
        enforcement administrators should be cautioned that no "model" policy can meet all the needs of any
        given law enforcement agency. Each law enforcement agency operates in a unique environment of
        federal court rulings, state laws, local ordinances, regulations, judicial and administrative decisions
        and collective bargaining agreements that must be considered. In addition, the formulation of specific
        agency policies must take into account local political and community perspectives and customs,
        prerogatives and demands; often divergent law enforcement strategies and philosophies; and the impact
        of varied agency resource capabilities among other factors. This document is not intended to be a
        national standard." [ emphasis added]
    253 1ACP Training Keys are resource documents, similar in nature to "white papers" or position papers.

    25 Black's Law Dictionary 1404, 6 ed. 1990.

    255 Model Policy -Vehicular Pursuit. International Association of Chiefs of Police (IACP). December

        2015.

     REPORT -STEVEN D. ASHLEY                           PAGE 49                  CASE NO.   2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 80 of 117 PageID #: 1299



          not listed in his report - the IACP-provided consensus policy on Use of Force.256.257
          I have referenced both here.
          The South Charleston Police Department's written directives for the use of force and
          vehicle pursuit are generally consistent with relevant IACP model policies, but are
          much more developed and well-rounded. As such, the South Charleston directives
          address issues that the IACP model policies do not. Accordingly, even when the
          South Charleston directives speak to the same issues, they generally do so in greater
          detail, with more practical direction and guidance. Such an approach is consistent
          with many guidelines that are in wide-spread use in departments today.
          Some aspects of this more in-depth approach effectively put greater restrictions on
          South Charleston's management of field operations than the IACP model policies call
          for as recognized preferred practices, while other aspects provide similar guidance,
          yet allow for the flexibility of practical decision making, under circumstances that are
          tense, uncertain, and rapidly evolving.

    16. DEPARTMENTAL PROCEDURAL GUIDELINES.
          Operational Procedural Guidelines - Generally. Law enforcement agencies develop
          various directives and procedures in order to provide guidance for officers. Few of
          these guidelines take the form of hard-and-fast rules, due to the very nature of the
          work that officers do. Because most law enforcement officers work in the field, they
          are often away from the hands-on control of what most people would think of as a
          direct supervisor.
          Additionally, the many different people officers interact with -- and the situations they
          find themselves in daily - frequently present problems calling for unique and creative
          solutions. For that reason, aside from typical workplace regulations, most law
          enforcement documents and constructs of this type are implemented as guidelines or
          preferred practices, to allow for the flexibility and discretion that are usually required
          when officers are addressing the human condition in the real world.
          Because of the nature of use of force and control, procedural guidelines addressing
          such issues are typically relatively firm in setting forth a framework within which
          officers can conduct their operational activities, while - at the same time -- allowing
          for the aforementioned flexibility and discretion that officers need.
          South Charleston Police directives on the use of force and control are consistent with
          this construct.
          South Charleston Police Use of Force and Control Procedural Guidelines. No
          published guideline or procedure can be perfect. However, as written, South
          Charleston's directives provide practical guidelines for officers to use when making
          decisions in the field, regarding the use of force and control.25°



    256 The IACP no longer publishes a separate model policy on Use of Force, choosing instead to distribute
        (and participate in) the National Consensus Policy on Use ofForce.
    257 National Consensus Policy on Use of Force. As provided by the International Association of Chiefs of
        Police (IACP). July 2020.
    25 SCPD Policy & Procedures [Manual] 2014, $ 22.0, Use of Force.


     REPORT    STEVEN D. ASHLEY           TO€        PAGE   50               CASE NO.   2:20-CV-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 81 of 117 PageID #: 1300



           The South Charleston Police documents and directives illustrate measures that have
           been put into place by South Charleston and by extension, the police department, as
           an agency or department of the city in order to prevent and address issues arising
           from allegations of improper conduct by police officers regarding the use of force.
           Having reviewed, formulated, and recommended, hundreds of similar documents, it is
           my professional opinion that - while the format and terminology of these documents
           may vary from those utilized in different agencies and jurisdictions - issues are
           addressed in a manner similar to methods used in other municipalities, and are framed
           in a manner that is consistent with generally recognized preferred practices.
           Application of Procedural Guidelines in a Real-World Context. Procedural guidelines
           only provide a framework from which officers can approach the tactical, real-world,
           challenges of force and control or other operational activities. As with all procedural
           documents of this type, the application of such guidance is contingent upon the
           totality of circumstances that officers perceive, as they deal with individuals on a
           day-to-day basis. To adapt and paraphrase a construct familiar to most officers in
           another context, the question of whether a written guideline can be applied exactly to
           a given field situation is not capable ofprecise definition or mechanical application.
           In a broader sense, the South Charleston Police Department has promulgated
           directives and procedural guidelines for the purpose of directing employees in their
           day-to-day law enforcement activities, including the use of force and control as well
           as vehicle pursuits. These written directives compare well to many actual, in use,
           policy documents with which I am familiar, as well as various model, sample, and
           best practices, policies and guidelines that are utilized within the law enforcement
           field.
           In the instant case. Within the context of the circumstances in which they found
           themselves, Corporal Peterson's and Officer Harvey's actions during the incident in
           question were consistent with the South Charleston Police use of force procedural
           guidelines.

    17. LAW ENFORCEMENT TRAINING OF OFFICERS PETERSON AND HARVEY.
           Police Academy Training. Based upon their separate, individual, testimony during
           deposition, both Corporal Peterson and Patrolman Harvey attended and completed
           academy training to become police officers.
           Corporal Peterson's Academy Training was at the State Police Academy, from
           September through December of 2008.25°
           Patrolman Harvey's Academy Training. Harvey graduated from the State Police
           Academy, in August of 2014.2
           Use of Force Training Rubrics and Memory. Law enforcement officers are entrusted
           with the power to deny someone their freedom in order to enforce laws, preserve the
           peace, and to make the world safer for everyone. Use of this power frequently entails
           stopping someone from doing what they are doing, or from doing what they want to
           do, and that sometimes meets with resistance. Law enforcement officers are provided

    25    Deposition transcript of Eric Peterson, dated 05/04/2021, p. 223.
    260   Deposition transcript of David Harvey, dated 04/26/2021, p. 25.

     REPORT      STEVEN D. ASHLEY             TOC         PAGE 5I             CASE NO. 2:20-0v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 82 of 117 PageID #: 1301



         with various tools - both tangible and intangible - to use in overcoming that
         resistance. The use of those tools to overcome resistance in other words, to change
         behavior, at least in the short term - is what officers refer to as use of force.
         An officer's decision regarding the level of force to be used is often impacted - as it
         was in the instant case --by the amount of time available for making the decision.
         When there is very little time in which to make a conscious decision, officers rely on
         their training and experience to guide their reaction to resistance or to a perceived
         threat, whether that be to themselves or to someone else. In effect, officers utilize
         their training as a mechanism for pre-thinking and pre-planning for various scenarios.
         In this way, officers can shorten the time required for decision making. When the
         product of an officer's training is filtered through his or her experiences, the officer is
         left with a programmed defense mechanism which allows for a much
         quicker - though still controlled -- response to the perception of threatening behavior
         on the part of someone the officer interacts with.
         Officers and trainers know, understand, and respect, this concept of training and
         conditioning," especially as it impacts the safety of the public and officers, as well
         as suspects.
         Applicability of Training to this Incident. Perhaps one of the best measures of the
         quality and quantity of training is the degree to which that training is applied in the
         field, during situations that allow for little reaction time, and when officers must rely
         on their training to shorten their reaction time to a perceived threat.
         In the instant case. In this incident, officers' reactions to William Means' actions
         were based on information they had at the moment that force and control were used,
         as well as their training and experience. Peterson and Harvey were each the "officer
         on the scene, " applying what they had learned and been trained to do.
         This is especially true because they were caught in the open, without cover, dealing
         with an unknown -- possibly armed and non-compliant - suspect, encountering a
         situation that forced them to make split-second judgments under circumstances that
         were tense, uncertain, and rapidly evolving.
         Discussion. My review of the record I have received leads me to conclude that the
         actions reportedly taken by Officers Peterson and Harvey do not suggest a lack of
         proper use of force training. Through their completion of state police academy
         training, Peterson and Harvey met or exceeded recommended use of force preferred
         practices that I am familiar with, through my education, research, training, and
         experience, and that are in wide use in the law enforcement community.

    18. CONCLUSION.
         This event happened quickly after the motorcycle crash; the encounter in the
         waterlogged ditch (at least that portion that is seen on the bystander video -- Corporal
         Peterson testified that there was some activity in the ditch before the video starts)
         occurred in slightly more than a minute, while the actual handcuffing and searching

    26  This conditioning is colloquially known in the law enforcement community as programmed memory, or
        programmed muscle memory.
    262 Graham, 396.


     REPORT -STEVEN D. ASHLEY           TOC        PAGE 52                CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 83 of 117 PageID #: 1302



           of Means occurred in approximately 45 seconds.2 As is typical of these sorts of
           events, much happened in a short time.
           Ultimately, when William Means failed to comply, and resisted their attempts at
           control, Peterson and Harvey determined that their best option was to continue to
           grapple for Means' hands below the waterline, and to deliver a short burst of OC
           spray to assist in their efforts. At some point - as Peterson continued to grapple with
           Means-Harvey delivered a short burst of OC spray. Although Harvey characterized
           the spray as ineffective, control of Means' hands was eventually achieved, he was
           removed from the water, and subsequently handcuffed.

    19. OPINIONS.
           Based on the items outlined above, as well as my general understanding of the case, I
           hold the following opinions, each to a reasonable or higher degree of professional
           certainty. These opinions are the result of my case review and research, and are the
           product of my skill and knowledge, as gained through my years of experience,
           education, and/or training.
           My specific imprimatur in this case was to review the actions of South Charleston
           Police Officers E. M. Peterson and D. Harvey, regarding their actions during officers'
           encounter with William Means, and to consider ancillary issues.
           These opinions are a reiteration of those presented earlier in the Executive Summary
           of this report; and they are in addition to any statements of opinion I may have
           expressed in the body of this report, supra.
            1.   It is my opinion that the use of force in self-defense was a logical and
                 appropriate response by Officers Peterson and Harvey to the perceived potential
                 threat posed by William Means.
           2.    It is my opinion that, under similar tense, uncertain, and rapidly evolving
                 circumstances, other officers would believe it appropriate to act as Peterson and
                 Harvey did.
           3.    It is my opinion that the actions of Officers Peterson and Harvey were
                 consistent with recommended preferred and trained practices that I am familiar
                 with, through my education, research, training, and experience, and that are in
                 wide use in the law enforcement community.
           4.    It is my opinion that the South Charleston Police use of force and vehicle
                 pursuit procedural guidelines are consistent with recommended preferred
                 procedural guidelines that I am familiar with, through my education, research,
                 training, and experience, and that are in wide use in the law enforcement
                 community.
                 4.1.     It is my opinion that, within the context of the circumstances in which
                          they found themselves, the South Charleston officers' actions were
                          consistent with typical law enforcement procedural guidelines that are
                          commonly presented to officers through various modes of training.

    263   Video File labeled 2020-05682 video provided by Peterson (Youtube Video).mp4 [length 00:02:14],
          undated.

     REPORT      STEVEN D. ASHLEY                      PAGE 53                CASE NO. 2:20-€V-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 84 of 117 PageID #: 1303



                    4.2.       It is my opinion that, within the context of the circumstances in which
                               they found themselves, the South Charleston officers' actions were
                               consistent with their departmental use of force and vehicle pursuit
                               procedural guidelines.

    20. COMPENSATION FOR STUDY AND TESTIMONY.
           Compensation for Study, Analysis, Testimony, and Travel. In addition to reasonable
           and customary reimbursement for expenses, I am compensated at a rate of $150.00
           per hour for study, review, research, analysis, and report preparation. I am
           compensated at a rate of $200.00 per hour for testimony. My rate of compensation for
           travel is $75.00 per hour."
           As is my usual practice, my fees are not dependent upon my findings, or on the
           outcome of any legal action, mediation, arbitration, or the amount or terms of any
           settlement of any underlying cause, nor upon any arrangement between defense or
           plaintiff's counsel and any other person or party.
           Compensation as of this Writing. As of this writing, I have not received any
           compensation for my services in this matter.

    21. EXHIBITS.
           The following exhibits are attached, and are to be considered part of this report.2°
                •      Exhibit I is a list of documents and materials that I have reviewed or
                       considered during the completion of this report.
                •      Exhibit II is my Curriculum Vitae, which includes a list of publications that I
                       have authored or coauthored in the last ten years.
                •      Exhibit III is a listing of cases in which I have testified as an expert at
                       deposition, hearing, or trial, in the last four years.
                •      Exhibit IV is my complete Fee Schedule.



                June 30, 2021
                        DATE                                                                                    I, IICI
                                                                                  MONROE, MICHIGAN




    26'   My detailed Fee Schedule is attached to, and is incorporated into, this report as Exhibit IV.
    26'   In the electronic version of this report, each exhibit can be accessed directly by clicking on the
          underlined exhibit number.

     REPORT         STEVEN D. ASHLEY           TOC         PAGE 54                  CASE NO. 2:20-CV-00561 --06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 85 of 117 PageID #: 1304




    EXHIBIT I-- DOCUMENT LIST
                                         Last Reviewed/Updated June 30, 2021


    The following items were considered, reviewed, recalled, or referenced, by me during my
    analysis of this case and the development of this report. Some were provided by counsel,
    while others are the product of my research and/or consideration.

    DOCUMENTS

    1.   Complaint, Civil Action Number 2:20-cv-00561, Document 1, PageID #: 1-9, date
         filed 08/25/2020.
    2.   South Charleston Police Department, Case Number 2020-00005682, Case Report
         Summary, dated 05/02/2020, with attachments:
         2.1.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Report by Corporal Peterson, dated 05/02/2020.
         2.2.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Report Narrative by Corporal Peterson, dated 05/02/2020.
         2.3.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Suppliment [sic] Report by Officer Harvey, dated 05/02/2020.
         2.4.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Suppliment [sic] Narrative by Officer Harvey, dated 05/02/2020.
         2.5.        State of West Virginia Uniform Traffic Crash Report, Crash Data, Record
                     Number WVSP20-1506, dated 05/02/2020.
    3.    18 color photographs, undated.
    4.   CAMC General Hospital, Toxicology Report for William Means, dated 05/02/2020.
    5.   South Charleston Police Department, Use of Force Report by Officer Harvey,
         Incident Number 2020-5682, dated 05/02/2020.
    6.   South Charleston Police Department, Case File, date stamped RECEIVED OCT 26
         2020.
         6.1.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Report by Corporal Peterson, dated 05/02/2020.
         6.2.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Report Narrative by Corporal Peterson, dated 05/02/2020.
         6.3.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Suppliment [sic] Report by Officer Harvey, dated 05/02/2020.
         6.4.        South Charleston Police Department, Case Number 2020-00005682, Field
                     Case Suppliment [sic] Narrative by Officer Harvey, dated 05/02/2020.
         6.5.        South Charleston Police Department, Case Number 2020-00005682, Arrest
                     Information Sheet by Lieutenant Gordon/Narrative typed by Detective
                     Keeney, dated 08/27/2020.

     DOCUMENT LIST    STEVEN D. ASHLEY    TOC          PAGE 55                 CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 86 of 117 PageID #: 1305



          6.6.       State of West Virginia Uniform Traffic Crash Report, Crash Data, Record
                     Number WVSP20-1506, dated 05/02/2020.
          6.7.       Monochrome photocopy of West Virginia license plate, plate number
                     G92897.
          6.8.       [Dispatch] Call for Service Detail Report-CFS 65, dated 05/02/2020.
          6.9.       South Charleston Police Department, Case Number 2019-00002933, Field
                     Case Report Narrative by Corporal Parsons, dated 02/25/2019.
          6.10.      NLET computer record, dated 05/02/2020.
          6.11.      Driving Record and Criminal History of William Means, various dates.
         6.12.       Monochrome photocopy screen shot of a media post, dated May 18 (no
                     year).
         6.13.       18 color photocopies, undated.
         6.14.       Letter from Morgan Switzer, Assistant Prosecutor, to Attorney Forbes, dated
                     10/15/2020.
    7.   Video and audio files:
         7.1.        Video File labeled 2020-05682 video provided by Peterson (Youtube
                     Video).mp4 [length 00:02: 14], undated.
         7.2.        Audio file labeled 20200502 - Pursuit- Trace Fork Rd. & Ruth Rd, Davis
                     Creek - CFS 65 - SCPD Radio Traffic. wav [length 00:31: 15], dated
                     05/02/2020.
         7.3.        Video file labeled GOPR0963 Pursuit Route Part 1.mp4 [length 00: 17:35,
                     frame rate 29.97 fps], undated.
         7.4.        Video file labeled GP010963 Pursuit Route Part 2.mp4 [length 00:14:59,
                     frame rate 29 .97 fps], undated.
         7.5.        Enhanced video file labeled received_490391439074810 Enhanced Segment
                     1.mp4 [length 00:00:24, frame rate 30.000 FPS], encoded 05/15/2021.
         7.6.        Enhanced video file labeled received_490391439074810 Enhanced Segment
                     2.mp4 [length 00:00: 16, frame rate 30.000 FPS], encoded 05/15/2021.
         7. 7.       Video file [FBI interview of Corporal Peterson] labeled A CC Export- 2021-
                     03-11 09.37.49 AM.ave (with player software) [length approximately
                     00:23:00], dated 03/11/2021.
    8.   South Charleston Police Department Policy & Procedures [Manual] 2014,
         specifically sections:
         8.1.        SCPD Policy & Procedures [Manual] 2014, § 1.0, Introduction & Purpose,
                     p. 3.
         8.2.        SCPD Policy & Procedures [Manual] 2014, § 22.0, Use of Force,
                     pp. 139-143.
         8.3.        SCPD Policy & Procedures [Manual] 2014, § 23.0, Emergency Response &
                     Vehicular Pursuit, pp. 144-148.

     DOCUMENT LIST    STEVEN D. ASHLEY   TOC     PAGE 56             CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 87 of 117 PageID #: 1306



    9.    Fox Labs International, Inc., Five point Three Defense Spray product information.
    10. Deposition transcript of David Harvey, dated 04/26/2021, with attached exhibits:
          10.1.   Exhibit 1, Defendants' Emergency Motion for Protective Order and/or Stay,
                  Document 43, date filed 03-29-2021.
          10.2.   Exhibit 2, 2015 Charleston Gazette article [Body cameras for police officers
                  on rise in W.Va., 01/22/2015].
          10.3.   Exhibit 3, South Charleston Police Department, Case Number 2020-
                  00005682, Case Report, dated 05/02/2020.
          10.4.   Exhibit 4, Audio file labeled 20200502 - Pursuit - Trace Fork Rd. & Ruth
                  Rd, Davis Creek - CFS 65 -SCPD Radio Traffic. wav [length 00:31: 15],
                  dated 05/02/2020.
          10.5.   Exhibit 5, Video file labeled GOPR0963 Pursuit Route Part 1.mp4 [length
                  00: 17:35, frame rate 29.97 fps], undated.
          10.6.   Exhibit 6, Video file labeled GP010963 Pursuit Route Part 2.mp4 [length
                  00:14:59, frame rate 29.97 fps], undated.
          10.7.   Exhibit 7, South Charleston Police Department, Use of Force Report by
                  Officer Harvey, Incident Number 2020-5682, dated 05/02/2020.
          10.8.   Exhibit 8, Bystander Video [Video File labeled 2020-05682 video provided
                  by Peterson (Youtube Video).mp4 [length 00:02: 14], undated].
          10.9.   Exhibit 9, State of West Virginia Uniform Traffic Crash Report, Crash Data,
                  Record Number WVSP20-1506, dated 05/02/2020.
          10.10. Exhibit 10, Photograph [South Charleston Police Department, Case File,
                 date stamped RECEIVED OCT 26 2020, p. 78].
          10.11. Exhibit 11, Photograph [South Charleston Police Department, Case File,
                 date stamped RECEIVED OCT 26 2020, p. 79].
          10.12. Exhibit 12, Photograph [South Charleston Police Department, Case File,
                 date stamped RECEIVED OCT 26 2020, p. 64].
          10.13. Exhibit 13, Photograph [South Charleston Police Department, Case File,
                 date stamped RECEIVED OCT 26 2020, p. 66].
          10.14. Exhibit 14, Photograph [South Charleston Police Department, Case File,
                 date stamped RECEIVED OCT 26 2020, p. 67].
          10.15. Exhibit 15, Emergency Response & Vehicular Pursuit Policy, § 23.0,
                 undated.
    11.   Deposition transcript of Eric Peterson, dated 05/04/2021, with attached exhibits:
          11.1.   Exhibit 1, Defendants' Emergency Motion for Protective Order and/or Stay,
                  Document 43, date filed 03-29-2021.
          11.2.   Exhibit 2, Criminal Complaint, Magistrate Court of Kanawha County, case
                  number 20-M20F-00628, dated 05/07/2020.



     DOCUMENT LIST -STEVEN D. ASHLEY   TOC     PAGE 57             CASE NO.   2:20-CV-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 88 of 117 PageID #: 1307



          11.3.    Exhibit 3, Charleston Gazette article [Body cameras for police officers on
                   rise in W. Va., 01/22/2015].
          11.4.    Exhibit 4, Video file labeled GOPR0963 Pursuit Route Part 1.mp4 [length
                   00: 17:35, frame rate 29.97 fps], undated.
          11.5.    Exhibit 5, Video file labeled GP010963 Pursuit Route Part 2.mp4 [length
                   00:14:59, frame rate 29.97 fps], undated.
          11.6.    Exhibit 6, Audio file labeled 20200502 - Pursuit - Trace Fork Rd. & Ruth
                   Rd, Davis Creek - CFS 65-SCPD Radio Traffic. wav [length 00:31: 15],
                   dated 05/02/2020.
          11.7.    Exhibit 7, Bystander Video [Video File labeled 2020-05682 video provided
                   by Peterson (Youtube Video).mp4 [length 00:02: 14], undated].
          11.8.    Exhibit 8, South Charleston Police Department, Case Number 2020-
                   00005682, Case Report, dated 05/02/2020.
          11.9.    Exhibit 9, [19] color photocopies of photographs [South Charleston Police
                   Department, Case File, date stamped RECEIVED OCT 26 2020, pp. 62-79
                   (different order), with one duplicate, enlarged, photo].
          11.10. Exhibit 10, Monochrome photocopy of license plate photograph [South
                 Charleston Police Department, Case File, date stamped RECEIVED OCT 26
                 2020,p.26].
          11.11. Exhibit 11, Emergency Response and Vehicular Pursuit Policy,§ 23.0,
                 undated.
          11.12. Exhibit 12, Electronic picture [ color photo of parked motorcycle, undated].
          11.13. Exhibit 13, Ambulance Report [Boone County Ambulance Authority,
                 Patient Care Record of William Means, incident number 200502-1008-
                 BCAA, dated 05/02/2020].
    12. Deposition transcript of Mary Chandler, dated 04/26/2021, with attached exhibits:
          12.1.    Exhibit 1, Bystander video [Video File labeled 2020-05682 video provided
                   by Peterson (Youtube Video).mp4 [length 00:02:14], undated].
          12.2.    Exhibit 2, Hand drawing [hand-drawn diagram, dated 04/26/2021].
    13. Deposition transcript of Melissa Nunley, dated 04/26/2021, with attached exhibits:
          13.1.    Exhibit 1, Bystander video [Video File labeled 2020-05682 video provided
                   by Peterson (Youtube Video).mp4 [length 00:02: 14], undated].
          13.2.    Exhibit 2, Hand drawing [hand-drawn diagram, dated 04/26/2021].
    14. Deposition transcript of William Means, dated 03/29/2021.
    15. Deposition continuation transcript (volume II) of William Means, dated 04/20/2021,
        with attached exhibits:
          15 .1.   Exhibit 1, photocopied color photograph [South Charleston Police
                   Department, Case File, date stamped RECEIVED OCT 26 2020, enlarged
                   from p. 73].

     DOCUMENT LIST -STEVEN D. ASHLEY   TOC      PAGE 58             CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 89 of 117 PageID #: 1308



          15.2.   Exhibit 2, photocopied color photograph [South Charleston Police
                  Department, Case File, date stamped RECEIVED OCT 26 2020, enlarged
                  from p. 72].
    16. Deposition transcript of Sergeant [Trooper] J. W. Robinson, dated 06/03/2021, with
        attached exhibits:
          16.1.   Exhibit 1, State of West Virginia Uniform Traffic Crash Report, Crash Data,
                  Record Number WVSP20-1506, labeled Exhibit 1, dated 05/02/2020.
          16.2.   Exhibit 2, placeholder for Thumb Drive [drive not provided], labeled Exhibit
                  2, dated 06/03/2021.
          16.3.   Exhibit 3, color photocopy of color photograph of railroad rail, showing
                  apparent damage, undated.
          16.4.   Exhibit 4, color photocopy of color photograph of railroad ties and rail,
                  showing apparent damage, undated.
    1 7. 2015 Dodge Charger Pursuit Specifications, undated. Accessed and retrieved by
         Steve Ashley during 06/2021.
    18. Charleston Police Department, Case Number 21031105, Overdose Report of
        William Means, dated 03/11/2021.
    19. Proffered Report of plaintiffs putative expert, Roy G. Taylor, dated 05/13/2021,
        with appendices:
          19.1.   Curriculum Vitae [believed to be Appendix A], undated.
          19.2.   Litigation Experience, Appendix B, undated.
          19.3.   Materials Reviewed, Appendix C, undated.
          19.4.   Facts Assumed to be True/Disputed Facts, Appendix D, undated.
    20. Deposition transcript of plaintiffs putative expert, Roy Taylor [rough draft utilized,
        due to exigency], dated 06/23/2021.
    21. Venue, Location, Time Frame, Weather, Geography, and Lighting.
         21.1.    Various Google Maps and Satellite view captures, accessed by Steve Ashley
                  during 06/2021.
         21.2.    TimeandDate.com Monthly Calendar for May 2, 2020, accessed by Steve
                  Ashley during 06/2021.
         21.3.    "Weather History for Yeager Airport Weather Station KCRW." Weather
                  Underground, 2 May 2020, https://www.wunderground.com/history/daily/
                  KCRW/date/2020-5-2. Accessed and retrieved by Steve Ashley during
                  06/2021.
         21.4.    "Weather History for Yeager Airport Weather Station KCRW." Weather
                  Underground, 1 May 2020, https://www.wunderground.com/history/daily/
                  KCRW/date/2020-5-1. Accessed and retrieved by Steve Ashley during
                  06/2021.



     DOCUMENT LIST - STEVEN D. ASHLEY           PAGE 59             CASE NO. 2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 90 of 117 PageID #: 1309



         21.5.    "Weather History for Yeager Airport Weather Station KCRW." Weather
                  Underground, 30 April 2020, https://www.wunderground.com/history/daily/
                  KCRW/date/2020-4-30. Accessed and retrieved by Steve Ashley during
                  06/2021.
         21.6.    "Weather History for Yeager Airport Weather Station KCRW." Weather
                  Underground, 29 April 2020, https://www.wunderground.com/history/daily/
                  KCRW/date/2020-4-29. Accessed and retrieved by Steve Ashley during
                  06/2021.
         21.7.    Elevation for 38.201667, -81.725346, https://www.freemaptools.com/
                  elevation-finder.htm. Accessed by Steve Ashley during 06/2021.
         21.8.    "Sunrise and sunset times in Charleston WV for May 2020".
                  https://www.timeanddate.com/sun/usa/ charleston-wv?month=5&year=2020.
                  Accessed and retrieved by Steve Ashley during 06/2021.
         21.9.    "Moon Phases for 2020, https://www.timeanddate.com/moon/phases/usa/
                  charleston-wv?year=2020, Accessed and retrieved by Steve Ashley during
                  06/2021.
         21.10. "Moonrise/Moonset for Charleston West Virginia, for 2020,"
                https://www.timeanddate.com/moon/usa/charleston-wv?month=5&
                year=2020. Accessed and retrieved by Steve Ashley during 06/2021.
    22. West Virginia Statutes.
         22.1.    WV Code § 17 A-9-3 Improper use of evidence of registration.
         22.2.    WV Code § 17B-4-3 Driving while license suspended/revoked.
         22.3.    WV Code§ 17D-2A-3 Insurance- No Insurance for Vehicle.
         22.4.    WV Code§ 60A-4-401(c) (Narcotic) Possess controlled substance unless
                  from valid prescription.
         22.5.    WV Code§ 61-5-17(e) Flee (attempt) from officer.
         22.6.    WV Code§ 17C-2-5 Authorized Emergency Vehicle.
    23. Additional court documents:
         23.1.    Memorandum Opinion and Order, Civil Action Number 2:20-cv-00561,
                  Document 16, date filed 11/13/2020.




     DOCUMENT LIST -STEVEN D. ASHLEY   TOC    PAGE 60            CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 91 of 117 PageID #: 1310




    REFERENCES

    Artwohl, A. (2002, October). Perceptual and Memory Distortion During Officer-Involved
    Shootings. FBI Law Enforcement Bulletin, 71(10):18-24.
    Artwohl, A., & Christensen, L. W. (1997). Deadly Force Encounters: What Cops Need to
    Know to Mentally and Physically Prepare for and Survive a Gunfight. Boulder CO:
    Paladin Press.
    Black's Law Dictionary,      6" ed.   1990.
    Chabris, C., & Simons, D. (2010). the invisible gorilla: And Other Ways Our Intuitions
    Deceive Us. New York: Crown.
    Fed. R. Evid. 702.
    Felter, B. A. (1988). Police Defensive Handgun Use and Encounter Tactics. New Jersey:
    Prentice-Hall.
    Green, M., et al. (2008). Forensic Vision with Application to Highway Safety (3rd ed.).
    Tucson: Lawyers & Judges Publishing.
    Head, G. L. (1987). Essentials of the Risk Management Process, Vol. 1 & 2. Malvern PA:
    Insurance Institute.
    Heider, K. G. (1988). The Rashomon Effect: When Ethnographers Disagree. American
    Anthropologist, New Series, 90(1):73-81.
    Ho, J. D., Dawes, D. M., Lundin, E. J., & Miner, J. R. (2009). 127: Comparison of
    Acidosis Markers Associated with Law Enforcement Applications of Force. Annals of
    Emergency Medicine, 54(3):S40.
    Ho, J., Dawes, D., Nelson, R., Lundin, E., Ryan, F., Overton, K., Zeiders, A., & Miner, J.
    (2010). Acidosis and Catecholamine Evaluation Following Simulated Law Enforcement
    "Use of Force" Encounters. Academic Emergency Medicine, 17(7):E60-E68.
    Jennett, S. (Ed.). (2008). Churchill Livingstone's Dictionary of Sport and Exercise
    Science and Medicine. New York: Elsevier Limited.
    Joyner, C. (2011). Advanced Concepts in Defensive Tactics: A Survival Guide for Law
    Enforcement. Boca Raton FL: CRC Press.
    Klinger, D. (2004). Into the Kill Zone: A Cop's Eye View ofDeadly Force. San
    Francisco: Josey-Bass.
    Lewinski, B. (2000, November/December). Why is the Suspect Shot in the Back? The
    Police Marksman, 27(6):20-8.
    Lewinski, W. J., Hudson, B., & Dysterheft, J. L. (2014). Police officer reaction time to
    start and stop shooting: The influence of decision-making and pattern recognition. Law
    Enforcement Executive Forum, 14(2):1-16.
    Lewinski, W. J., & Dysterheft, J., Bushey, J., & Dicks, N. (2015). Ambushes Leading
    Cause of Officer Fatalities - When Every Second Counts: Analysis of Officer Movement
    from Trained Ready Tactical Positions. Law Enforcement Executive Forum. 15(1):1-15.



     DOCUMENT LIST   STEVEN D. ASHLEY             PAGE 61         CASE No. 2 :20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 92 of 117 PageID #: 1311



    Lewinski, W. J., Dysterheft, J. L., Seefeldt, D. A., & Pettitt, R. W. (2013). The influence
    of officer positioning on movement during a threatening traffic stop scenario. Law
    Enforcement Executive Forum, 13(1):98-109.
    Lewinski, W. J., & Redmann, C. (2009). New Developments in Understanding the
    Behavioral Science Factors in the "Stop Shooting" Response. Law Enforcement
    Executive Forum. 9(4):35-54.
    Lewinski, W. J., Seefeldt, D., Redman, C., Gonin, M., Sargent, S., Dysterheft, J., &
    Thiem, P. (2016). The Speed of a Prone Subject. Law Enforcement Executive Forum.
    16(1):70-83.
    Lundin, E. J., Dawes, D. M., Ho, J. D., Ryan, F.J., & Miner, J. R. (2009). 315:
    Catecholamines in Simulated Arrest Scenarios. Annals ofEmergency Medicine,
    54(3):S98-S99.
    Mesloh, C., Wolf, R., Henych, M., & Thompson, F. (2008). Less Lethal Weapons for
    Law Enforcement: A Performance-Based Analysis. Law Enforcement Executive Forum.
    8(1):133-149.
    Model Policy- Vehicular Pursuit. International Association of Chiefs of Police (IACP).
    December 2015.
    National Consensus Policy on Use ofForce. As provided by the International
    Association of Chiefs of Police (IACP). July 2020.
    National Weather Service. Definitions of Twilight. https://www.weather.gov/fsd/twilight.
    Accessed by Steve Ashley during 04/2020.
    Nugent, Pam M.S. "Tachypsychia". PsychologyDictionary.org. April 13, 2013,
    https://psychologydictionary.org/tachypsychia/. Accessed by Steve Ashley on
    May 28, 2018.
    Remsberg, C., Adams, R. J., & McTernan, T. M. (1980). Street Survival: Tactics for
    Armed Encounters. Evanston IL: Calibre Press.
    Ross, D. L., & Siddle, B. K. (2003). An Analysis of the Effects of Survival Stress in
    Police Use-of-Force Encounters. Law Enforcement Executive Forum, 3(2):9-26.
    Siddle, B. K. (2005). PPCT Defensive Tactics Student Manual -- Michigan edition.
    Belleville IL: PPCT Management Systems.
    Siddle, B. K. (2004). PPCT Defensive Tactics Instructor Manual- United States edition.
    Belleville IL: PPCT Management Systems.
    Spitz, S. (Ed.). (2007). American Heritage Medical Dictionary (2" ed.). Boston:
    Houghton Mifflin Company.
    (2011). Stress and Decision Making. Federal Law Enforcement Training Center.
    U.S. Const. amend. IV.
    VandenBos, G. (Ed.). (2015). APA Dictionary of Psychology (2" ed.). Washington DC:
    American Psychological Association.
    Wise, J. (2009). Extreme Fear: The Science of Your Mind in Danger. New York:
    Palgrave.

     DOCUMENT LIST - STEVEN D. ASHLEY          PAGE 62             CASE NO. 2:20-CV-00561 -- 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 93 of 117 PageID #: 1312




    TABLE OF CASES

    Bell v. Wolfish, 441 U.S. 520 (1979).
    Brooks v. City of Seattle, 599 F.3d 1018 (9 Cir. 2010).
    Brower v. County ofInyo, 489 U.S. 593, 597 (1989).
    Bryan v. MacPherson, 630 F.3d 805 (9 Cir. 2010).
    Byther ex rel. Byther v. City ofMobile, 398 F. Supp. 2d 1222, 1237 (S.D. Ala. 2005).
    Carr v. Tatangelo, 338 F.3d 1259 (11 Cir. 2003).
    Chew v. Gates, 27 F.3d 1432 (9 Cir. 1994), cert. denied, (U.S. Feb. 21,1995)
    (No. 94-980).
    Crenshaw v. Lister, 556 F.3d 1283 (11 Cir. 2009).
    Daubert, et al., v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
    Dickerson v. McClellan, 101 F3d 1151, 1160 (6 Cir. 1996).
    Forrester v. City of San Diego, 25 F.3d 804 (9 Cir. 1994).
    Garczynski v. Bradshaw, 573 F.3d. 1158 (11 Cir. 2009).
    Graham v. Connor, 490 U.S. 386 (1989).
    Harris v. Serpas, 745 F.3d 767, 773 (5 Cir. 2014).
    Illinois v. Rodriguez, 497 U.S. 177 (1990).
    Jean-Baptiste v. Gutierrez, 627 F.3d 816(11 Cir. 2010).
    Johnson v. Glick, 481 F. 2d 1028 (2 Cir. 1973).
    Kumho Tire Co., LTD., et al., v. Carmichael, et al., 526 U.S. 137 (1999).
    Long v. Slaton, 508 F.3d 576, 581 (11 Cir. 2007).
    McLenagan v. Karnes, 27 F.3d 1002 (4 Cir. 1994).
    Penley v. Eslinger, 605 F.3d 843 (11 Cir. 2010).
    Rockwell v. Brown, 664 F.3d 985 (5 Cir. 2011).
    Scott v. Harris, 550 U.S. 372 (2007).
    Tennessee v. Garner, 471 U.S. 1 (1985).
    Whren v. United States, 517 U.S. 806,815 (1996).




     DOCUMENT LIST -STEVEN D. ASHLEY   TOC     PAGE 63            CASE NO. 2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 94 of 117 PageID #: 1313




    EXHIBIT II -CURRICULUM VITAE


                                       STEVEN D. ASHLEY
                                                     15 Custer Court
                                                  Monroe, Michigan 48161

     Voice: 517.548.2275            Cell: 248.467.1541         Facsimile: 734.749.1321
          E-Mail: Steve@PoliceRisk.com              Web Site: www.PoliceRisk.com
                         NOTE: IN THE PDF VERSION, CLICK TO INDEX IN THE FOOTER OF EACH PAGE TO RETURN TO THIS INDEX.
                                            CLICK TOC TO RETURN TO THE MAIN TABLE OF CONTENTS.

                                                 Last Reviewed/Updated June 30, 2021

                                                              CV INDEX
    Special Qualifications                                                                                                           64
    Formal Education                                                                                                                 66
    Current Employment                                                                                                               66
    Employment History                                                                                                               67
    Expert Case Consultation                                                                                                         69
    Membership Associations & Volunteer Activities                                                                                   69
    Instructor/ Armorer Certifications Completed/Earned                                                                              71
    Certificate Instructor Program Completed/Earned                                                                                  73
    Career Certifications Completed/Earned                                                                                           73
    Awards and Recognition                                                                                                           74
    Publications                                                                                                                     74
    Guest Lecturer                                                                                                                   79
    Training Videos & Multimedia Productions                                                                                         84
    Book Chapter                                                                                                                     84


    SPECIAL QUALIFICATIONS

           •    15 Years as a full-time, sworn, law enforcement officer and manager.266
           •   12 Years as a full-time risk management professional, specializing in law
               enforcement, criminal justice, security, and corrections risk management.
           •   Over 45 years as a criminal justice trainer in the areas of high-risk activity,
               police driving, use of force, training, and training management.
           •   Completed over 6,000 hours oflaw enforcement, emergency management, risk
               management, and public safety related training.
           •   Personally delivered over 150,000 man hours of training to over 16,500 law
               enforcement and corrections officers and managers, more than 30,000 man-hours
               of which was instructor- or Master-level training.
           •   Earned and received certification as a Master Use of Force Instructor, Advanced
               Force Science Specialist, Master Force and Control Instructor, Certified Force

    266   Many of the following time frames overlap in various ways.

     CURRICULUM VITAE -STEVEN D. ASHLEY              TOC         PAGE 64          TO INDEX        CASE NO.   2:20-€v-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 95 of 117 PageID #: 1314



               Science Analyst, Master Excited Delirium/Agitated Chaotic Event Instructor, and
               TASER Senior Master Instructor.
           •   Instructor Graduate of the Law o[Sel[De[ense Instructor Program, Law of Self
               Defense Institute.
           •   10 years as Police Academy Use of Force/Driver Training Coordinator.
           •   Earned and received state approval as lead police academy Firearms Instructor.
           •   Earned and received state approval as lead police academy Driving Instructor.
           •   Designed and developed many training programs, presentations, and curricula.
           •   15 years management experience spanning both the public and private sectors.
           •   Personally conducted on-site risk management reviews of more than 400 law
               enforcement agencies and jails in more than seven states, examining all aspects of
               law enforcement and corrections management, practices, and operations.
           •   Personal critical reviews of more than 500 law enforcement and corrections
               Policy and Procedure Manuals, from agencies across the United States.
           •   Advisory Board Member(§ 1701), curriculum developer, and quality assurance
               specialist, for the OSS Academy, a Texas state-licensed education provider,
               approved by the Texas Commission on Law Enforcement267 to provide required
               in-service training as well as other courses.
           •   Subject Matter Expert for the Michigan Law Enforcement Officers Training
               Council,268 in the development of the Michigan Emergency Vehicle Operations
               Instructor Manual.
           •   Subject Matter Expert and Content Review Specialist for the Michigan Law
               Enforcement Officers Training Council, in the development of the Michigan Law
               Enforcement Driver Training Reference Guide.
           •   Subject Matter Expert for the Mississippi Department of Public Safety, Standards
               and Training Division, in the development of the Mississippi Detention
               Officer Course.
           •   Subject Matter Expert for the Mississippi Department of Public Safety, Public
               Safety Planning Division, in the development of the Mississippi Model Law
               Enforcement Policies & Procedures program.
           •   Subject Matter Expert for the Mississippi Department of Public Safety, Public
               Safety Planning Division, in the development of the Mississippi Model Jail
               Policies & Procedures program.
           •   Subject Matter Expert for the Michigan Law Enforcement Officers Training
               Council, in the development of the Michigan Law Enforcement Officer-Subject
               Control Continuum.


    267   TCOLE, i.e., the Texas Commission on Law Enforcement, was formerly known by the acronym
          TCLEOSE, ie., the Texas Commission on Law Enforcement Officer Standards and Education.
    268   Originally known by the initialism MLEOTC; MLEOTC was rebranded as the Michigan Commission
          on Law Enforcement Standards (MCOLES) in 1996.

     CURRICULUM VITAE -STEVEN D. ASHLEY    TOC     PAGE 65    TO INDEX   CASE NO. 2:20-€v-00561 --06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 96 of 117 PageID #: 1315



        •     Subject Matter Expert for the Illuminating Engineering Society of North America,
              Security Lighting Committee and Security Lighting Committee on
              Lighting and Crime.
        •     Published author and frequent guest lecturer on the subjects of management of
              high-risk police and corrections activity, including, inter alia, use of force and
              deadly force, pursuit driving and vehicle operations, law enforcement and
              corrections procedures and practices, training, training management, risk
              management, and other public safety related topics.
        •     Author, columnist, and contributor, to criminal justice publications, including,
              inter alia, Law Officer, PoliceMag.com, Law and Order, Police and Security
              News, The ASLET Trainer, Law Enforcement Technology, Police Magazine,
              Answering the Call, The ILEETA Review, The ILEETA Chronicle, and
              Officer.com.

    FORMAL EDUCATION

     Associate in Risk Management / Public Entities, Insurance Institute of America                      2000
     Master of Liberal Studies in Technology [CJ], Eastern Michigan University                           2000
     Associate in Risk Management, Insurance Institute of America                                        1991
     Master of Science in Criminal Justice [Management], Michigan State University                       1988
     School of Police Staff and Command, Northwestern University                                         1987
     Bachelor of Arts in Communications, Michigan State University                                       1982
     Police Officer Certification, Southeast Regional Criminal Justice Training Center                   1976


    CURRENT EMPLOYMENT

    1993 to Present - CIRMAT, Inc., Monroe, Michigan
            Owner. Specializing in law enforcement and corrections risk management and
            consulting services, and training of criminal justice operators, trainers, and
            managers. Case consultation services specializing in police and corrections high-risk
            activity, with primary emphasis in management of force/control, motor vehicle
            operations, and arrest procedures.
    2005 to Present - 0SS - Law Enforcement Advisors®, Spring, Texas
        Law Enforcement Advisor®. Contracted law enforcement advisor and risk manager,
        providing services, assessments, and consultation, to other law enforcement and
        corrections professionals, adjusters, and legal professionals.
            OSS Academy"- TCOLE Advisory Board Member of the 0SS Academy, which is a
            Texas state-licensed education provider. In addition to serving on the Board, I am an
            instructor, curriculum developer, and Quality Assurance Specialist. Curriculum
            includes both instructor-led training and E-learning for law enforcement, corrections,
            security, telecommunications, and public-sector risk managers.



     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC    PAGE   66   TO   INDEX   CASE NO.   220-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 97 of 117 PageID #: 1316



    EMPLOYMENT HISTORY

    2013 to 2021- Concordia University, Ann Arbor, Michigan
        Adjunct Professor. Justice & Public Policy, Haab School of Business. Teach various
        law enforcement, corrections, juvenile justice, criminal justice, risk management,
        and public policy subjects to undergraduate and graduate students at a traditional,
        brick-and-mortar university. Actively assist with program and curriculum
        development. Courses taught included, inter alia, Administration of Justice,
        Corrections Theory and Practice, Ethics in Criminal Justice, Foundations of Justice,
        Juvenile Justice Theory, Law Enforcement Policy and Practices, Management of
        Law Enforcement Agencies, Public Safety Risk Management, and Report
        Writing & Documentation.
    2004 to 2008-Northrop-Grumman Corporation, Galloway, New Jersey
        Instructional Technologist. Deliver training on security procedures to transportation
        security personnel at airports across the United States. Train and certify Screeners in
        the use of equipment and techniques for screening checked baggage. Certified to
        train on equipment currently in use by Transportation Security Administration
        Baggage Screeners.
    2001 to 2009 - Police Policy Studies Council, Spofford, New Hampshire
        Staff member and Researcher/Trainer. Served as a police use of force, motor vehicle
        operations, and arrest techniques, trainer and consultant. Developed and delivered
        training programs to police, corrections, and other municipal executives and trainers.
        Consulted in police use of force cases, police driving, arrest tactics, and general law
        enforcement procedures.
    1986 to 2008- Washtenaw Community College, Ann Arbor, Michigan
        Force management, firearms, use-of-force, and police driving instructor. Appointed
        as Police Academy Use of Force/Driver Training Coordinator from 1996 to 2005.
        Chief Firearms Instructor and Chief Driving Instructor. Responsible for
        conceptualizing, planning, developing, and delivering, many training programs at the
        academy, in-service, and advanced in-service levels, for police, corrections, security,
        and Natural Resources officers, including instructor training and certification in
        various use of force disciplines, as well as police driving.
    2002 to 2003 -AIS, Inc., Renton, Washington
        Master Instructor. Last assignment was as a subcontractor with Boeing Corporation,
        conducting baggage screener training throughout the United States. One of only 35
        (out of 1,600) training staff that were transitioned to Boeing from AIS, for the
        purpose of fulfilling the federal "bridge" contract for baggage screener training.
        Initially employed under a U.S. Government contract for the Transportation Security
        Administration. Certified as one of only 30 BST Master Instructors, with
        responsibility for training and supervising baggage screeners and baggage screener
        trainers throughout the United States. Certified to train on screening machines in use
        by federal transportation security baggage screeners.



     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 67   TO   INDEX   CASE N0. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 98 of 117 PageID #: 1317



    2000 to 2003 -- Legal Defense Manual, East Lansing, Michigan
        Co-Owner and Executive Editor. Responsible for writing articles, as well as editing
        and publishing a periodical that focused on legal and managerial issues in law
        enforcement and corrections.
    1999 to 2001 -- American Risk Pooling Consultants, Inc., Southfield, Michigan
        Manager ofLoss Control Development and Director ofLaw Enforcement Risk
        Control. Direct responsibility for management of two company subsidiaries located
        in Iowa and Ohio, providing direction and supervision to loss control employees.
        Conducted specialized field loss control assessments of law enforcement agencies,
        jails, and other municipal practices and facilities. Created, developed, and
        coordinated, a law enforcement advisory committee of criminal justice executives,
        attorneys, trainers, and risk management specialists, for the purpose of developing
        recommended procedural guidelines i.e., policies - for law enforcement and
        corrections entities associated with municipal insurance pools and programs.
    1992 to 2002 - Smith & Wesson Academy, Springfield, Massachusetts
        Adjunct Faculty. Develop and present training programs geared toward use of force
        management skills. Develop curricula and present training in advanced use of force
        and firearms skills for police, security, and corrections trainers, as well as training
        managers.
    1991 to 1998 - Meadowbrook Insurance Group, Southfield, Michigan
        Public Entity Loss Control Manager. Direct management responsibility for loss
        control staff members, and coordination of Public Entity oriented loss control
        programs for insurance coverage pools and individual public entity and private
        clients in six states. Planned and structured delivery of services to approximately 50
        client corporations, developed and assisted with the presentation of new marketing
        approaches, assured coordinated communications between internal company units,
        and with external customers and fellow contractors. Conducted specialized field loss
        control assessments of municipalities, law enforcement agencies, and jails. Other
        responsibilities included development of service plans and budgeting for multiple
        programs, coordination of personnel and resources to fulfill diverse client needs, and
        allocation/utilization of resources.
        Formerly, Director ofLaw Enforcement Risk Control. Created a law
        enforcement/corrections risk control program from scratch. Responsibilities included
        day-to-day, hands-on management, development of service plans, coordination,
        budget management, and frequent interaction with both internal company units and
        clients. Primary responsibility for the design and implementation of a risk control
        program for approximately 900 law enforcement and corrections agencies in five
        states. Conducted many on-site risk assessments of police and public safety agencies,
        jails, and other municipal facilities and practices. Created, developed and
        coordinated law enforcement advisory committees of criminal justice executives,
        attorneys, trainers, and risk management specialists, for the purpose of developing
        recommended procedural guidelines i.e., policies - for law enforcement and
        corrections entities associated with municipal insurance pools and programs.


     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 68   TO INDEX   CASE NO. 2:20-0v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 99 of 117 PageID #: 1318



    1989 to 1991- Governmental Risk Managers, Inc., Plymouth, Michigan
        Risk Control Manager. Direct responsibility for planning, implementation, and
        delivery, of risk control services to two public entity insurance pools that collectively
        represented approximately 1,200 governmental jurisdictions. Responsibilities
        included day-to-day hands-on management, development of service plans,
        budgeting, coordination of service delivery, marketing assistance, assessment of
        results, and resource allocation. Conducted specialized field loss control assessments
        of municipalities, police and public safety agencies, and jails.
        Previously served as a Risk Control Consultant, specializing in law enforcement and
        corrections risk management, general liability, administration, personnel practices,
        training, and program development. Conducted many specialized field loss control
        assessments of municipalities, police and public safety agencies, and jails. Assumed
        responsibility for coordination and on-going development of two law enforcement
        advisory committees of criminal justice executives, attorneys, trainers, and risk
        management specialists, for the purpose of continuing development of recommended
        procedural guidelines -i.e., policies - for law enforcement and corrections entities
        associated with municipal insurance pools and programs.
    1978 to 1989 -- Livingston County Sheriff Department, Howell, Michigan
        Served as a road patrol deputy sheriff on all three shifts, and as afternoon shift
        commander. Final five-year assignment was as Staff Services Administrator, with
        department-wide responsibility for training all law enforcement, corrections, and
        civilian, staff; community service/crime prevention programs for Michigan's fastest
        growing county; training, liaison, and oversight, of the Sheriffs volunteer/reserve
        Mounted Patrol Division; departmental policy research, development, and
        implementation; and departmental county-wide emergency management.
    1974 to 1978 - Various police employment as a Patrol Officer and Sergeant,
        at smaller departments, including Fowlerville, Pinckney, Webberville, and Perry,
        Michigan. My duties included patrol, investigations, training, and supervision of
        other officers and volunteer/reserve officers.

    EXPERT CASE CONSULTATION

    I have provided expert consultation and review in more than 170 cases since 1994,
    approximately 75% of which have been defense cases. During the same years, I have
    testified as an expert -- at deposition, hearing, or trial - 50 times in 43 cases,
    approximately 65% of which have been defense cases.

    MEMBERSHIP ASSOCIATIONS               & VOLUNTEER ACTIVITIES
        •     Alpha Phi Sigma, National Criminal Justice Honor Society
        •     American Civil Liberties Union Former Member
        •     American Jail Association Professional Member
        •     American MENSA



     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 69   TO   INDEX   CASE NO. 2:20-Cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 100 of 117 PageID #: 1319



            •    American Red Cross -- Livingston County Chapter, Board of
                 Directors Former Member
            •    American Society of Law Enforcement Trainers (ASLET) Charter Member
                 (former Region 5 Director; formerly Michigan State Director)
            •    American Society of Safety Engineers269 -Former Professional Member
            •    American Society for Testing and Materials, International (ASTM)- Voting
                 Member
            •    Association of Force Investigators Founding Member
            •    Concerns of Police Survivors (COPS)-Family/Survivor Member
            •    Illuminating Engineering Society of North America- Professional Member
            •    International Association of Chiefs of Police (IACP)-Academic Member
            •    International Association of Correctional Training Personnel
                 (IACTP) Professional Member
            •    International Association of Directors of Law Enforcement Standards and
                 Training (IADLEST)
            •    International Association of Law Enforcement Emergency Vehicle Response
                 Trainers (ALERT)
            •    International Association of Law Enforcement Firearms Instructors (IALEFI)
            •    International Foundation for Protection Officers -- Professional Member
            •    International Law Enforcement Educators and Trainers Association
                 (ILEETA) -- Advisory Board, Managing Editor Emeritus, and Founding
                 Member
            •    Lakewood Research Training Group-Former Member
            •    Law Enforcement & Emergency Services Video Association
                 International (LEVA)
            •    Michigan Academy of Science, Arts & Letters (MAS AL) - Affiliate Member
            •    Michigan Association of Chiefs of Police (MACP) Active Member
            •    Michigan Commission on Law Enforcement Standards-Former Member,
                 Training Advisory Committee (Ad-Hoc)
            •    Michigan News Broadcasters Association-Former Member
            •    Michigan Sheriffs' Association -- Professional Member
            •    Mississippi Department of Public Safety, Public Safety Planning
                 Division - Subject Matter Expert
            •    Mississippi Department of Public Safety, Standards & Training
                 Division - Subject Matter Expert
            •    MSU Alumni Association - Life Member
            •    National Law Enforcement Academy Resource Network (NLEARN) Member
            •    National Rifle Association (NRA)-Benefactor (Life) Member
            •    National Sheriffs' Association (NSA)-Active Member

    269   The American Society of Safety Engineers (ASSE) was rebranded as the American Society of Safety
          Professionals (ASSP) in 2018.

     CURRICULUM VITAE -STEVEN D. ASHLEY      TOC      PAGE 70    TO INDEX    CASE No. 2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 101 of 117 PageID #: 1320



            •    Northwestern University Traffic Institute Alumni Association
            •    OSS Academy-TCOLE Advisory Board Member(§ 1701)
            •    Phi Kappa Phi Academic Honor Society
            •    Police Marksman Association - Life Member
            •    Society for Police and Criminal Psychology - Professional Member
            •    Volunteer Law Enforcement Officer Alliance (VLEOA)-Active Member

    INSTRUCTOR / ARMORER CERTIFICATIONS COMPLETED/EARNED
            •    Advanced Driving Techniques Instructor, General Motors Corporation
            •    Advanced Firearms Instructor, Washtenaw Community College
            •    Advanced Officer Survival Instructor, Washtenaw Community College
            •    Aerosol Chemical Munitions Instructor, AERKO International
            •    Aerosol Chemical Weapon Instructor-Trainer, AERKO International
            •    AXON/Evidence.com Instructor, TASER International"
            •    Baggage Screener Training Master Instructor, Advanced Interactive Systems
            •    Below 100 Officer Safety Instructor, Law Officer Initiative
            •    Certified Baggage Screener Trainer, Transportation Security Administration
            •    Certified Field Training Officer, MLEOTC
            •    Chemical Agents Decontamination Instructor, National Association of
                 Tactical / Medical Response
            •    Chemical Munitions Instructor, Smith and Wesson Academy
            •    Civilian Safety Awareness Program Instructor, SABRE
            •    Defensive Driving Instructor, National Safety Council
            •    Defensive Tactics Instructor, PPCT Management Systems
            •    Driving Instructor, Federal Law Enforcement Training Center
            •    Emergency Vehicle Operations Instructor - EVO (MLEOTC), Lead Academy
                 Instructor Certified
            •    Excited Delirium/Agitated Chaotic Event Master Instructor, Institute for the
                 Prevention of In-Custody Deaths
            •    FATS Instructor Trainer, FATS, Inc.
            •    Firearms Instructor, Federal Law Enforcement Training Center
            •    Firearms Instructor, National Rifle Association
            •    Firearms Instructor/ Range Officer, Lansing Community College
            •    Firearms Instructor (MLEOTC), Academy Instructor Certified
            •    Firearms Instructor (MLEOTC), Lead Academy Instructor Certified
            •    Firearms Program Management, Smith and Wesson Academy
            •    Firearms Retention/Disarming Techniques Instructor, Defensive
                 Tactics Institute


    270   TASER International, Inc., was rebranded as AXON Enterprise, Inc., in 2017.

     CURRICULUM VITAE     STEVEN D. ASHLEY    TOC      PAGE 71     TO INDEX   CASE NO. 2:20-€v-00561 - 06/30/202 1
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 102 of 117 PageID #: 1321



              First Aid Instructor, American Red Cross
              Flashlight Defensive Tactics Instructor, Defensive Tactics Institute
        •     Glock Armorer, Glock, Inc., Macomb Community College
        •     Handcuffing & Restraint Techniques Instructor, Defensive Tactics Institute
        •     Identification, Prevention, Management and Investigation of Sudden and In
              Custody Death Instructor G awards), Institute for the Prevention of
              In Custody Deaths
        •     Impact Weapons Instructor, PPCT Management Systems
        •     Interactive Training Instructor, Smith & Wesson Academy
        •     International Certified Instructor - Charter Member (IICI), International
              Association of Directors of Law Enforcement Standards and Training
        •     Kubotan Techniques Instructor, Defensive Tactics Institute
        •     Law Enforcement Rifle Instructor, Smith & Wesson Academy
        •     Management of Aggressive Behavior (MOAB) for Public Safety Instructor,
              PPCI, Inc.
              Metal-Tee 1400 Instructor, Metal-Tee, Inc.
        •     Michigan Traffic Radar Instructor, Michigan State University
        •     Mossberg Field Armorer, O.F. Mossberg & Sons, Inc .
        •    Nationally Certified Instructor- Charter Member (INCI), International
             Association of Directors of Law Enforcement Standards and Training
              OCAT Aerosol Weapon Instructor-Trainer, National Criminal Justice
              Training Council
        •     Officer Survival Instructor, PPCT Management Systems
        •     Oleoresin Capsicum Law Enforcement and Corrections Instructor,
              MSI-Mace, Inc.
        •     Police Narcan Instructor, Gendarme Consulting Group
        •     Police Drivers' Training Instructor, Saint Publications
              Police Precision Driving Instructor, Macomb Community College
        •     Police Precision Driving Instructor (MLEOTC), Academy Certified
              Police Pursuit Driving Policy Instructor, National Highway Traffic Safety
              Administration
              Radiological Monitoring Instructor, Federal Emergency Management Agency
              Re-Creating Stress Instructor, Mission Critical Concepts, LLC
              Refuse to be a Victim® Instructor, National Rifle Association
              Remington Armorer, Remington Arms Co.
              Remington Shotgun Maintenance Armorer, Remington Arms Co./ Washtenaw
              Community College
              Revolver Armorer, Smith and Wesson Academy
              Sabre OC Aerosol Projector Instructor, Security Equipment Corporation
              Safariland Use of Force Instructor, Safariland Training Group
              Semi-Automatic Pistol Instructor, Smith and Wesson Academy

     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 72   TO INDEX   CASE NO. 2:20-€v-00561 --06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 103 of 117 PageID #: 1322



            •    Service Animal Instructor, Institute for the Prevention of In-Custody Deaths
            •    Sexual Harassment, Assault, Rape Prevention (SHARP) Instructor, PPCT
                 Management Systems
            •    Shotgun Instructor, Smith and Wesson Academy
            •    Sig-Sauer Armorer, SigArms, Inc.
            •    SkidCar" System Instructor, SkidCar, Incorporated
            •    Springfield Armory XD Armorer, Team One Network I Northeast Wisconsin
                 Technical College
            •    Stinger Instructor, Stinger Systems
            •    Stinger S-200 Intermediate Instructor, Stinger Systems
            •    Stop Stick Controlled Tire Deflation Device Instructor, StopTech, Ltd.
            •    Stop Stick Controlled Tire Deflation Device Instructor [Trainer], StopTech, Ltd.
            •    Tactical OC Instructor, Defensive Tactics Institute
            •    TASER Armorer, TASER International
            •    TASER Electronic Control Device Instructor, TASER International
            •    TASER Master Instructor, TASER International
            •    TASER Senior Master Instructor, TASER International
            •    TASER Technician, TASER International
            •    Use of Force By-the-Numbers® Instructor, Institute for the Prevention of
                 In-Custody Deaths
            •    Use of Force Instructor, Michigan Municipal Risk Management Authority
            •    Use of Force Instructor, National Criminal Justice Training Council
            •    Wrap Restraint System Instructor, Safe Restraints, Inc.

    CERTIFICATE INSTRUCTOR PROGRAM COMPLETED/EARNED
            •    Law of Self Defense Instructor Program, Law of Self Defense Institute

    CAREER CERTIFICATIONS COMPLETED/EARNED
            •    Advanced Force Science Specialist, Force Science Institute
            •    Advanced Internal Affairs Investigator, Daigle Law Group
            •    Advanced Police Officer Training Certification + awards), Michigan Law
                 Enforcement Officers Training Council
            •    Associate in Risk Management, Insurance Institute of America271
            •    Associate in Risk Management for Public Entities, Insurance
                 Institute of America
            •    Certified Breathalyzer Operator, Michigan State Police
            •    Certified Force Science Analyst, Force Science Institute
            •    Certified Internal Affairs Investigator, Daigle Law Group


    271   The Insurance Institute of America (IIA) is now rebranded as The Institutes.

     CURRICULUM VITAE      STEVEN D. ASHLEY    TOC      PAGE   73    TO INDEX    CASE No.   2:20-cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 104 of 117 PageID #: 1323



        •     Certified Law Enforcement Instructor, Arkansas Commission on Law
              Enforcement Standards and Training
        •     Certified Litigation Specialist ( awards), Americans for Effective Law
              Enforcement (AELE)
        •     Certified TASER Technician/Armorer, TASER International
        •     Emergency Medical Technician, State of Michigan
        •     Evidence Collection and Analysis, AXON Enterprise
        •     Excited Delirium/Agitated Chaotic Event Master Instructor, Institute for the
              Prevention of In-Custody Deaths
        •     IADLEST International Certified Instructor Charter Member (IICI),
              International Association of Directors of Law Enforcement Standards and
              Training
        •     IADLEST Nationally Certified Instructor- Charter Member (INCI),
              International Association of Directors of Law Enforcement Standards and
              Training
        •     Master Force & Control Instructor, Smith & Wesson Academy
        •     Master Use of Force Instructor, Police Policy Studies Council
        •     OSHA Compliance Assurance Certification
        •     Police Management Development Certification 6 awads), Michigan Law
              Enforcement Officers Training Council (now MCOLES)
         •    Police Officer Certification, Michigan Law Enforcement Officers Training
              Council (now MCOLES)
         •    Police Supervisor Development Certification, Michigan Law Enforcement
              Officers Training Council (now MCOLES)
         •    Qualified Accident & Illness Prevention Service Provider, Commonwealth of
              Pennsylvania, Bureau of Worker's Compensation
         •    TASER Senior Master Instructor, TASER International (now AXON)
         •    Texas Loss Control Representative, Texas Department oflnsurance

    AWARDS AND RECOGNITION
         •    Citation for Bravery, Pinckney Police Department
         •    Life Saving Citation, Livingston County Sheriff Department
         •    Outstanding Academic Achievement - 1998, Eastern Michigan University
         •    Outstanding Academic Achievement -- 1999, Eastern Michigan University
         •    Most Competent Instructor- Corrections Officers Academy, Washtenaw
              Community College

    PUBLICATIONS
    Risk Management for Trainers: A Continuing Series on Applied Risk Reduction,
          The ILEETA Chronicle, Volume 4, Number 1, December, 2009
    No Monev is No Excuse: Cutting Training Budgets Due to Lack of Funding is No
          Excuse, Officer.com Online Magazine, February, 2009

     CURRICULUM VITAE   STEVEN D. ASHLEY   TO€   PAGE 74   TO INDEX   CASE NO.   2:20-€v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 105 of 117 PageID #: 1324



    Weapons. Weapons Evervwhere: The World is Full of Weapons. So Choose Wisely,
            Officer.com Online Magazine, February, 2009
    Watch Your Mouth! Someone Might Make You Eat Your Words, Officer.com Online
           Magazine, January, 2009
    Your Pen is Trying to Kill You, Officer.com Online Magazine, January, 2009
    Avoid PowerPointlessness: From Preparation through Delivery. The ILEETA Chronicle,
           Volume 3, Number 1, December, 2008
    Officer Down! Thankfully We're Hearing that Less, Officer.com Online Magazine,
           December, 2008
    Risk Management for Trainers: A Continuing Series on Applied Risk Reduction,
            The ILEETA Chronicle, Volume 3, Number 1, December, 2008
    Resistance is Futile, Officer.com Online Magazine, December, 2008
    Training: How Much is Enough? Officer.com Online Magazine, November, 2008
    Write Your Report! Officer.com Online Magazine, November, 2008
    Explain it to me Like I'm a Six-Year Old, Officer.com Online Magazine, October, 2008
    Stay Alert for Falsehoods: A Little Knowledge is a Dangerous Thing, Officer.com Online
           Magazine, September, 2008
    TASER C2- Go Prepared in Style, New American Truth, September, 2008
    We've Got a Real Problem in Police Work, Officer.com Online Magazine, August, 2008
    Dutv Gear is Good- Except When It's Not, Officer.com Online Magazine, August, 2008
    When Bad Things Happen to Good Agencies: Risk Management = More than Just
            Training and Policies, Officer.com Online Magazine, July, 2008
    Not Training is Dumb: You Have to Train, or You're Gonna' get Hurt! Officer.com
            Online Magazine, June, 2008
    The Customers are Always Right. Even When They're Wrong, PoliceMag.com Training
            Channel, June, 2008
    Technology is a Double-Edged Sword, Officer.com Online Magazine, June, 2008
    Familiarity Breeds Complacency. Officer.com Online Magazine, May, 2008
    The Technology Crutch, Officer.com Online Magazine, May, 2008
    The Meaning of Training Certification, PoliceMag.com Training Channel, April, 2008
    Don't Stick Your Head in the Sand: It's Called Risk Management for a Reason,
            Officer.com Online Magazine, April, 2008
    Teach with Less Talk, More Action, PoliceMag.com Training Channel, April, 2008
    Combined Skills Training, PoliceMag.com Training Channel, April, 2008
    What a Great Idea! Officer.com Online Magazine, April, 2008
    Work Safer, Get Sued Less! PoliceMag.com Training Channel, March, 2008
    Get Off the Couch- Join ILEETA! Officer.com Online Magazine, March, 2008
    Where Trainers Go to be Trained, PoliceMag.com Training Channel, March, 2008
    Training Videos are Great -- When They Work, Officer.com Online Magazine,
            March, 2008
    What is a Trainer? PoliceMag.com Training Channel, February, 2008

     CURRICULUM VITAE --STEVEN D. ASHLEY   TOC   PAGE 75   TO INDEX   CASE NO.   2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 106 of 117 PageID #: 1325



    Train More? Train Less? Officer.com Online Magazine, February, 2008
    Danny, We Hardly Knew Ye, The ILEETA Review, February, 2008
    Solving Problems with PowerPoint and Video, PoliceMag.com Training Channel,
            February, 2008
    What's Wrong with Using Electronic Control Devices? Officer.com Online Magazine,
            February, 2008
    Projector Blues, PoliceMag.com Training Channel, February, 2008
    Policies are NOT Rules, Officer.com Online Magazine, January, 2008
    Why We Don't Need Firearms Instructors, PoliceMag.com Training Channel,
            January, 2008
    Aerosol Spray Weapon Refresher, Officer.com Online Magazine, January, 2008
    SWAT & EOD Tactical Vehicle, Tactical Weapons, January, 2008
    Choose Wisely, Officer.com Online Magazine, December, 2007
    Online Education CAN be a Good Thing, If You do it Right, The ILEETA Chronicle,
            Volume 2, Number 1, December, 2007
    Michigan State Showdown, POLICE Magazine, December, 2007
    Risk Management for Trainers: A Series on Applied Risk Reduction, The ILEETA
            Chronicle, Volume 2, Number 1, December, 2007
    Justice for Daniel Faulkner: Danny, We Hardly Knew Ye, PoliceMag.com Training
            Channel, December, 2007
    Working with Problem Shooters, PoliceMag.com Training Channel, November, 2007
    Train in the Rain, PoliceMag.com Training Channel, November, 2007
    21 Ways to Stretch Your Training Dollars, POLICE Magazine, November, 2007
    Be a Smart Leamer, PoliceMag.com Training Channel, November, 2007
    Why TASERs Don't Work, Officer.com Online Magazine, October, 2007
    Can We Talk? Interoperability, POLICE Magazine, October, 2007
    Slip and Slide No More, Officer.com Online Magazine, October, 2007
    Unintended Consequences, PoliceMag.com Training Channel, October, 2007
    Retention Holster Showdown, POLICE Magazine, September, 2007
    The Best Defense is a Good Defense, Officer.com Online Magazine, September, 2007
    Put It In Writing, PoliceMag.com Training Channel, September, 2007
    Body Armor Fiber and Fabric, Officer.com Online Magazine, September, 2007
    Training with TASERs, Law Officer, Volume 3, Number 8, August, 2007
    Tips for Trainers: Class Preparation, PoliceMag.com Training Channel, August, 2007
    The ABCs of Precision Driving: Practicing the Basics Can Keep You Safer, Officer.com
             Online Magazine, July, 2007
    Classroom Management, PoliceMag.com Training Channel, July, 2007
    Bat Belt Overload: Gearing Up Can Weigh You Down, Officer.com Online Magazine,
             July, 2007
    Conducting Safe, Effective TASER Training, PoliceMag.com Training Channel,
             July, 2007

     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 76   TO INDEX   CASE NO. 2:20-CV-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 107 of 117 PageID #: 1326



    Pursuit Policy Pitfalls, Officer.com Online Magazine, June, 2007
    Safe Training in a Troubled World, PoliceMag.com Training Channel, June, 2007
    Excessive Use of Force -The Evil Flashlight, Officer.com Online Magazine, June, 2007
    Watch Your Words, PoliceMag.com Training Channel, June, 2007
    Keep Your Officers' Firearms Scores, PoliceMag.com Online Magazine, May, 2007
    Traffic Hazards: Situational Awareness, In and Out of the Car, Officer.com Online
            Magazine, May, 2007
    Things Break, Weapons Fail. Stay Safe! Officer.com Online Magazine, May, 2007
    2007 Model Year Police Vehicle Testing, POLICE Magazine, May, 2007
    Driving Skills are Perishable Skills, Officer.com Online Magazine, April, 2007
    Pursuits are Dangerous ... So What? Officer.com Online Magazine, March, 2007
    Verbal Survival: Terminology Traps, Officer.com Online Magazine, March, 2007
    Managing and Using Critical Information in the Law Enforcement Environment,
            Answering the Call, Volume 1, Issue 1, March, 2007
    Stay Cool in the Heat of the Chase, Officer.com Online Magazine, February, 2007
    What Gets You Sued, Gets You Hurt, Law Officer, Volume 3, Number 2, February, 2007
    Sacred Cows Will Get You Hurt, Officer.com Online Magazine, February, 2007
    Managing a Pursuit and Surviving the Aftermath, Officer.com Online Magazine,
            January, 2007
    Pick Your Ride: Vehicle Testing, Law Enforcement Technology, Volume 34, Number 1,
            January, 2007
    You Can't Always Get What You Want, Officer.com Online Magazine, January, 2007
    Your Most Deadly Weapon: Your Vehicle, Officer.com Online Magazine,
            December, 2006
    Technology is Your Friend, Officer.com Online Magazine, December, 2006
    Websites by Design: Every Trainer Needs a Website, The ILEETA Chronicle, Volume 1,
            Number 1, December, 2006
    A Real Life Saver: Proper Use is the Key, Officer.com Online Magazine,
            November, 2006
    Which Vehicles are Fastest? Officer.com Online Magazine, November, 2006
    On-Line Education: The Good, the Bad. and the Pointless, Law Officer, Volume 2,
            Number 8, October, 2006
    Sound Tactics= Safe Outcomes: Safe Pursuit 101, Officer.com Online Magazine,
            October, 2006
    Safe Driver Training: Keeping it Between the Cones, Officer.com Online Magazine,
            September, 2006
    E-Mail 101: Avoiding SPAM, Officer.com Online Magazine, September, 2006
    Admissibility of Digital Images, Officer.com Online Magazine, August, 2006
    EVO Training: Critical to Officer Safety, Officer.com Online Magazine, August, 2006
    Procurement: Resource Acquisition, Law Officer, Volume 2, Number 5, July, 2006
    Power Management: Use It or Lose It, Officer.com Online Magazine, July, 2006

     CURRICULUM VITAE STEVEN   D. ASHLEY   TOC   PAGE 77   TO INDEX   CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 108 of 117 PageID #: 1327



    Keep Pursuits in Context, Officer.com Online Magazine, July, 2006
    Simulator Shoot-Out, Law and Order Magazine, Volume 54, Number 6, June, 2006
    The Truth About TASERS: Don't Believe Everything You Read, Officer.com Online
            Magazine,June,2006
    Simulation Training Options: Live Fire or Lasers? Officer.com Online Magazine,
            May, 2006
    A New Computer System: Spending Your Tax Refund, Officer.com Online Magazine,
            April, 2006
    Firearms Simulator Shoot-Out, Tactical Response Magazine, Volume 4, Number 8,
            March/April, 2006
    Reducing Pursuit Liability. The Law Enforcement Trainer, Volume 21, Number 1,
            January, 2006
    Digital Patrol, Part Two: Admissibility of Digital Evidence, Law Officer, Volume 2,
            Number 1, January/February, 2006
    When the Vehicle Becomes a Lethal Weapon, The Law Enforcement Trainer,
            Volume 20, Number 3, July/August/September, 2005
    Digital Patrol. Part One: Digital Cameras for Law Enforcement, Law Officer, Volume 1,
            Number 2, September/October, 2005
    Vehicular Assault: Fight or Flight? Police and Security News, Volume 21, Number 5,
             September/October, 2005
    The Effect of Police Officer Confidence on Officer Injuries and Excessive Force
             Complaints, Legal Defense Manual, Volume 2002, Number 4, December, 2002
    Managing Police Pursuit Driving Practices, Police and Security News, Volume 18,
            Number 4, September, 2002
    Law Enforcement Jurisdictional Issues, Legal Defense Manual, Volume 2002, Number 2,
             June, 2002
    Changing Aerosol Weapon and Use of Force Practices, Police and Security News,
             Volume 18, Number 3, May/June, 2002
    On Computers: It's Not Really Magic, Police and Security News, (1996 thru 2006)
             Bi-monthly column on computers and their application to government service.
    Automating Your Agency: Make It Easy on Yourself, Police and Security News,
             Volume 17, Number 5, September/October, 2001
    Risk Management Fundamentals, Legal Defense Manual, Volume 2001, Number 1,
             March, 2001
    Searching the Internet, Tow Times, Volume 15, Number 12, July, 1998
    Finally ... Use of Force Guidelines We Can All Train To, MML Law Enforcement Risk
             Control News, Volume 4, Number 2, June 1998
    Computers: Learn from My Experience, Tow Times, Volume 15, Number 11, June, 1998
    Motor Vehicle Pursuit: Managing Your Department's Risk, MML Law Enforcement
             Risk Control News, Volume 3, Number 4, December, 1997
    Issues with Aerosols, MML Law Enforcement Risk Control News, Volume 1, Number 3,
             September, 1995
    Crossing the Border, Public Risk Magazine; Volume 10, Number 5; May/June, 1996
     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 78   TO INDEX   CASE NO. 2:20-0v-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 109 of 117 PageID #: 1328



    Managing Aerosol Issues, Law & Order Magazine, Volume 44, Number 3, March, 1996
    Managing the Use of Force: The Key to Risk Reduction, Redman Report, June, 1995
    Police Pursuit Risks: Setting the Standard, Public Risk Magazine; Volume 9, Number 3;
            March, 1995
    Pursuit Management: Implementing a Control Continuum, Law and Order Magazine;
            Volume 42, Number 12; December, 1994
    Real Management of the Use of Force, Smith and Wesson Academy Training News;
          Issue Number 23; April, 1993

    GUEST LECTURER
    After Using Force, Now What? Surviving the Onslaught, International Law Enforcement
           Educators and Trainers Association (ILEETA), March, 2019
    Protecting the Protectors Instructor Course, International Law Enforcement Educators
           and Trainers Association (ILEETA), March, 2018
    Protecting the Protectors: The Role ofthe Trainer, International Law Enforcement
           Educators and Trainers Association (ILEETA), March, 2017
    Survive & Succeed: Saving Your Officers and Your Department, International Law
           Enforcement Educators and Trainers Association (ILEETA), April, 2015
    Sta Safe: It's Time to Sweat the Small Stuff, International Law Enforcement Educators
           and Trainers Association (ILEETA), March, 2014
    Post-Traumatic Stress Disorder in Criminal Justice, CMI 2013 Client Education Day,
           November, 2013
    Protect Your People: Because Nobod Else Will, International Law Enforcement
           Educators and Trainers Association (ILEET A), April, 2013
    TASERs and the Law, National Rifle Association-Michigan Consumer Weekend,
           February, 2013
    Keep Your People Safe: On the Street. In the Jail, and In Court, International Law
           Enforcement Educators and Trainers Association (ILEETA), April, 2012
    Managing the Risks of Interjurisdictional Police Pursuits, Richmond Regional
           Multijurisdictional Pursuit Project, Policy Training Symposium, September, 2011
    Using Force: Words and Plans and Goals, Oh My! The 2011 Use of Force Summit,
           The Performance Institute, July, 2011
    Force Continuums. Training Priorities. and Smart Use o[Force, The 2011 Use of Force
           Summit, The Performance Institute, July, 2011
    TASER, TASER, TASER! The 2011 Use of Force Summit, The Performance Institute,
           July, 2011
    Avoiding and Managing Arrest-Related Deaths, The 2011 Use of Force Summit,
           The Performance Institute, July, 2011
    TASER Download & Data Collection Practices, 2011 TASER Master Instructor School,
           TASER International, June, 2011
    Police Use ofForce: TASERs and Other Options, Bancorp South Municipal Insurance
           Risk Control Program, Gulfport, Mississippi, May, 2011


     CURRICULUM VITAE STEVEN D. ASHLEY   TO€   PAGE 79   TO INDEX   CASE NO. 2:20-Cv-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 110 of 117 PageID #: 1329



    Smart Use of Force: In the Jail and On the Street, International Law Enforcement
            Educators and Trainers Association (ILEETA), April, 2011
    Defining Use o(Force (or Law Enforcement Professionals, The 2010 Conference on The
            Use of Force in Law Enforcement, The Performance Institute, June, 2010
    Current Shifts in the use of Use ofForce Continuums, The 2010 Conference on The Use
            of Force in Law Enforcement, The Performance Institute, June, 2010
    Arrest-Related Death and the Use ofForce, The 2010 Conference on The Use of Force in
            Law Enforcement, The Performance Institute, June, 2010
    Considerations for TASERs and Other Non-Lethal Devices, The 2010 Conference on The
            Use of Force in Law Enforcement, The Performance Institute, June, 2010
    Addressing Allegations ofPolice Misconduct, The 2010 Conference on The Use of Force
            in Law Enforcement, The Performance Institute, June, 2010
    Smart Use ofForce, International Law Enforcement Educators and Trainers Association
            (ILEETA), April, 2010
    Defining Use ofForce for Law Enforcement Professionals, The 2010 Conference on The
            Use of Force in Law Enforcement, The Performance Institute, January, 2010
    The Ramifications of In-Custody Death After the Use ofForce, The 2010 Conference on
            The Use of Force in Law Enforcement, The Performance Institute, January, 2010
    The Great Debate: TASERs and Other Non-Lethal Devices Are They Helping or
            Hurting? The 2010 Conference on The Use of Force in Law Enforcement,
            The Performance Institute, January, 2010
    Examining the Current Usage of and Shifts in. the Use o[Force Model, The 2010
            Conference on The Use of Force in Law Enforcement, The Performance Institute,
            January, 2010
    Evidence.com, AXO,N and TASER Download & Data Collection Practices, 2009 TASER
            Master Instructor School, TASER International, July, 2009
    Live Long and Prosper: The Trainer as Risk Manager, International Law Enforcement
            Educators and Trainers Association (ILEETA), April, 2009
    Liability in the Use o(Force, The 2008 National Summit on Use of Force in Law
            Enforcement, The Performance Institute, August, 2008
    TASER 'sand Other "Less Lethal" Options, The 2008 National Summit on Use of Force
            in Law Enforcement, The Performance Institute, August, 2008
    Defining Use ofForce, The 2008 National Summit on Use of Force in Law Enforcement,
            The Performance Institute, August, 2008
    TA SER Download & Data Collection Practices, 2008 TASER Master Instructor School,
            TASER International, June, 2008
    Work Safer Get Sued Less: Managing High Risk Activity, International Law
            Enforcement Educators and Trainers Association (ILEETA), April, 2008
    Managing the Risks ofNon-Deadly Force, Detroit Police Department, Command &
            Legal Lecture Series, City of Detroit Law Department, March, 2008
    Assessing and Managing the Risk o(Less Lethal Options, The 2007 National Summit on
            Use of Force in Law Enforcement, The Performance Institute, November, 2007



     CURRICULUM VITAE - STEVEN D. ASHLEY   TOC   PAGE 80   TO INDEX   CASE NO. 2:20-€v-00561 --06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 111 of 117 PageID #: 1330



     TASER Usage-Risks & Rewards, The 2007 National Summit on Use of Force in Law
          Enforcement, The Performance Institute, November, 2007
    Defining Force (or Ourselves, The 2007 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, November, 2007
     Work Safer- Get Sued Less! 2007 Michigan NAFTO Conference, National Association
           of Field Training Officers, October, 2007
    Risk Management: Avoiding "Self-Inflicted Wounds", 2007 TASER International
          Conference, TASER International, July, 2007
    PowerPoint for the Law Enforcement Trainer, 2007 TASER Master Instructor School,
          TASER International, July, 2007
     TASER Usage Risks & Rewards, The 2007 National Summit on Use of Force in Law
          Enforcement, The Performance Institute, May, 2007
    Defining Force [or Ourselves, The 2007 National Summit on Use of Force in Law
           Enforcement, The Performance Institute, May, 2007
    Enhancing Safety & Reducing Liability: The Trainer is the Kev, International Law
          Enforcement Educators and Trainers Association (ILEETA), April, 2007
    Motor Vehicle Pursuits: High Risk Issues (or Trainers, International Law Enforcement
          Educators and Trainers Association (ILEETA), April, 2006
    Enhancing Safety & Reducing Liability: The Role of the Trainer, American Society of
          Law Enforcement Trainers, 19th Annual International Training Conference,
          January, 2006
    How to Set Up Your Own Website, International Law Enforcement Educators and
          Trainers Association (ILEETA), April, 2005
     Get on the Web!! Set Up Your Own Trainer's Website, International Law Enforcement
            Educators and Trainers Association (ILEETA), April, 2004
    Managing Police Pursuit Risk, Richmond Regional Multijurisdictional Pursuit Project,
          Training Symposium, December, 2003
    Managing the Risks ofPursuit: Reducing Liability and the Potential for Officer Injuries,
          Association of Professional Law Enforcement Emergency Vehicle Response
          Trainers (ALERT, International), Annual Training Conference, September, 2003
    Dealing with High Risk Activity: Keeping Officers Safer While Reducing Liability,
           National Criminal Justice Training Council Annual Conference, April, 2003
    Risk Management and Civil Liability, Kellogg Community College, October, 2002
    Protecting Officers in High Risk Situations: Enhancing Safety and Reducing Liability,
           Wyoming Chiefs and Sheriffs Association, April, 2001
    Protecting Officers in High Risk Situations: The Role of the Trainer in Enhancing Safety
           and Reducing Liability, American Society of Law Enforcement Trainers, 14th
           Annual International Training Conference, January, 2001
    Managing High Risk Emergencv Services Activitv. Iowa League of Cities/ICAP, Annual
          Training Conference, June, 2000
    Managing High Risk Law Enforcement Activity: Use ofForce, Pursuit, and Officer
          Safety, American Society of Law Enforcement Trainers, 13th Annual
          International Training Conference, January, 2000

      CURRICULUM VITAE STEVEN D. ASHLEY   TOC   PAGE 8   TO INDEX   CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 112 of 117 PageID #: 1331



    Managing the Risks of Volunteers, Public Risk Management Association (PRIMA),
            Annual Training Conference, June, 1999
    Force & Control: Risk Management Issues (or Instructors, American Society of Law
            Enforcement Trainers, 12th Annual International Training Conference,
            January, 1999
    Civil Liability for Emergency Telecommunicators, Association of Public Safety
            Communication Officers - Michigan Chapter, Fall Training Conference,
            September, 1998
    Supplemental Police Manpower: Necessary Evil or True Benefit? Public Risk
            Management Association (PRIMA), Annual Training Conference, June, 1998
    Law Enforcement Training: A Svstematic Approach, Public Risk Management
            Association (PRIMA), Annual Training Conference, June, 1998
    Managing Risk in the Municipal Arena, 1998 Michigan Municipal Clerks Institute,
            East Lansing, Michigan, April, 1998
    Getting a Grip: The Management ofHigh Risk Police Activities, Michigan Association of
            Chiefs of Police, Winter Training Conference, February, 1998
    Managing Force: Enhancing Safety & Reducing Risk, American Society of Law
            Enforcement Trainers, 11th Annual International Training Conference,
            January, 1998
    Law Enforcement Use ofForce in the 2I" Century, Illinois Risk Management
            Association, November, 1997
    Use ofForce: Managing Risk & Safety, PPCT Management Systems International
            Training Conference, August, 1997
    Use ofForce Management: Special Issues for Managers, Oklahoma Department of
            Corrections, July, 1997
    Control Challenges in the School Environment, Central Michigan University, Law
            Enforcement & School Liaison Program Institute, June, 1997
    Managing High Risk Law Enforcement Activity, Michigan Association of Chiefs of
            Police, Summer Training Conference, June, 1997
    Law Enforcement Post Incident Damage Control, Public Risk Management Association
            (PRIMA), Annual Training Conference, May, 1997
    Pursuit Management: Implementing a Control Continuum, American Society of Law
            Enforcement Trainers, 10th Annual International Training Conference,
            January, 1997
    Instructor Challenges in Use ofForce Management, American Society of Law
            Enforcement Trainers, 10th Annual International Training Conference,
            January, 1997
    The Risks of Crossing the Border: Managing Inter/jurisdictional Exposures, Public Risk
            Management Association (PRIMA), Annual Training Conference, June, 1996
    Aerosol Weapons: Reducing Your Risks, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1996
    Pursuit Management: Implementing a Control Continuum, American Society of Law
            Enforcement Trainers, 9th Annual International Training Conference,
            January, 1996
     CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 82   TO INDEX   CASE NO. 2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 113 of 117 PageID #: 1332



    Critical Incident Policy Management, Minnesota Sheriffs Association Training
            Conference, December, 1995
    Use of Force Management for Supervisors, Upper Peninsula Law Enforcement
            Development Center, November, 1995
    Vehicle Operations Management, International Association of Chiefs of Police Training
            Conference, October, 1995
    Total Control Management, PPCT Management Systems International Training
            Conference, August, 1995
    Police Administration and Risk Control, Ohio Municipal League Joint Self Insurance
            Pool, Annual Training Conference, June, 1995
    Effective Risk Manager/Law Enforcement Executive Relationships, Public Risk
            Management Association (PRIMA), Annual Training Conference, June, 1995
    Pursuit Management: Implementing a Control Continuum, Michigan Association of
            Chiefs of Police, Mid-Winter Training Conference, February, 1995
    Managing the Use o[Force, American Society of Law Enforcement Trainers, 8th Annual
            International Training Conference, January, 1995
    Fundamentals of Risk Management, Wyoming Chiefs and Sheriffs Annual Conference,
            Wyoming Law Enforcement Academy, April, 1994
    Implementing Defensible Control Continuums, Law Enforcement Officers Regional
            Training Consortium, Flint, Michigan, March, 1994
    Deadlv Force: The Importance ofManagement, Northern Michigan Law Enforcement
            Training Consortium, March, 1994
    Interjurisdictional Liability, Michigan Association of Chiefs of Police, Mid-Winter
            Training Conference, February, 1994
    Risk Control: Managing the Use o(Force, American Society of Law Enforcement
            Trainers, 7th Annual International Training Conference, January, 1994
    Managing Force in a Correctional Setting, Minnesota Counties Insurance Trust,
            November, 1993
    Cross-Jurisdictional Liability Issues, Northern Michigan Association of Chiefs of Police,
            Annual Meeting, October, 1993
    Managing the Use of Force, PPCT Management Systems International Training
            Conference, August, 1993
    Managing Ef(ective Police Training: Doing More with What You Have, Law
            Enforcement Officers Regional Training Consortium, May, 1993
    Managing Effective Police Training, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1993
    Contemporary Use o(Force Issues, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1992
    Reducing Motor Vehicle Related Losses, Michigan Association of Chiefs of Police,
            Mid-Winter Training Conference, February, 1991




     CURRICULUM VITAE   STEVEN D. ASHLEY   TOC   PAGE 83   TO INDEX   CASE NO. 2:20-CV-00561 - 06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 114 of 117 PageID #: 1333



    TRAINING VIDEOS         & MULTIMEDIA PRODUCTIONS
    Police Pursuit Driving, 30-minute video. Performance Dimensions, Inc.,
           Twin Lakes, Wisconsin, 1998.
    Precision Driving Decision System, -part training video. Governmental
           Risk Managers, 1991.

    BOOK CHAPTER
    Plan to Train or Plan to Fail, W.I.N. 2: Insights into Training and Leading Warriors,
           Edited by Brian R. Willis, Warrior Spirit Books, Calgary, Alberta CA, 2009.




            June 30, 2021
                  DATE
                                                                MONROE, MICHIGAN




     CURRICULUM VITAE -STEVEN D. ASHLEY   TOC   PAGE 84   TO INDEX   CASE NO. 2:20-€v-00561   06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 115 of 117 PageID #: 1334




    EXHIBIT III --PRIOR TESTIMONY
                                         Last Reviewed/Updated June 30, 2021



    LAW ENFORCEMENT             & CRIMINAL COURTS
    During 15 years of active-duty law enforcement service, I offered testimony, depositions,
    and affidavits, in State District Courts, State Circuit Courts, State Probate and Juvenile
    Courts, and various other Hearings and Tribunals, in cases too numerous to list.

    EXPERT COURT TESTIMONY (WITHIN THE PAST FOUR YEARS)

    While I have provided expert consultation and review in more than 170 cases, I have
    testified and/or been deposed 50 times in 43 cases since 1994. The following are cases in
    which I have testified at deposition, hearing, or trial, in the past four years.
      2020- Anthony Zerwas and City of Wyoming, Minnesota. Veteran's Preference
            Discharge Grievance. BMS Case Number 20VP1419. I testified as an expert
            witness on behalf of terminated Officer Anthony Zerwas. This was a police
            excessive use of force case.
      2019- D'Marco Craft and Michaele Jackson, Plaintiffs, v. Richard Billingslea,
            Hakeem J. Patterson, YossifMana, Antoine Hill, Glenn Bines, David Mays, II,
            Nairn Brown, Michael Bailey, Randall Craig, Bryan Moore, and the City of
            Detroit, a political subdivision of the State of Michigan, Defendants. United
            States District Court for the Eastern District of Michigan, Southern Division.
            Case Number 2:17-cv-12752-MKM. I was deposed as an expert witness on
            behalf of Defendant Richard Billingslea. This was a police excessive use of
            force/false arrest case.
      2019- Kelvion Walker, Plaintiff, v. Amy Wilburn, Defendant. United States District
            Court for the Northern District of Texas, Dallas Division. Civil Action Number
            3: 13-cv-04896-D. I was deposed and later testified at trial as an expert witness
            on behalf of the Defendant. This was a police shooting/excessive use of force
            case.
      2019- Cassandra Luster, individually, and A/N/F of                         a minor child,
            Damon Luster, Desmond Luster, Jr.; Beverly Diana Luster, individually, and as
            Administrator of the Estate of Desmond Luster, Sr., Plaintiffs, v. The City of
            Dallas, et al., Defendants. United States District Court for the Northern District
            of Texas, Dallas Division. Civil Action Number 3: 16-cv-00396-B. I was
            deposed and later testified at trial as an expert witness on behalf of the
            Defendants. This was a police excessive use of force/deadly force case.
      2018 Syndel Kabchef, Plaintiff, v. Pickens County Sheriff Donnie Craig, Individually
           and in his capacity as Sheriff of Pickens County and Deputy Sheriff Rick Hales,
           individually and in his official capacity as a Pickens County Deputy Sheriff,
           Defendants, Quik Trip Corporation, Defendant by Counterclaim. Superior Court
           of Pickens County, State of Georgia. Civil Action File Number 2017 SUCV 76.
           I was deposed as an expert witness on behalf of the Defendant Quik Trip


     PRIOR TESTIMONY -STEVEN D. ASHLEY   TOC          PAGE 85                  CASE NO. 2:20-€v-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 116 of 117 PageID #: 1335



               Corporation and the Plaintiff, Syndel Kabchef. This was a police emergency
               vehicle operations/collision case.
      2018- Christopher Cantu, as the Administrator of the Estate of Robert Earl Lawrence,
            Plaintiff, v. City of Dothan, Alabama, Greg Benton, Chris Summerlin, and
            Adrianne Woodruff, Defendants. United States District Court for the Middle
            District of Alabama, Southern Division. Case Number 1:16-cv-01003-MHT. I
            was deposed as an expert witness on behalf of the Defendants. This was a police
            excessive use of force/deadly force case.
      2017 -- Collette L. Flanagan, individually, and on behalf of the Estate of Clinton Allen,
              Deceased; and Ronderaline S. Allen, individually, Plaintiffs, v. The City of
              Dallas, Texas; and Clark Staller, Defendants. United States District Court for
              the Northern District of Texas, Dallas Division. Case Number
              3: 13-cv-04231-M. I was deposed and later testified at trial as an expert witness
              on behalf of the defense. This was a police excessive use of force/deadly force
              case.
      2017- A.M., A Minor, by his parents and natural guardians, Audley Muschette and
            Judith Muschette, Plaintiff, v. American School for the Deaf, Town of West
            Hartford, Paul W. Gionfriddo in his individual and official capacities, Chris
            Hammond in his individual and official capacities, Elwin Espinoza in his
            individual and official capacities, Defendants. United States District Court for
            the District of Connecticut. Case Number 3:13-cv-01337-WWE. I was deposed
            as an expert witness on behalf of the Plaintiff. This was a police excessive use
            of force/police practices case.
      2016-- Lameco M. Williams, Plaintiff, v. City of Birmingham, a Municipal
             Corporation; Nathan Elmore, an individual; Jeffrey Sanders, an individual;
             Ashley Knighten, an individual; Jacob McDonald, an individual; Lane Harper,
             an individual; Arthur Wilder, an individual; Christopher Hayes, an individual;
             Curtis Mitchell, an individual; Cedric Stevens, an individual; A.C. Roper, an
             individual, Defendants. United States District Court for the Northern District of
             Alabama, Southern Division. Case Number 2:15-cv-00949-AKK. I was deposed
             as an expert witness on behalf of the defendants. This was a police excessive
             use of force case.




            June 30, 2021
                  DATE
                                                               MONROE, MICHIGAN




     PRIOR TESTIMONY -STEVEN D. ASHLEY   TOC   PAGE 86             CASE NO.   2:20-Cv-00561 -06/30/2021
Case 2:20-cv-00561 Document 89-17 Filed 07/08/21 Page 117 of 117 PageID #: 1336



     EXHIBIT IV --FEE SCHEDULE

                                        Last Reviewed/Updated June 30, 2021

                           ALL AMOUNTS ARE IN ADDITION TO EXPENSES
     Initial Telephone Consultation                                                               No Charge
     Advance Retainer (Non-Refundable, Billed Against on Hourly Basis)                       Waived/Billed
     Review of Records and Analysis                                                                $150/hour
     Preparation of Report, Including Research                                                     $150/hour
     Meetings with Counsel, Site Visits, etc.                                                      $150/hour
     Deposition (minimum of 6 hours per day)                                                       $200/hour
     Trial or Hearing (minimum of 6 hours per day)                                                 $200/hour
     Travel Time, Portal to Portal (maximum of 12 hours per day)                                    $75/hour
     Expedite Fee (requested with 7 to 14-day notice)                                                 $500.00
     Expedite Fee (requested with less than 7 days' notice)                                        $1,000.00
     Cancellation of Deposition/Hearing/Trial- 7 days or less notice                               $1,500.00
     Cancellation of Deposition/Hearing/Trial- 8 to 14-day notice                                  $1,000.00
     Cancellation of Deposition/Hearing/Trial- more than 14 days' notice                          No Charge

    PLEASE NOTE:

    Should you engage my services, I will provide services to you as an independent
    professional. Payment to me for the services I provide is not dependent upon my findings,
    or upon the outcome of any legal action, mediation, or arbitration; or the amount or terms
    of any settlement of the underlying legal cause, nor upon any arrangement or other
    agreement between plaintiff and/or defense counsel and any other person or party.
    You may not identify me as either a testifying or non-testifying expert until such time as
    any engagement fee has been paid or specific arrangements have been made and agreed
    to -in writing -by me.
    All amounts (including any retainer) are in addition to expenses, which include those
    items that are customary, including- but not limited to -- business class airfare, hotel,
    rental vehicle (full-size), meals, parking fees, and mileage (at the current IRS rate).
    Should you engage my services, my relationship is with you. You are responsible for all
    payments as outlined in this Fee Schedule, regardless of any arrangement you may have
    with any party or parties you represent, including deposition fees originating from
    opposing counsel. If engaged, I will issue bills on a monthly basis, or whatever other
    interval I deem appropriate. Bills are due on receipt, and shall be considered delinquent if
    unpaid more than thirty (30) days after their date of issuance. Interest shall accrue to any
    delinquent balance at the maximum rate permitted by law, not to exceed 1.5 per cent per
    month.
            June 30, 2021
                    DATE
                                                                          MONROE, MICHIGAN



     FEE SCHEDULE    STEVEN D. ASHLEY    TOC          PAGE 87                 CASE NO. 2:20-CV-00561 -06/30/2021
